Exhibit 10.1

 

EXECUTION VERSION

 

 

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

WIDEOPENWEST FINANCE, LLC,
as the Borrower

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG,
as the Administrative Agent

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC. and

SUNTRUST ROBINSON HUMPHREY, INC.,
as the Fifth Amendment Lead Arrangers

 

 

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 11,
2016, is entered into among WIDEOPENWEST FINANCE, LLC, a Delaware limited
liability company (the “Borrower”), the PARENT GUARANTORS (as defined in the
Credit Agreement referred to below), the SUBSIDIARY GUARANTORS (as defined in
the Existing Credit Agreement referred to below), certain LENDERS (as defined in
the Existing Credit Agreement referred to below) party hereto, CREDIT SUISSE AG,
as administrative agent under the Credit Agreement referred to below (the
“Administrative Agent”), amends that certain Credit Agreement, dated as of
July 17, 2012, as amended by the First Amendment to Credit Agreement, dated as
of April 1, 2013, the Second Amendment to Credit Agreement, dated as of
November 26, 2013, the Third Amendment to Credit Agreement, dated as of May 21,
2015, and the Fourth Amendment to Credit Agreement, dated as of July 1, 2015
(such Credit Agreement, as so amended prior to this Amendment, the “Existing
Credit Agreement”; and the Existing Credit Agreement as modified pursuant to
this Amendment, the “Credit Agreement”), among the Borrower, the Parent
Guarantors, the Lenders party thereto and the Administrative Agent.

 

RECITALS

 

WHEREAS, pursuant to Section 2.17 of the Existing Credit Agreement, the Borrower
will refinance the outstanding Term B-1 Loans (the “Term B-1 Loans”) and borrow
an additional $50,035,723.64 aggregate principal amount of Term B Loans, in
connection therewith, the Lenders of New Term B Loans (as defined below) party
hereto (the “New Term B Lenders”) will advance New Term Loans of the same class
as the Term B Loans outstanding under the Existing Credit Agreement in an
aggregate principal amount of $432,500,000 (the “New Term B Loans”), the
proceeds of which will be used (i) to repay outstanding principal of the Term
B-1 Loans and to pay fees and expenses in connection with such repayment and the
incurrence of the New Term B Loans (the “Term B-1 Loan Refinancing”) and
(ii) for general corporate purposes; and

 

WHEREAS, in connection with the Term B-1 Loan Refinancing and the advancing of
the New Term B Loans, the Borrower, the Parent Guarantors, the Lenders party
hereto and the Administrative Agent will make certain amendments to the Existing
Credit Agreement as provided herein, such that, from and after the Fifth
Amendment Effective Date (as defined below), the terms and provisions of the
Existing Credit Agreement shall be as set forth in the Credit Agreement;

 

NOW, THEREFORE, in consideration of the covenants made hereunder, and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.         Definitions.  Except as expressly provided herein,
capitalized terms used in this Amendment shall have the meanings set forth for
such terms in the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.         Amendments to Existing Credit Agreement.  The terms and
provisions of the Existing Credit Agreement are hereby amended as set forth on
Exhibit A attached hereto such that all of the newly inserted and underscored
provisions and any formatting changes reflected therein shall be deemed inserted
or made, as applicable, and all of the stricken provisions shall be deemed to be
deleted therefrom, which Credit Agreement shall immediately and automatically
become effective upon the effectiveness of this Amendment in accordance with
Section 5 below.  Schedules and Exhibits to the Credit Agreement shall remain as
in effect under the Existing Credit Agreement, except with respect to Schedule
1.1(B) attached hereto which shall replace Schedule 1.1(B) to the Credit
Agreement in its entirety.

 

SECTION 3.         New Term B Loans.  Each New Term B Lender hereby commits to
advance the amount of New Term B Loans as set forth opposite its name on Part II
of Schedule 1.1(B) attached hereto pursuant to the terms and conditions hereof. 
The proceeds of the New Term B Loans shall be applied as set forth above.  For
the avoidance of doubt, the Fifth Amendment Lead Arrangers (as defined below)
and the Administrative Agent may agree to allow the Term B-1 Lenders to exchange
their Term B-1 Loans for New Term B Loans under the Credit Agreement on terms to
be determined by the Fifth Amendment Lead Arrangers and the Administrative
Agent, and any such exchange shall reduce the amount of New Term B Loans
actually funded by the New Term B Lenders on a dollar-for-dollar basis.  The New
Term B Loans shall constitute Term B Loans under the Credit Agreement and the
other Credit Documents after giving effect to this Amendment.

 

SECTION 4.         Joinder to Credit Agreement.  Each New Term B Lender
acknowledges and agrees that, upon the effectiveness of this Amendment, it shall
become a “Term Loan Lender” and a “Lender” under, and for all purposes of, the
Credit Agreement and the other Credit Documents, and shall be subject to and
bound by the terms thereof; and shall perform all the obligations of and shall
have all rights of a Term Loan Lender and a Lender thereunder.  Upon the
effectiveness of this Amendment, unless the context otherwise requires, all
references to Term B Loans in the Credit Documents shall be deemed to, and shall
constitute, references to New Term B Loans.

 

SECTION 5.         Conditions to Effectiveness of this Amendment.  This
Amendment shall become effective when all the conditions set forth in this
Section 5 shall have been satisfied (provided that such conditions are satisfied
no later than May 11, 2016) (the date such conditions are satisfied being the
“Fifth Amendment Effective Date”).

 

(a)           Execution of Counterparts.  The Administrative Agent shall have
executed this Amendment, in its capacity as Administrative Agent.  Each of the
New Term B Lenders shall have executed this Amendment.  The Administrative Agent
and each of Morgan Stanley Senior Funding, Inc. and SunTrust Robinson
Humphrey, Inc., in its respective capacity as lead arranger (the “Fifth
Amendment Lead Arrangers”), shall have received counterparts of this Amendment
executed by a duly authorized officer of the Borrower, each Parent Guarantor and
each Subsidiary Guarantor.

 

(b)           Repayment.  Subject to Section 3 hereto, the Borrower shall pay to
the Administrative Agent on the Fifth Amendment Effective Date an amount equal
to $385,332,758.43 to be applied to the Term B-1 Loans.

 

(c)           Legal Opinions.  The Fifth Amendment Lead Arrangers and the
Administrative Agent shall have received the executed legal opinion of
(a) Kirkland & Ellis LLP, special New York counsel

 

2

--------------------------------------------------------------------------------


 

to the Credit Parties, and (b) Wilkinson Barker Knauer, LLP, regulatory counsel
to the Credit Parties, in each case, (i) dated the Fifth Amendment Effective
Date, (ii) addressed to the Administrative Agent, the Fifth Amendment Lead
Arrangers and the Lenders, and (iii) in form and substance reasonably
satisfactory to the Administrative Agent and the Fifth Amendment Lead
Arrangers.  The Borrower, the other Credit Parties and the Administrative Agent
hereby instruct such counsel to deliver such legal opinion.

 

(d)           Secretary Certificates.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Fifth Amendment Effective Date
and reasonably acceptable to the Administrative Agent and the Fifth Amendment
Lead Arrangers, in each case with appropriate insertions, executed by the
President, Vice President or Chief Financial Officer and the Secretary or any
Assistant Secretary of the Borrower, and attaching (i) a copy of the
resolutions, in form and substance satisfactory to the Administrative Agent, of
the Board of Directors (or similar governing body) of the Borrower (or a duly
authorized committee thereof), authorizing (x) the execution and delivery of
this Amendment (and any agreements relating thereto) to which it is a party and
(y) the performance of the transactions contemplated hereby and thereby,
including the extensions of credit contemplated hereunder; (ii) true and
complete copies  of the certificate of formation and limited liability company
agreement of the Borrower, (iii) incumbency certificates of the officers of the
Borrower executing this Amendment and (iv) a good standing certificate certified
as of a recent date from the applicable Governmental Authority of the Borrower’s
jurisdiction of organization.

 

(e)           Fees and Expenses.  (i) The Administrative Agent and the Fifth
Amendment Lead Arrangers shall have received all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Fifth
Amendment Lead Arrangers (including the reasonable fees, charges and
disbursements of outside counsel for the Administrative Agent and the Fifth
Amendment Lead Arrangers) required to be paid to the Administrative Agent and
the Fifth Amendment Lead Arrangers pursuant to the Existing Credit Agreement or
any separate letter agreement relating to this Amendment and for which invoices
have been presented, no later than one Business Day prior to the Fifth Amendment
Effective Date and (ii) the Fifth Amendment Lead Arrangers shall have received
all fees due and payable by the Borrower and otherwise required to be paid
pursuant to separate letter agreements on or before the Fifth Amendment
Effective Date.

 

(f)            Representations and Warranties.

 

i.                  As of the Fifth Amendment Effective Date, the
representations and warranties contained herein, in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects on
and as of the Fifth Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

 

ii.               With respect to each Credit Party other than the Borrower
(A) since the Closing Date, there shall have been no changes to the certificate
of incorporation or certificate of formation and by-laws or limited liability
company agreement (or equivalent organizational documents) of such Credit Party
except as provided in the secretary’s certificate delivered on the Fifth
Amendment Effective Date, (B) the resolutions adopted by the Board of Directors
(or similar governing body) of such Credit Party and

 

3

--------------------------------------------------------------------------------


 

attached to the secretary’s certificate of such Credit Party delivered on the
Closing Date shall not have been modified, rescinded or amended and shall be in
full force and effect as of the Fifth Amendment Effective Date, and (C) no
changes shall have been made to the incumbency certificate of the officers of
such Credit Party delivered on the First Amendment Effective Date by such Credit
Party.

 

(g)           No Default.  As of the Fifth Amendment Effective Date, no event
shall have occurred and be continuing or would result from the consummation of
the transactions contemplated by this Amendment on the Fifth Amendment Effective
Date that would constitute an Event of Default or a Default.

 

(h)           Solvency.  On the Fifth Amendment Effective Date, immediately
following the making of the New Term B Loans and after giving effect to the
application of the proceeds of such Loans on the Fifth Amendment Effective Date,
Holdings, on a consolidated basis, with its Subsidiaries shall be Solvent.

 

(i)            Borrowing Notice.  Prior to the making of the New Term B Loans,
the Administrative Agent and the Fifth Amendment Lead Arrangers shall have
received a Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3 of the Existing Credit Agreement.

 

For purposes of determining compliance with the conditions specified in this
Section 5, each of the New Term B Lenders that has signed this Amendment shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to the New Term B Lenders unless the
Administrative Agent has received notice from such New Term B Lenders prior to
the Fifth Amendment Effective Date specifying its objection thereto.

 

SECTION 6.         Representations and Warranties.  Each Credit Party represents
and warrants as follows:

 

(a)           Status.  Each of each Parent Guarantor, the Borrower and each
Restricted Subsidiary (other than any Immaterial Subsidiary) (a) is a duly
organized and validly existing corporation or other entity in good standing
under the laws of the jurisdiction of its organization and has the corporate or
other organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified or in good standing, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that each Parent Guarantor, the Borrower and the
Subsidiaries may consummate any transaction permitted under Section 10.3 of the
Credit Agreement.

 

(b)           Power and Authority.  (a) Each Credit Party has the corporate or
other organizational power and authority to execute and deliver the Amendment
and to carry out the terms and provisions of the Amendment and the Credit
Agreement, to the extent such Credit Party is a party thereto, and has taken all
necessary corporate or other organizational action to authorize the execution
and delivery of the Amendment and the performance of the Credit Agreement, to
the extent such Credit Party is a party thereto (and, in the case of the
Borrower, to borrow hereunder); (b) each Credit Party has duly executed and
delivered the Amendment, and each of the Amendment and the Credit Agreement, if
such Credit Party is a party thereto, constitutes the legal, valid and binding
obligation of such Credit

 

4

--------------------------------------------------------------------------------


 

Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and
(c) each Credit Party (i) has the corporate or other organizational power and
authority and possesses all franchises, licenses, permits, authorizations and
approvals, in each case from Governmental Authorities, necessary to enable it to
use its corporate name and to own, lease or otherwise hold its properties and
assets and to carry on its business as presently conducted other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (ii) is in compliance with all applicable statutes,
laws, ordinances, rules, orders, permits, franchises and regulations of any
applicable Governmental Authority, domestic or foreign (including, without
limitation, those related to Hazardous Materials and substances), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Authorization; No Violation.  None of (i) the execution and
delivery by any Credit Party of this Amendment, (ii) the performance by any
Credit Party of this Amendment or the Credit Agreement, to the extent such
Credit Party is a party thereto, or  (iii) compliance with the terms and
provisions thereof, the Term B-1 Loan Refinancing or the other transactions
contemplated by this Amendment will (a) contravene any applicable provision of
any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, except where such contravention could not
reasonably be expected to have a Material Adverse Effect, (b) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries (other
than Liens created under the Credit Documents) pursuant to, the terms of any
indenture (including the Senior Unsecured Notes Indenture and the Senior
Subordinated Notes Indenture), loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound, except where such breach or default
could not reasonably be expected to have a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
constitutional documents of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries.

 

(d)           Accuracy of Representations and Warranties.  The representations
and warranties of each Credit Party set forth in the Credit Documents
(including, for avoidance of doubt, in the Credit Agreement) are true and
correct in all material respects on and as of the Fifth Amendment Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

 

(e)           No Default or Event of Default.  As of the Fifth Amendment
Effective Date, no Event of Default or Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Amendment on the Fifth Amendment Effective Date.

 

SECTION 7.  Validity of Obligations and Liens.

 

(a)           Validity of Obligations.  The Borrower, each Parent Guarantor and
each other Credit Party acknowledges and agrees that, both before and after
giving effect to this Amendment and the

 

5

--------------------------------------------------------------------------------


 

Credit Agreement, the Borrower, each Parent Guarantor and each other Credit
Party is, jointly and severally, indebted to the Lenders (including, upon the
effectiveness of this Amendment, to the Lenders of the New Term B Loans) and the
other Secured Parties for the Obligations, without defense, counterclaim or
offset of any kind and the Borrower, each Parent Guarantor and each other Credit
Party hereby ratifies and reaffirms the validity, enforceability and binding
nature of such Obligations (except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity).  For the avoidance of doubt, it is
acknowledged and agreed that from and after the Fifth Amendment Effective Date,
“Obligations”, as used in this Amendment or in any other Credit Documents shall
include, without limitation, the New Term B Loans.

 

(b)           Validity of Guarantees.  Each Parent Guarantor and each other
Guarantor hereby (i) acknowledges and agrees to the terms of this Amendment and
the Credit Agreement and (ii) confirms and agrees that, its guarantee under the
Guarantee Agreement is, and shall continue to be, in full force and effect, and
shall apply to all Obligations and such guarantee is hereby ratified and
confirmed in all respects.

 

(c)           Validity of Liens and Credit Documents.  The Borrower, each Parent
Guarantor and each other Credit Party hereby ratifies and reaffirms the validity
and enforceability (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity) of the Liens and security interests
granted to the Administrative Agent for the benefit of the Secured Parties to
secure any of the Obligations by the Borrower, each Parent Guarantor or any
other Credit Party pursuant to the Credit Documents to which any of the
Borrower, each Parent Guarantor or any other Credit Party is a party and hereby
confirms and agrees that notwithstanding the effectiveness of this Amendment and
the Credit Agreement, and except as expressly amended by this Amendment or
pursuant to the Credit Agreement, each such Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment and the Credit Agreement, (i) each reference in the Credit Documents
to the “Credit Agreement”, “thereunder”, “thereof” (and each reference in the
Credit Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like
import shall mean and be a reference to the Existing Credit Agreement (as
amended and modified hereby), and (ii) all references to “Term B Loans” in the
Credit Documents shall be deemed to include the New Term B Loans.

 

SECTION 8.         Lender Consent and Authorization.

 

(a)           Each of the Lenders party hereto hereby acknowledges and agrees
that it has received a copy of the Credit Agreement and consents to, and
authorizes the Borrower, each Parent Guarantor, each other Credit Party and the
Administrative Agent to enter into such amendments, restatements, amendment and
restatements, supplements and modifications to the Security Agreement, the
Guarantee Agreement and the other Security Documents and Credit Documents as the
Administrative Agent deems reasonably necessary or desirable in connection with
this Amendment.

 

(b)           By signing below, each of the New Term B Lenders in its capacity
as a Lender under the Credit Agreement, hereby irrevocably authorizes and
directs Credit Suisse AG to execute the Amendment in its capacity as
Administrative Agent.

 

6

--------------------------------------------------------------------------------


 

SECTION 9.         Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 10.       Execution in Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Amendment  by telecopier or
electronic image scan transmission (e.g., PDF via electronic mail) shall be
effective as delivery of an original executed counterpart of this Amendment.

 

SECTION 11.       Execution of Amendment.    Execution of this Amendment by any
Person constitutes the agreement of such Person to (and results in such Person
being bound by) this Amendment and the Credit Agreement.

 

SECTION 12.  Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 13.  Integration.  This Amendment, the Existing Credit Agreement, the
Credit Agreement, the other Credit Documents and that certain engagement letter
dated as of May 1, 2015 among the Borrower and the Fifth Amendment Lead
Arrangers (the “Engagement Letter”) represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Fifth Amendment Lead Arrangers or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
Existing Credit Agreement, the Credit Agreement, the other Credit Documents or
the Engagement Letter. This Amendment shall constitute a “Credit Document” for
all purposes under the Credit Agreement.

 

SECTION 14.       No Novation.  This Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document or any
other security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the instruments, documents and agreements securing the same,
which shall remain in full force and effect.  Nothing in this Amendment shall be
construed as a release or other discharge of the Borrower, each Parent Guarantor
or any other Credit Party from any of its obligations and liabilities under the
Existing Credit Agreement or the other Credit Documents, all of which are
continued on the terms set forth herein and in the Credit Agreement.

 

SECTION 15.       Submission to Jurisdiction; Waivers.  Each of the Parent
Guarantors, each of the Subsidiary Guarantors and the Borrower each hereby
irrevocably and unconditionally:

 

7

--------------------------------------------------------------------------------


 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Amendment, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, New York, New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

(b)           consents and agrees that any such action or proceeding arising out
of or relating to this Amendment or any other Credit Document may be brought in
any court referred to in paragraph (a) of this Section 15 and waives any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 15 any special, indirect, exemplary, punitive or consequential
damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Amendment and brought in any court
referred to in paragraph (a) of this Section 15 shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 16.       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 17.       Headings.  Section and subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

8

--------------------------------------------------------------------------------


 

SECTION 18.       Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of (i) the Borrower, each Parent Guarantor and each
other Credit Party party hereto and their respective successors and assigns, and
(ii) the Administrative Agent and the Lenders and each of their respective
successors and assigns.  Neither the Borrower’s nor any Parent Guarantor’s, nor
any other Credit Parties’ rights and obligations hereunder and any interest
herein may be assigned or delegated by the Borrower, each Parent Guarantor or
any other Credit Party without the prior written consent of (i) the Lenders
party hereto and (ii) each Agent and Lender whose consent is required under the
Existing Credit Agreement or Credit Agreement, as applicable, for any such
assignment or delegation.

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

BORROWER:

 

 

 

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

PARENT GUARANTORS:

 

 

 

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

WIDEOPENWEST KITE, INC.

 

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

 

 

 

WIDEOPENWEST CLEVELAND, LLC

 

 

WIDEOPENWEST ILLINOIS, LLC

 

 

WIDEOPENWEST MICHIGAN, LLC

 

 

WIDEOPENWEST NETWORKS, LLC

 

 

WIDEOPENWEST OHIO, LLC

 

 

SIGECOM, LLC

 

 

WIDEOPENWEST CAPITAL CORP.

 

 

WIDEOPENWEST MID-MICHIGAN HOLDINGS, LLC

 

 

WIDEOPENWEST MID-MICHIGAN, LLC

 

 

 

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

[WideOpenWest Finance, LLC - Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

KITE PARENT CORP.

 

 

KNOLOGY, INC.

 

 

KNOLOGY BROADBAND, INC.

 

 

KNOLOGY OF CENTRAL FLORIDA, INC.

 

 

KNOLOGY PROVIDER SOLUTIONS GROUP, INC.

 

 

KNOLOGY OF ALABAMA, INC.

 

 

KNOLOGY OF AUGUSTA, INC.

 

 

KNOLOGY OF CHARLESTON, INC.

 

 

KNOLOGY OF COLUMBUS, INC.

 

 

KNOLOGY OF FLORIDA, LLC

 

 

KNOLOGY OF GEORGIA, INC.

 

 

KNOLOGY OF HUNTSVILLE, INC.

 

 

KNOLOGY OF KNOXVILLE, INC.

 

 

KNOLOGY OF MONTGOMERY, INC.

 

 

KNOLOGY OF NASHVILLE, INC.

 

 

KNOLOGY OF SOUTH CAROLINA, INC.

 

 

KNOLOGY OF SOUTH DAKOTA, INC.

 

 

KNOLOGY OF TENNESSEE, INC.

 

 

GLOBE TELECOMMUNICATIONS, INC.

 

 

ITC GLOBE, INC.

 

 

KNOLOGY OF THE VALLEY, INC.

 

 

VALLEY TELEPHONE CO., LLC

 

 

KNOLOGY OF THE PLAINS, INC.

 

 

KNOLOGY COMMUNITY TELEPHONE, INC.

 

 

KNOLOGY OF THE BLACK HILLS, LLC

 

 

BLACK HILLS FIBER SYSTEMS, INC.

 

 

BHFC PUBLISHING, LLC

 

 

KNOLOGY TOTAL COMMUNICATIONS, INC.

 

 

KNOLOGY OF THE WIREGRASS, INC.

 

 

WIREGRASS TELCOM, INC.

 

 

COMMUNICATIONS ONE, INC.

 

 

KNOLOGY OF KANSAS, INC.

 

 

KNOLOGY DATA CENTER SERVICES, INC.

 

 

KNOLOGY OF KENTUCKY, INC.

 

 

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

 

 

Name: Richard Edward Fish, Jr.

 

 

 

Title: Chief Financial Officer

 

[WideOpenWest Finance, LLC - Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Administrative Agent

 

 

 

By:

/s/ Judith E. Smith

 

 

Name: Judith E. Smith

 

 

Title: Authorized Signatory

 

 

 

 

By:

/s/ Kelly Heimrich

 

 

Name: Kelly Heimrich

 

 

Title: Authorized Signatory

 

[WideOpenWest Finance, LLC - Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as New Term B Lender

 

 

 

By:

/s/ Michael Manfred

 

 

Name: Michael Manfred

 

 

Title: Authorized Signatory

 

[WideOpenWest Finance, LLC - Fifth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(B)

 

Part I — Revolving Credit Commitments

 

Part I-A

 

Non-Extended Revolving Credit Commitments

 

Lender

 

Amount

 

Address

Barclays Bank PLC

 

$

6,500,000

 

745 Seventh Avenue
New York, NY 10166

CoBank, ACB

 

$

1,000,000

 

5500 South Quebec Street
Greenwood Village, CO 80111

General Electric Capital Corp.

 

$

12,500,000

 

201 Merritt 7
Norwalk, CT 06851

Total

 

$

20,000,000

 

 

 

Part I-B

 

Fourth Amendment Extended Revolving Credit Commitments

 

Lender

 

Amount

 

Address

Credit Suisse AG

 

$

50,000,000

 

Eleven Madison Avenue
New York, NY 10010

Morgan Stanley Bank, N.A.

 

$

25,000,000

 

One Utah Center
201 South Main Street, 5th Fl.
Salt Lake City, UT 84111

Morgan Stanley Senior Funding, Inc.

 

$

35,000,000

 

1585 Broadway

New York, NY 10036

Royal Bank of Canada

 

$

45,000,000

 

Three World Financial Center
200 Vessey Street
New York, NY 10281

SunTrust Bank

 

$

25,000,000

 

3333 Peachtree Rd., NE
Atlanta, GA 30326

Total

 

$

180,000,000

 

 

 

Part II — Term Loan Commitments

 

New Term B Loan Commitments

 

Lender

 

Amount

 

Address

Morgan Stanley Senior Funding, Inc.

 

$

432,500,000

 

1585 Broadway

New York, New York 10036

Total

 

$

432,500,000

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[See Attached.]

 

--------------------------------------------------------------------------------


 

 

 

Senior First Lien Credit Facilities

 

CREDIT AGREEMENT

 

dated as of July 17, 2012,

 

as amended by

the First Amendment, dated as of April 1, 2013,

the Second Amendment, dated as of November 27, 2013,

the Third Amendment, dated as of May 21, 2015, and

the Fourth Amendment, dated as of July 1, 2015, and

the Fifth Amendment, dated as of May 11, 2016

 

among

 

WIDEOPENWEST FINANCE, LLC,
as Borrower,

 

RACECAR ACQUISITION, LLC, and

 

WIDEOPENWEST CLEVELAND,KITE INC.,
WIDEOPENWEST ILLINOIS, INC.,
WIDEOPENWEST NETWORKS, INC.,
WIDEOPENWEST OHIO, INC.,

 

WIDEOPENWEST KITE INC., and
WOW SIGECOM, INC.,
as Parent Guarantors,

 

The Several Lenders
from Time to Time Parties Hereto

 

and

 

CREDIT SUISSE AG,
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC.

 

and

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as the FourthFifth Amendment Lead ArrangerArrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions

1

 

 

 

1.1

Defined Terms

1

 

 

 

SECTION 2.

Amount and Terms of Credit

5657

 

 

 

2.1

Commitments

5657

2.2

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

58

2.3

Notice of Borrowing

58

2.4

Disbursement of Funds

59

2.5

Repayment of Loans; Evidence of Debt

5960

2.6

Conversions and Continuations

6061

2.7

Pro Rata Borrowings

6162

2.8

Interest

6162

2.9

Interest Periods

6263

2.10

Inability to Determine Interest Rate, Illegality, etc.

63

2.11

Increased Costs

6465

2.12

Compensation

6566

2.13

Change of Lending Office

66

2.14

Notice of Certain Costs

66

2.15

Defaulting Lenders

67

2.16

Cash Collateral

68

2.17

Incremental Commitments

6869

2.18

Loan Modification Offers

7172

2.19

Refinancing Amendments

7374

2.20

Repricing Protection

76

2.21

New Term B-1B Loans

7577

2.22

Cashless Rollover of Term Loans

7677

 

 

 

SECTION 3.

Letters of Credit

7677

 

 

 

3.1

Letters of Credit

7677

3.2

Letter of Credit Requests

7778

3.3

Letter of Credit Participations

7779

3.4

Agreement to Repay Letter of Credit Drawings

7981

3.5

Increased Costs

8082

3.6

New or Successor Letter of Credit Issuer

8182

 

 

 

SECTION 4.

Fees; Commitments

8283

 

 

 

4.1

Fees

8283

4.2

Voluntary Reduction of Revolving Credit Commitments

8284

4.3

Mandatory Termination of Commitments

8384

 

 

 

SECTION 5.

Payments

8384

 

 

 

5.1

Voluntary Prepayments

8384

5.2

Mandatory Prepayments

8485

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.3

Method and Place of Payment

88

5.4

Taxes

8789

5.5

Computations of Interest and Fees

8991

5.6

Limit on Rate of Interest

8991

 

 

 

SECTION 6.

Conditions Precedent to Initial Borrowing

9091

 

 

 

6.1

Credit Documents

9091

6.2

Collateral

9092

6.3

Legal Opinions

9193

6.4

Closing Certificate

9293

6.5

Senior Unsecured Notes and Senior Subordinated Notes

9293

6.6

Equity Contribution

9293

6.7

Acquisition; Merger Agreement; Merger

9293

6.8

Company Material Adverse Effect

9293

6.9

Closing Secretary Certificates

9293

6.10

Corporate Proceedings of Each Credit Party

9294

6.11

Corporate Documents; Good Standing Certificates; Incumbency Certificates

9294

6.12

Fees

9394

6.13

Solvency Certificate

9394

6.14

Historical Financial Statements

9394

6.15

Pro Forma Financial Statements

9394

6.16

Insurance

9394

6.17

Existing Indebtedness

9394

6.18

Money Laundering

9395

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

9495

 

 

 

7.1

No Default; Representations and Warranties

9495

7.2

Notice of Borrowing; Letter of Credit Request

9495

 

 

 

SECTION 8.

Representations, Warranties and Agreements

9496

 

 

 

8.1

Corporate Status

9496

8.2

Corporate Power and Authority

9596

8.3

Authorization; No Violation

9596

8.4

Litigation

9597

8.5

Margin Regulations

9597

8.6

Governmental Approvals

9697

8.7

Investment Company Act

9697

8.8

True and Complete Disclosure

9697

8.9

Financial Statements; Financial Condition; Material Adverse Effect

9697

8.10

Tax Returns and Payments

9698

8.11

Compliance with ERISA

9798

8.12

Subsidiaries

9798

8.13

Patents, etc.

9799

8.14

Environmental Laws

9799

8.15

Properties

9899

8.16

Security Documents

9899

8.17

Solvency

99100

8.18

Senior Indebtedness

99100

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.19

Use of Proceeds

99100

 

 

 

SECTION 9.

Affirmative Covenants

99101

 

 

 

9.1

Information Covenants

99101

9.2

Books, Records and Inspections

102103

9.3

Maintenance of Insurance

102104

9.4

Payment of Taxes

104

9.5

Consolidated Corporate Franchises

103104

9.6

Compliance with Statutes, Regulations, etc.

103104

9.7

ERISA

103104

9.8

Good Repair

104105

9.9

Transactions with Affiliates

104105

9.10

End of Fiscal Years; Fiscal Quarters

104106

9.11

Additional Guarantors and Grantors; Additional Subsidiaries

105106

9.12

Pledges of Additional Capital Stock and Evidence of Indebtedness

105106

9.13

Use of Proceeds

105107

9.14

Changes in Business

106107

9.15

Further Assurances

106107

9.16

Maintenance of Rating of Facilities

107108

9.17

Interest Rate Protection

107108

9.18

Limitations on Activities

107108

9.19

Designation of Subsidiaries

107109

9.20

Post-Closing Covenants

108109

 

 

 

SECTION 10.

Negative Covenants

108109

 

 

 

10.1

Limitation on Indebtedness

108109

10.2

Limitation on Liens

111113

10.3

Limitation on Fundamental Changes

112114

10.4

Limitation on Sale of Assets

113115

10.5

Limitation on Investments

115117

10.6

Limitations on Dividends

117118

10.7

Limitations on Subordinated Debt Payments and Amendments

118120

10.8

Limitations on Sale Leasebacks

118120

10.9

Financial Covenant

120

10.10

Limitations on Negative Pledges; Limitations on Clauses Restricting Subsidiary
Distributions

120121

 

 

 

SECTION 11.

Events of Default

122

 

 

 

11.1

Payments

121122

11.2

Representations, etc.

121122

11.3

Covenants

121122

11.4

Default Under Other Agreements

121123

11.5

Bankruptcy, etc.

121123

11.6

ERISA

122123

11.7

Guarantee Agreement

122124

11.8

Security Agreement and Pledge Agreement

122124

11.9

Mortgages

122124

11.10

Judgments

124

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.11

Change of Control

123124

11.12

Cure Right

123125

11.13

Government Approvals and Consents

124126

11.14

Application of Proceeds

124126

 

 

 

SECTION 12.

The Administrative Agent

125126

 

 

 

12.1

Appointment

125126

12.2

Delegation of Duties

125127

12.3

Exculpatory Provisions

127

12.4

Reliance by Administrative Agent

126128

12.5

Notice of Default

128

12.6

Non-Reliance on Administrative Agent and Other Lenders

127128

12.7

Indemnification

127129

12.8

Administrative Agent in its Individual Capacity

128129

12.9

Successor Agent

128130

12.10

Withholding Tax

130

12.11

Other Agents; Arranger and Bookrunner

129130

12.12

Administrative Agent May File Proofs of Claim

129131

12.13

Collateral and Guaranty Matters

130131

12.14

Credit Bidding

130132

12.15

Cash Management Obligations; Swap Agreements

131132

 

 

 

SECTION 13.

Miscellaneous

131133

 

 

 

13.1

Amendments and Waivers

131133

13.2

Notices

135

13.3

No Waiver; Cumulative Remedies

136138

13.4

Survival of Representations and Warranties

138

13.5

Payment of Expenses; Indemnification

137138

13.6

Successors and Assigns; Participations and Assignments

138139

13.7

Replacements of Lenders under Certain Circumstances

144146

13.8

Adjustments; Set-off

145147

13.9

Counterparts

146148

13.10

Severability

146148

13.11

Integration

146148

13.12

GOVERNING LAW

148

13.13

Submission to Jurisdiction; Waivers

147148

13.14

Acknowledgments

149

13.15

WAIVERS OF JURY TRIAL

148150

13.16

Confidentiality

148150

13.17

USA Patriot Act

149151

13.18

Consent to Effectiveness

149151

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

Schedule 1.1(a)

Mortgaged Properties

Schedule 1.1(b)

Revolving Credit Commitments and Term Loan Commitments

Schedule 1.1(c)

Existing Letters of Credit

Schedule 1.1(d)

Existing Specified Hedge Agreements

Schedule 8.12

Subsidiaries

Schedule 8.16(b)

UCC Filing Jurisdictions

Schedule 8.16(c)

Mortgage Recording Jurisdictions

Schedule 9.20

Post-Closing Covenants

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2

Closing Date Liens

Schedule 10.5

Closing Date Investments

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Guarantee Agreement

Exhibit C-1

Form of Security Agreement

Exhibit C-2

Form of Pledge Agreement

Exhibit D

Form of Notice of Borrowing

Exhibit E

Form of Mortgage (Real Property)

Exhibit F

Form of Perfection Certificate

Exhibit G

Form of Letter of Credit Request

Exhibit H-1

Form of Pari Passu Intercreditor Agreement

Exhibit H-2

Form of Second Lien Intercreditor Agreement

Exhibit I

Form of U.S. Tax Compliance Certificate

Exhibit J-1

Form of Borrower Closing Certificate

Exhibit J-2

Form of Credit Party Closing Certificate

Exhibit K-1

Form of Promissory Note (Term Loans)

Exhibit K-2

Form of Promissory Note (Revolving Credit Loans)

Exhibit L

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of July 17, 2012, as amended by the First Amendment,
dated as of April 1, 2013, the Second Amendment, dated as of November 27, 2013,
the Third Amendment, dated as of May 21, 2015, and the Fourth Amendment, dated
as of July 1, 2015, and the Fifth Amendment, dated as of May 11, 2016, among
WIDEOPENWEST FINANCE, LLC, a Delaware limited liability company (the
“Borrower”), RACECAR ACQUISITION, LLC, a Delaware limited liability company
(“Holdings”), WIDEOPENWEST CLEVELAND, INC., a Delaware corporation (“WOW
Cleveland Parent”), WIDEOPENWEST ILLINOIS, INC., a Delaware corporation (“WOW
Illinois Parent”), WIDEOPENWEST NETWORKS, INC., a Delaware corporation (“WOW
Networks Parent”), WIDEOPENWEST OHIO, INC., a Delaware corporation (“WOW Ohio
Parent”), WOW SIGECOM, INC., a Delaware corporation (“WOW Sigecom Parent”), and
WIDEOPENWEST KITE INC., a Delaware corporation (including as successor by merger
to WIDEOPENWEST CLEVELAND, INC., WIDEOPENWEST ILLINOIS, INC., WIDEOPENWEST
NETWORKS, INC., WIDEOPENWEST OHIO, INC. and WOW SIGECOM, INC.) (“WOW Knology
Parent”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”), and CREDIT SUISSE AG, as
Administrative Agent.

 

The Borrower, Kingston Merger Sub, Inc., a Delaware corporation (“Merger Sub”),
and Knology, Inc., a Delaware corporation (the “Company”) have entered into an
Agreement and Plan of Merger dated as of April 18, 2012 (the “Merger
Agreement”), pursuant to which the Borrower has agreed to acquire (the
“Acquisition”) the Company. In connection with the Acquisition, on the Closing
Date, the Company will be merged (the “Merger”) with and into Merger Sub, with
the Company surviving as a direct wholly owned Subsidiary of the Borrower.

 

In connection with the Acquisition and the refinancing of the Existing Credit
Facilities (this and other capitalized terms used herein having the meanings
given to them in Section 1.1 below), the Borrower has requested the Lenders to
extend credit in the form of (a) Term Loans, in an initial aggregate principal
amount of $1,920,000,000 and (b) Revolving Credit Loans made available to the
Borrower at any time and from time to time prior to the applicable Maturity
Date, in an initial aggregate principal amount outstanding at any time prior to
the Non-Extended Revolving Credit Maturity Date not in excess of $200,000,000
less the aggregate Letters of Credit Outstanding at such time. The Borrower has
requested the Letter of Credit Issuer to issue Letters of Credit at any time and
from time to time prior to the L/C Maturity Date, in an aggregate face amount at
any time outstanding not in excess of the Letter of Credit Commitment.

 

The proceeds of the Term Loans, together with the proceeds of the Equity
Contribution and the proceeds of the Senior Unsecured Notes and the Senior
Subordinated Notes issued on the Closing Date, will be used by the Borrower
solely to effect the Refinancing Transactions and the Acquisition and to pay
Transaction Expenses. Proceeds of Revolving Credit Loans will be used solely for
general corporate purposes of Holdings, the Borrower and its Restricted
Subsidiaries (including Permitted Acquisitions, capital expenditures and
repayments of Indebtedness not prohibited hereunder) and to pay Transaction
Expenses to the extent permitted herein. Letters of Credit will be used by the
Borrower for general corporate purposes.

 

The parties hereto hereby agree as follows:

 

SECTION 1.                            Definitions.

 

1.1                               Defined Terms. As used herein, the following
terms shall have the meanings specified in this Section 1.1 (it being understood
that defined terms in this Agreement shall include in the singular number the
plural and in the plural the singular):

 

--------------------------------------------------------------------------------


 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.0%, (c) the Adjusted LIBO Rate applicable for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%; provided that,
solely for purposes of determining the Adjusted LIBO Rate for purposes of the
foregoing, the LIBO Rate for any day shall be based on the rate set forth on
such day at approximately 11:00 a.m. (London time) by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized vendor for the
purpose of displaying such rates), and (d) with respect to Term Loans (except
Term B-1 Loans) only, 2.00% and (e) with respect to Term B-1 Loans only, 1.75%. 
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate, as the case may be, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations or offers in accordance with the terms of the respective
definitions thereof, the ABR shall be determined without regard to clause (b) or
(c), as applicable, of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the ABR due to a change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
as the case may be.

 

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the ABR.

 

“Acceptable Price” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Accepting Lenders” shall have the meaning provided in Section 2.18(a).

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business or
any Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Acquired
Entity”), for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Acquired Entity (determined using such definitions as if
references to the Borrower and its Restricted Subsidiaries therein were to such
Pro Forma Acquired Entity and its Subsidiaries), all as determined on a
consolidated basis for such Pro Forma Acquired Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition” shall have the meaning provided in the preamble to this Agreement.

 

“Additional Lender” shall have the meaning provided in Section 2.17(a).

 

“Additional Revolving Credit Commitments” shall have the meaning provided in
Section 2.17(a).

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan for any
Interest Period, an interest rate per annum equal to the greater of (a) (i) with
respect to Term Loans only (except Term B-1 Loans), 1.00% per annum and
(ii) with respect to Term B-1 Loans only, 0.75, 1.00% per annum and (b) the
product of (i) the LIBO Rate in effect for such Interest Period and (ii) the
Statutory Reserve Rate.

 

2

--------------------------------------------------------------------------------


 

“Administrative Agent” shall mean Credit Suisse AG, as the administrative agent
under this Agreement and the other Credit Documents, together with any of its
successors in such capacity.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, New York 10010, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“Administrative Questionnaire” shall have the meaning provided in
Section 13.6(b)(ii)(D).

 

“Affected Class” shall have the meaning provided in Section 2.18(a).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person. A Person shall be deemed to control another Person
(other than an individual) if the first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise. Notwithstanding the foregoing, no Secured
Party shall be considered an Affiliate of any Credit Party.

 

“Affiliated Investment Fund” shall mean an Affiliate of the Sponsor (other than
any Parent Guarantor, the Borrower or any of their respective Subsidiaries) that
is a bona fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor and investment vehicles managed or advised by the Sponsor that are
not engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity.

 

“Affiliated Lender” shall mean a Lender that is the Sponsor or an Affiliate of
the Sponsor, other than any Parent Guarantor, the Borrower and their respective
Subsidiaries or any natural Person.

 

“Agents” shall mean the Administrative Agent, the Joint Lead Arrangers, the
Co-Syndication Agents, the Documentation Agent and the Amendment Agents.

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Amendment Agents” shall mean, collectively, the First Amendment Agents, the
Second Amendment Lead Arranger, the Third Amendment Lead Arranger and, the
Fourth Amendment Lead Arranger and the Fifth Amendment Lead Arrangers.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, (a) with respect to each ABR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 4.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each ABR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 3.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 2.75% per annum, and

 

3

--------------------------------------------------------------------------------


 

(iii) on and after the Third Amendment Effective Date, with respect to each ABR
Loan that is a Term B Loan, 2.50% per annum, (iv) on and after the First
Amendment Effective Date and before the Second Amendment Effective Date, with
respect to each ABR Loan that is a Term B-1 Loan, 2.25% per annum, and (v) on
and after the Second Amendment Effective Date, with respect to each ABR Loan
that is a Term B-1 Loan, 2.00% per annum, and (b) with respect to each ABR Loan
that is a Revolving Credit Loan, 2.50% per annum.

 

Each change in the Applicable ABR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective with respect to all Revolving Credit
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Section 9.1 Financials indicating such change until
the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of delivery (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable ABR Margin for any period (an “Applicable ABR Margin Period”) than
the Applicable ABR Margin applied for such Applicable ABR Margin Period, then
(1) the Borrower shall promptly deliver to the Administrative Agent a corrected
financial statement and a corrected Compliance Certificate for such Applicable
ABR Margin Period, (2) the Applicable ABR Margin shall be determined based on
the corrected Compliance Certificate for such Applicable ABR Margin Period, and
(3) the Borrower shall promptly pay to the Administrative Agent, for the account
of the applicable Lenders, the accrued additional interest and Letter of Credit
Fees owing as a result of such increased Applicable ABR Margin for such
Applicable ABR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Applicable Amount” shall mean on any date (the “Reference Date”):

 

(A) the sum of, without duplication, (i) for purposes of Section 10.5(g)(ii),
the proviso to Section 10.5(h), Section 10.5(i), Section 10.6(c) and
Section 10.7(a)(x), $50,000,000, and (ii) plus (A) 100% of the cumulative
Consolidated EBITDA (without giving effect to any adjustments based on Acquired
EBITDA or Disposed EBITDA) for the period (treated as one accounting period)
from July 1, 2012, to the end of the most recent fiscal quarter ending
immediately prior to the Reference Date for which Section 9.1 Financials have
been delivered (or, if such cumulative Consolidated EBITDA for such period is a
deficit, minus 100% of such deficit) less (B) 1.4 times cumulative Consolidated
Interest Expense of the Borrower and its Restricted Subsidiaries for the same
period; provided that, (1) in the case of Section 10.5(g)(ii), the proviso to
Section 10.5(h), Section 10.5(i), Section 10.6(c) and Section 10.7(a)(x), the
amounts in clauses (i) and (ii) above shall only be available if the Borrower
shall be in compliance with, on a Pro Forma Basis (which, for the avoidance of
doubt, shall be determined after giving effect to any investment or dividend
actually made pursuant to Section 10.5(g)(ii), the proviso to Section 10.5(h),
Section 10.5(i), Section 10.6(c) or Section 10.7(a)(x) and to the incurrence of
any Indebtedness or utilization of cash or cash equivalents in connection
therewith), with the Financial Performance Covenant, as such covenant is
recomputed as at the most recent Calculation Date for which Section 9.1
Financials have been provided or were required to be provided, (2) in the case
of Section 10.7(a)(x) only, the amounts in clauses (i) and (ii) above shall only
be available if the Senior Secured Leverage Ratio as of the applicable Reference
Date is equal to or less than 3.50 to 1.00, determined on a Pro Forma Basis
(which, for the avoidance of doubt, shall be determined after giving effect to
any

 

4

--------------------------------------------------------------------------------


 

dividend actually made pursuant to Section 10.6(c) and to the incurrence of any
Indebtedness or utilization of cash or cash equivalents in connection
therewith), (3) in the case of Section 10.6(c) only, the amounts in clauses
(i) and (ii) above shall only be available (x) beginning on the date which is 24
months after the Third Amendment Effective Date and (y) subsequent to such date
referred to in the preceding clause (x), if the Senior Secured Leverage Ratio as
of the applicable Reference Date is equal to or less than 3.00 to 1.00,
determined on a Pro Forma Basis (which, for the avoidance of doubt, shall be
determined after giving effect to any dividend actually made pursuant to
Section 10.6(c) and to the incurrence of any Indebtedness or utilization of cash
or cash equivalents in connection therewith), plus

 

(B) the amount of net cash proceeds received by Holdings from capital
contributions and the net cash proceeds received by Holdings from the issuance
of its Qualified Capital Stock (other than any capital contribution or issuance
of Qualified Capital Stock to the extent utilized in connection with other
transactions permitted pursuant to Section 10.5 or 10.6 or to the extent
utilized in connection with the exercise of the Cure Right) (to the extent
contributed by Holdings (directly or through other Parent Companies) as
Qualified Capital Stock to the Borrower) during the period from and including
the Business Day immediately following the Closing Date through and including
the Reference Date, minus

 

(C) the sum at the time of determination of (i) the aggregate amount of
Investments made since the Closing Date pursuant to Section 10.5(g)(ii), the
proviso to Section 10.5(h) and Section 10.5(i), (ii) the aggregate amount of
dividends made since the Closing Date pursuant to Section 10.6(c) and (iii) the
aggregate amount of prepayments, repurchases and redemptions made since the
Closing Date pursuant to Section 10.7(a)(x)

 

; provided that the Applicable Amount shall only be available for any purpose
under this Agreement so long as (i) no Event of Default has occurred and is
continuing at the Reference Date or would result therefrom and (ii) with respect
to any Investment made pursuant to Section 10(g)(ii), the proviso to
Section 10.5(h) or Section 10.5(i), or any dividend made pursuant to
Section 10.6(c) or any prepayments, repurchases and redemptions made pursuant to
Section 10.7(a)(x), in the event the amount of such Investment, dividend or
repayment, repurchase or redemption exceeds $25,000,000, the Borrower shall
deliver to the Administrative Agent a certificate of an Authorized Officer of
the Borrower setting forth in reasonable detail the Applicable Amount as at such
Reference Date and the amount of such Investment, dividend, repayment,
repurchase or redemption, together with all relevant financial information
reasonably requested by the Administrative Agent.

 

“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Applicable LIBOR Margin” shall mean at any date, (a) with respect to each LIBOR
Loan that is a Term Loan, (i) prior to the First Amendment Effective Date, 5.00%
per annum, (ii) on and after the First Amendment Effective Date and prior to the
Third Amendment Effective Date, with respect to each LIBOR Loan that is a Term B
Loan, (x) if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 5.00 to 1.00, 4.00% per annum, and (y) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 5.00 to 1.00, 3.75% per annum, and (iii) on and after the Third
Amendment Effective Date, with respect to each LIBOR Loan that is a Term B Loan,
3.50% per annum, (iv) on and after the First Amendment Effective Date and before
the Second Amendment Effective Date, with respect to each LIBOR Loan that is a
Term B-1 Loan, 3.25% per annum, and (v) on and after the Second Amendment
Effective Date, with respect to each LIBOR Loan that is a Term B-1 Loan, 3.00%
per annum, and (b) with respect to each LIBOR Loan that is a Revolving Credit
Loan, 3.50% per annum.

 

5

--------------------------------------------------------------------------------


 

Each change in the Applicable LIBOR Margin resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective with respect to all Revolving Credit
Loans and Letters of Credit outstanding on and after the date of delivery to the
Administrative Agent of the Section 9.1 Financials indicating such change until
the date immediately preceding the next date of delivery of Section 9.1
Financials indicating another such change.

 

Anything contained herein to the contrary notwithstanding, in the event that any
financial statement or Compliance Certificate delivered hereunder is discovered
to be inaccurate within one year of delivery (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable LIBOR Margin for any period (an “Applicable LIBOR Margin Period”)
than the Applicable LIBOR Margin applied for such Applicable LIBOR Margin
Period, then (1) the Borrower shall promptly deliver to the Administrative Agent
a corrected financial statement and a corrected Compliance Certificate for such
Applicable LIBOR Margin Period, (2) the Applicable LIBOR Margin shall be
determined based on the corrected Compliance Certificate for such Applicable
LIBOR Margin Period, and (3) the Borrower shall promptly pay to the
Administrative Agent, for the account of the applicable Lenders, the accrued
additional interest and Letter of Credit Fees owing as a result of such
increased Applicable LIBOR Margin for such Applicable LIBOR Margin Period.

 

None of the foregoing shall limit the rights of the Administrative Agent or the
Lenders with respect to Section 2.8(c) or Section 11.

 

“Approved Fund” shall have the meaning provided in Section 13.6(b).

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business unit, asset or other property of the Borrower, any Parent
Guarantor or any of the Restricted Subsidiaries not in the ordinary course of
business (including any sale, transfer or other disposition of any Capital Stock
of any Subsidiary of a Parent Guarantor or the Borrower owned by a Parent
Guarantor or the Borrower or a Restricted Subsidiary, including any sale or
issuance of any Capital Stock of any Subsidiary of a Parent Guarantor).
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4, other than transactions
permitted by Sections 10.4(b), (e) and (g).

 

“Asset Swap” shall mean any transaction or transactions involving the
disposition to one or more Persons of assets owned by one or more of the
Borrower or any of its Restricted Subsidiaries comprising one or more cable
television systems, or portions thereof, and related assets, and within three
months of such disposition, the acquisition by one or more of the Borrower
and/or any of the Subsidiary Guarantors (or any Restricted Subsidiary that is
not a Subsidiary Guarantor so long as the related disposition was not a
disposition of assets of the Borrower or a Subsidiary Guarantor), of assets
comprising one or more other cable television systems, or portions thereof, and
related assets, owned by such other Person or Persons, which assets acquired (in
the aggregate with any other such assets acquired within such period) have a
fair market value not less than the fair market value of the assets disposed of.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any Purchase
pursuant to Section 13.6(d) or (e); provided that the Borrower shall not
designate the Administrative Agent or any other Person as the Auction Agent
without the written

 

6

--------------------------------------------------------------------------------


 

consent of the Administrative Agent or such other Person (it being understood
that neither the Administrative Agent nor any other Person shall be under any
obligation to agree to act as the Auction Agent); provided, further, that
Affiliated Lenders, Holdings and its Subsidiaries, and their respective
Affiliates may not act as the Auction Agent.

 

“Auction Purchase” shall mean a purchase of Loans or Commitments pursuant to a
Dutch Auction (x) in the case of a Purchasing Borrower Party, in accordance with
the provisions of Section 13.6(e) or (y) in the case of an Affiliated Lender, in
accordance with the provisions of Section 13.6(d).

 

“Authorized Officer” shall mean the Chief Executive Officer, President,
Executive Vice President, Chief Operating Officer or Chief Financial Officer of
the applicable Credit Party or any other senior officer of the applicable Credit
Party designated as such in writing to the Administrative Agent by the
applicable Credit Party.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the amount of the Total Revolving Credit Commitment over (b) the sum of
(i) the aggregate principal amount of all Revolving Credit Loans then
outstanding and (ii) the aggregate Letters of Credit Outstanding at such time.

 

“Avista” shall mean Avista Capital Holdings, LP or any of its Control Investment
Affiliates.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrower Historical Audited Financial Statements” shall mean the audited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal years of the Borrower ended December 31, 2009, December 31, 2010 and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Borrower Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Borrower and its consolidated subsidiaries for the
fiscal quarter of the Borrower ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Borrower Materials” shall have the meaning provided in Section 13.2(c).

 

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close;
provided, however, that when used in connection with a LIBOR Loan or an ABR Loan
based on the Adjusted LIBO Rate, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits in the London
interbank market.

 

“Calculation Date” means the last day of any fiscal quarter.

 

7

--------------------------------------------------------------------------------


 

“Cancellation” shall mean the cancellation, termination and forgiveness by
Purchasing Borrower Party of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in Section 13.6(e).

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (ii) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or equipment
made within two years of the sale of any asset to the extent purchased with the
proceeds of such sale or (d) amounts expended for Permitted Acquisitions.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided that for all purposes hereof, the
determination of whether a lease is to be treated as a capital lease shall be
made without giving effect to any change in accounting for leases under GAAP
after the Closing Date.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, common stock, preferred stock, partnership
interests (general and limited) and membership and limited liability company
interests, and any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that for all purposes hereof, the determination of whether a
lease is to be treated as a capital lease shall be made without giving effect to
any change in accounting for leases under GAAP after the Closing Date.

 

“Cash Collateral Agreement” shall have the meaning provided in Section 5.2(b).

 

“Cash Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for the Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of the Letter of
Credit Exposure, cash or deposit account balances or, if the Administrative
Agent and each applicable Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Letter of Credit Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

8

--------------------------------------------------------------------------------


 

“Cash Management Bank” shall mean any Person that is a Lender or an Agent or an
Affiliate of a Lender or an Agent at the time it provides any Cash Management
Services or that is a Lender or an Agent or an Affiliate of a Lender or an Agent
at the time it entered into an agreement to provide Cash Management Services;
provided that such Person executes and delivers to Administrative Agent a letter
agreement in form and substance reasonably acceptable to Administrative Agent
pursuant to which such person (a) appoints the Administrative Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.3.

 

“Cash Management Obligations” shall mean obligations owed by any Credit Party to
any Cash Management Bank in respect of any overdraft and related liabilities
arising from Cash Management Services.

 

“Cash Management Services” shall mean treasury, depository and cash management
services and any automated clearing house fund transfer services

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives casualty insurance proceeds, or proceeds of a condemnation
award or other compensation.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, regulatory authority or quasi-regulatory authority
(including any self-regulatory authority, such as the such as the National
Association of Insurance Commissioners) or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) prior
to a Qualified IPO, (x) the Permitted Investors shall at any time not
beneficially own (as defined in Rules 13(d)-3 and 13(d)-5 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), in the aggregate at
least 50.1% of the voting power of the outstanding Voting Stock of Holdings
and/or (y) any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) shall at any time have acquired direct or indirect
beneficial ownership of a percentage of the voting power of the outstanding
Voting Stock of Holdings that exceeds the percentage of the voting power of the
Voting Stock of Holdings then beneficially owned, in the aggregate, by the
Permitted Investors, unless, in the case of either clause (x) or (y) above, the
Permitted Investors have, at such time, the right or the ability by voting
power, contract or otherwise to elect or appoint at least a majority of the
Board of Directors (or similar governing body) of Holdings, or (ii) after a
Qualified IPO, any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) other than the Permitted Investors
shall at any time have acquired direct or indirect beneficial ownership of more
than 35% of the voting power of the outstanding Voting Stock of Holdings; and/or
(b) at any time Continuing Directors shall not constitute at least a majority of
the Board of Directors (or similar governing body) of the Borrower; and/or
(c) at any time, Holdings and/or the Parent Companies shall cease to directly
own, beneficially and of record, 100% of the issued and outstanding Capital
Stock of the Borrower; and/or (d) at any time, Holdings shall cease

 

9

--------------------------------------------------------------------------------


 

to directly own, beneficially and of record, 100% of the issued and outstanding
Capital Stock of each Parent Company then in existence.

 

“Class” (i) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are a particular tranche of
Revolving Credit Loans or a particular tranche of Term Loans and (ii) when used
in reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment in respect of any particular tranche of Revolving Credit Loans
or a Term Loan Commitment in respect of any particular tranche of Term Loans and
(iii) when used in reference to Lenders, refers to whether such Lenders are
Lenders in respect of any particular Class of Loans, Borrowings or Commitments.
For the avoidance of doubt, (a) any Term Loans having the same terms and
conditions as an Existing Class of Term Loans may specify that such Term Loans
are of the same Class, but otherwise any Term Loans incurred pursuant to an
Incremental Amendment, Refinancing Amendment or Loan Modification Offer shall be
deemed to constitute a separate Class of Term Loans, and (b) any Revolving
Credit Commitments having the same terms and conditions as an Existing Class of
Revolving Credit Commitments may specify that such Revolving Credit Commitments
are of the same Class, but otherwise any Revolving Credit Commitments incurred
pursuant to an Incremental Amendment, Refinancing Amendment or Loan Modification
Offer shall be deemed to constitute a separate Class of Revolving Credit
Commitments.

 

“Closing Date” shall mean the date of the initial Borrowing hereunder, which
date is July 17, 2012.

 

“Closing Date Representations” shall mean (a) such of the representations and
warranties made by Company with respect to the Company or its Subsidiaries in
the Merger Agreement as are material to the interests of the Lenders, but only
to the extent that any of Merger Sub, the Borrower or any of their respective
Affiliates have the right to terminate its obligations under the Merger
Agreement as a result of a breach of such representations in the Merger
Agreement, and (b) the representations and warranties contained in Sections
8.1(a) (but only with respect to the Borrower and the Guarantors), 8.2(a) and
(b), 8.3(c) (but only as it relates to the entering into and performance of the
Credit Documents), 8.5, 8.7, 8.16, 8.17 and 8.18.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Co-Syndication Agent” shall mean each of Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc., RBC Capital Markets and SunTrust Bank, each
together with its affiliates, as co-syndication agent under this Agreement and
the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Security Agreement, the
Pledge Agreement, any Mortgage or any other Security Document, as applicable,
and shall also include all assets or property pledged or secured (or purported
to be pledged or secured) under any Security Document.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, if the Senior Secured Leverage Ratio as of the most recent Calculation
Date is greater than 3.50 to 1.00, 0.50% per annum, and (ii) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is less than or
equal to 3.50 to 1.00, 0.375% per annum.

 

Each change in the Commitment Fee Rate resulting from a change in the Senior
Secured Leverage Ratio as of any Calculation Date after the Initial Financial
Statement Delivery Date shall be effective on and after the date of delivery to
the Administrative Agent of the Section 9.1 Financials

 

10

--------------------------------------------------------------------------------


 

indicating such change until the date immediately preceding the next date of
delivery of Section 9.1 Financials indicating another such change.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term B Loan
Commitment, New Term B-1B Loan Commitment or Revolving Credit Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” shall have the meaning provided in Section 13.2(c).

 

“Compliance Certificate” shall have the meaning provided in Section 9.1(d).

 

“Company” shall have the meaning provided in the preamble to this Agreement.

 

“Company Historical Audited Financial Statements” shall mean the audited
financial statements of the Company and its consolidated subsidiaries for the
fiscal years of the Company ended December 31, 2009, December 31, 2010, and
December 31, 2011, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal years.

 

“Company Historical Unaudited Financial Statements” shall mean the unaudited
financial statements of the Company and its consolidated subsidiaries for the
fiscal quarter of the Company ended March 31, 2012, prepared in accordance with
GAAP consistently applied.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2012 delivered to the Lenders in connection with this
Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items for such period, and (b) the cumulative effect
of a change in accounting principles during such period.

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

 

(a)                                 Consolidated Earnings plus

 

(b)                                 to the extent already deducted in arriving
at Consolidated Earnings, the following:

 

(i)

interest expense (net of interest income),

 

 

(ii)

depreciation expense,

 

 

(iii)

amortization expense (including non-cash amortization of debt discount or
deferred financing costs),

 

 

(iv)

extraordinary, unusual or non-recurring losses and charges (including severance,
relocation costs, one-time compensation charges and one time telephony switch
transition costs),

 

11

--------------------------------------------------------------------------------


 

(v)

non-cash charges (including non-cash charges related to stock compensation
expense) (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period),

 

 

(vi)

losses on asset sales (other than asset sales in the ordinary course of
business),

 

 

(vii)

restructuring charges or reserves (including costs related to acquisitions after
the date hereof and to closure/consolidation of facilities),

 

 

(viii)

Transaction Expenses,

 

 

(ix)

any expenses or charges (or any amortization thereof) incurred in connection
with any issuance (or proposed issuance) of debt, or equity or any refinancing
transaction (or proposed refinancing transaction) or any amendment or other
modification of any debt instrument,

 

 

(x)

any fees and expenses (or any amortization thereof) related to Permitted
Acquisitions (or proposed Permitted Acquisitions Investment or disposition) or
any other permitted Investment or permitted disposition of assets,

 

 

(xi)

the amount of management, monitoring, consulting and advisory fees and related
expenses paid to the Sponsor,

 

 

(xii)

any impairment charge or asset write-off pursuant to Financial Accounting
Standards Accounting Standards Codification No. 350 and 360 and any amortization
of intangibles arising pursuant Financial Accounting Standards Accounting
Standards Codification No. 805,

 

 

(xiii)

foreign withholding taxes paid or accrued in such period,

 

 

(xiv)

expenses (including of internal software development costs) that are expensed
during the period but could have been capitalized under alternative accounting
policies in accordance with GAAP,

 

 

(xv)

loss from the early extinguishment of Indebtedness or hedging obligations or
other derivative instruments,

 

 

(xvi)

any deductions attributable to minority interests,

 

 

(xvii)

costs of surety bonds incurred during such period in connection with financing
activities,

 

 

(xviii)

letter of credit fees,

 

 

(xix)

to the extent actually reimbursed, expenses incurred to the extent covered by
indemnification provisions in any agreement in connection with the Transactions
or a Permitted Acquisition,

 

12

--------------------------------------------------------------------------------


 

(xx)

to the extent covered by insurance under which the insurer has been properly
notified and has not denied or contested coverage, expenses with respect to
liability or casualty events or business interruption,

 

 

(xxi)

mark-to-market losses recognized pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815 or any successor thereof,

 

 

(xxii)

payments in respect of purchase price adjustments, earn-outs and similar
contingent payments in connection with Permitted Acquisitions and Permitted
Investments pursuant to Section 10.5(i), and

 

(c)                                  the amount of “run rate” cost savings
projected by the Borrower in good faith to be realized as a result of specified
actions taken on or prior to the last day of the applicable Test Period and
which are expected to be realized within 12 months thereafter in connection with
the Transactions, future dispositions, discontinued operations and cost saving,
restructuring and other similar initiatives (which cost savings shall be added
to Consolidated EBITDA until fully realized (but, in no event, for more than
four fiscal quarters) and calculated on a pro forma basis as though such cost
savings had been realized on the first day of the relevant Test Period), net of
the amount of actual benefits realized during such period from such actions;
provided that (i) such cost savings are reasonably identifiable and factually
supportable, (ii) no cost savings shall be added pursuant to this clause (c) to
the extent duplicative of any expenses or charges relating to such cost savings
that are added to Consolidated Earnings pursuant to clause (b) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (iii) the Administrative Agent shall
have received a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the Borrower setting forth the calculation of such
cost savings; provided, further, that (x) the aggregate amount of additions made
to Consolidated EBITDA for any Test Period pursuant to this clause (c) (other
than any cost savings in connection with the Transactions that are reflected in
the Confidential Information Memorandum, which shall not exceed the amounts
referenced therein) shall not exceed 10.0% of Consolidated EBITDA for such test
period (calculated prior to giving effect to any adjustment pursuant to this
clause (c)), and (y) cost savings added back pursuant to this clause (c) shall
not include any cost savings that would otherwise constitute a Pro Forma
Adjustment,

 

less, to the extent included in arriving at Consolidated Earnings, the sum of
the following amounts for such period of:

 

(a)                                 extraordinary gains, unusual gains and
non-recurring gains,

 

(b)                                 non-cash gains (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period) (also, for the avoidance of doubt,
non-cash income and/or gains resulting from the amortization of deferred
incentives and credits from upfront payments received in a prior period shall be
excluded),

 

(c)                                  gains on asset sales (other than asset
sales in the ordinary course of business),

 

(d)                                 any net after-tax income from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, and

 

(e) mark-to-market gains recognized pursuant to Financial Accounting Standards
Board Statement No. 133 or any successor thereof,

 

13

--------------------------------------------------------------------------------


 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP; provided that:

 

(i) except as provided in clause (iv) below, there shall be excluded from
Consolidated Earnings (as utilized in determining Consolidated EBITDA) for any
period the income from continuing operations before income taxes and
extraordinary items of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or its Restricted Subsidiaries during
such period through dividends or other distributions,

 

(ii) there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the income from continuing
operations before income taxes and extraordinary items of each Joint Venture for
such period in accordance with GAAP,

 

(iii) there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the purchase accounting effects
of adjustments to inventory, property, equipment and intangible assets and
deferred revenue in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries), as a result of any
consummated acquisition whether consummated before or after the Closing Date, or
the amortization or write-off of any amounts thereof, and there shall be
excluded in determining Consolidated EBITDA non-operating currency transaction
gains and losses related to currency remeasurements of Indebtedness or
intercompany balances (including the net loss or gain resulting from Hedge
Agreements for currency exchange risk),

 

(iv) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 2.17, 10.1(vi),
10.1(xiv), 10.4(b) and 10.9, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Senior Secured Leverage Ratio and the Total
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or disposed of, closed or classified, a “Sold
Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the actual Disposed
EBITDA of such Sold Entity or Business or Converted Unrestricted Subsidiary for
such period (including the portion thereof occurring prior to such sale,
transfer, disposition, closing, classification or conversion), and

 

14

--------------------------------------------------------------------------------


 

(v) there shall be excluded from Consolidated Earnings and the determination of
Consolidated EBITDA for any period the effects of adjustments in component
amounts required or permitted by the Financial Accounting Standards Accounting
Standards Codification No. 805 and 350 and related authoritative pronouncements,
as a result of the Transactions, any acquisition consummated prior to the
Closing Date or Permitted Acquisitions or the amortization or write-off of any
amounts in connection with any thereof and related financings of any thereof.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $110,392,000 for the fiscal quarter ended on March 31,
2012, $114,165,000 for the fiscal quarter ended on December 31, 2011,
$110,419,000 for the fiscal quarter ended on September 30, 2011, and
$115,813,000 for the fiscal quarter ended on June 30, 2011; it being understood
that each of such amounts include $6,586,000 of cost savings in connection with
the Transactions that are reflected in the Confidential Information Memorandum,
and such amounts to the extent included in any Test Period shall reduce the
amount that may be added back pursuant to clause (c) above in connection with
the Transactions.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP)
(but excluding any non-cash interest expense attributable to the movement in the
mark to market valuation of Hedge Agreements or other derivative instruments
pursuant to GAAP), of the Borrower and the Restricted Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrower
and the Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates, but
excluding, however, upfront fees and amortization of deferred financing costs
and any other amounts of non-cash interest, (including as a result of the
effects of purchase accounting), fees and expenses associated with the
consummation of the Transactions and annual agency fees paid to the
Administrative Agent, all as calculated on a consolidated basis in accordance
with GAAP.

 

“Consolidated Net Debt” shall mean, as of any date of determination (without
duplication), (a) the sum of (i) all Indebtedness of the Borrower and the
Restricted Subsidiaries for borrowed money (which, for the avoidance of doubt,
does not include letters of credit and similar instruments and unpaid drawings
as of such date in respect of all letters of credit and bankers’ acceptances
issued for the account of the Borrower and the Restricted Subsidiaries)
outstanding on such date, (ii) all Capitalized Lease Obligations of the Borrower
and the Restricted Subsidiaries outstanding on such date, and (iii) unpaid
drawings as of such date in respect of all letters of credit and bankers’
acceptances issued for the account of the Borrower or any Restricted Subsidiary,
all calculated on a consolidated basis in accordance with GAAP, minus (b) the
aggregate amount of unrestricted cash and cash equivalents (in each case free
and clear of all Liens, other than Permitted Liens that do not restrict the
application of such cash and cash equivalents to the repayment of the
Obligations) included in the cash accounts listed on the consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as at such date, to the
extent the use thereof for application to payment of Indebtedness is not
prohibited by law or any contract to which the Borrower or any of the Restricted
Subsidiaries is a party.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Assets” shall mean the assets and properties of the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

 

15

--------------------------------------------------------------------------------


 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any Funded Debt, (ii) without duplication of clause
(i) above, all Indebtedness consisting of Loans and Letter of Credit Exposure to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors (or similar governing body) of the Borrower on the
date hereof, (b) who, as at such date, has been a member of such Board of
Directors (or similar governing body) for at least the lesser of (i) the period
commencing on the date hereof through the date of determination and (ii) the 12
preceding months, (c) who has been nominated to be a member of such Board of
Directors (or similar governing body), directly or indirectly, by the Sponsor or
Persons nominated by the Sponsor or (d) who has been nominated to be a member of
such Board of Directors (or similar governing body) by a majority of the other
Continuing Directors then in office.

 

“Control Investment Affiliate” shall mean, with respect to any Person, any other
Person that (a) directly or indirectly, is in control of, is controlled by, or
is under common control with, such Person and (b) is organized primarily for the
purpose of making equity or debt investments in one or more companies. For
purposes of this definition, “control” of a Person shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person (including, to the extent that such person is an
individual, due to the fact that they are an officer of such other Person),
whether by contract or otherwise.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred or
Refinancing Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment, in each case, issued, incurred or otherwise obtained (including by
means of the extension or renewal of existing Indebtedness) in exchange for, or
to extend, renew, replace or refinance, in whole or part, any Class of existing
Term Loans, or, in the case of clause (d), outstanding Revolving Credit Loans or
(in the case of Refinancing Revolving Credit Commitments obtained pursuant to a
Refinancing Amendment) Revolving Credit Commitments hereunder (including any
successive Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”);
provided that (i) such extending, renewing or refinancing Indebtedness
(including, if such Indebtedness includes or relates to any Refinancing
Revolving Credit Commitments, the unused portion of such Refinancing Revolving
Credit Commitments) is in an original aggregate principal amount (or accreted
value, if applicable) not greater than the aggregate principal amount (or
accreted value, if applicable) of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments or Refinancing Revolving Credit Commitments, the amount thereof)
plus an amount equal to unpaid and accrued interest and premium thereon plus
other fees and expenses (including upfront fees and original issue discount)
paid in connection therewith, (ii) such Indebtedness has the same or a later
maturity and, except in the case of Refinancing Revolving Credit Commitments, a
Weighted Average Life to Maturity

 

16

--------------------------------------------------------------------------------


 

equal to or greater than the Refinanced Debt and (iii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Credit Commitments or Refinancing Revolving Credit
Commitments (or Revolving Credit Loans or Refinancing Revolving Credit Loans
incurred pursuant to any Revolving Credit Commitments or Refinancing Credit
Revolving Credit Commitments), such Revolving Credit Commitments or Refinancing
Revolving Credit Commitments, as applicable, shall be terminated, and all
accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.

 

“Credit Bid” means to submit a bid at a public or private sale in connection
with the purchase of all or any portion of the Collateral, in which any of the
Obligations owing to the Lenders or any other Secured Party under this Agreement
is used and applied as a credit on account of the purchase price.

 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit, each Incremental Amendment, Loan Modification Agreement,
Refinancing Amendment and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Party” shall mean the Guarantors and the Borrower.

 

“Cure Amount” shall have the meaning provided in Section 11.12(a).

 

“Cure Period” shall have the meaning provided in Section 11.12(a).

 

“Cure Right” shall have the meaning provided in Section 11.12(a).

 

“Debt Fund Affiliate” shall mean any Person (other than a natural person) that
is primarily engaged in, or advises funds or other investment vehicles that are
primarily engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
and with respect to which the Sponsor does not, directly or indirectly, possess
the power to direct or cause the direction of the investment policies of such
entity.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries of any
Indebtedness (excluding any Indebtedness permitted to be issued or incurred
under Section 10.1 other than Section 10.1(a)(xxii)).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, in
each case, as now or hereafter in effect, or any successor thereto.

 

“Declined Amounts” shall mean mandatory prepayments pursuant to Section 5.2 that
are declined by Term Loan Lenders.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

17

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, subject to Section 2.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Letter of
Credit Issuer or any Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Letter of Credit Issuer in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, on or after the date of this
Agreement (i) become or been the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it or been subject to an appointment of a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal or foreign regulatory authority acting
in such a capacity; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, each Letter of Credit Issuer and each Lender.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or any Restricted Subsidiary in connection
with a sale, transfer or other disposition pursuant to Section 10.4(d) that is
designated as Designated Non-Cash Consideration pursuant to a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 120 days following the consummation of the applicable
sale, transfer or other disposition).

 

“Disposed EBITDA” shall mean, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Disposed
Entity”) for any period, the amount for such period of Consolidated EBITDA of
such Pro Forma Disposed Entity (determined using such definitions as if
references to the Borrower and its Subsidiaries therein were to such Pro Forma
Disposed Entity and its Subsidiaries), all as determined on a consolidated basis
for such Pro Forma Disposed Entity in accordance with GAAP.

 

“Disqualified Stock” shall mean any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any

 

18

--------------------------------------------------------------------------------


 

event or condition, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Capital Stock referred to in
clause (a) above or (c) provides for the scheduled payment of dividends or any
other scheduled payment in cash, in each case prior to the date that is six
months after the then Latest Maturity Date; provided, however, that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale shall not constitute Disqualified Stock if such
Capital Stock provides that the issuer thereof will not redeem any such Capital
Stock pursuant to such change in control or asset sale provisions prior to the
repayment in full in cash of the Obligations (other than contingent
indemnification obligations) and the termination of the Commitments (or any
refinancing thereof).

 

“dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agent” shall mean The Bank of Tokyo-Mitsubishi-UFJ, Ltd.,
together with its affiliates, as documentation agent under this Agreement and
the other Credit Documents.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” of any Person shall mean each Subsidiary of such Person
that is organized under the laws of the United States, any state or territory
thereof, or the District of Columbia; provided that the term “Domestic
Subsidiary” shall not include any such subsidiary substantially all of the
assets of which are “controlled foreign corporations” as defined in Section 957
of the Code. Unless otherwise expressly provided, all references herein to a
“Domestic Subsidiary” shall mean a Domestic Subsidiary of the Borrower.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Dutch Auction” means one or more purchases (each, a “Purchase”) by a Purchasing
Borrower Party or an Affiliated Lender (either, a “Purchaser”) of Term Loans;
provided that, each such Purchase is made on the following basis:

 

(a)                                 The Purchaser will notify the Administrative
Agent and the Auction Agent in writing (a “Purchase Notice”) (and the Auction
Agent will deliver such Purchase Notice to each relevant Lender) that such
Purchaser wishes to make an offer to purchase (i) from each Lender with respect
to any Class of Term Loans on an individual tranche basis Term Loans, in an
aggregate principal amount as is specified by such Purchaser (the “Term Loan
Purchase Amount”) with respect to each applicable tranche, subject to a range or
minimum discount to par expressed as a price at which range or price such
Purchaser would consummate the Purchase (the “Offer Price”) of such Term Loans
to be purchased (it being understood that different Offer Prices and/or Term
Loan Purchase Amounts may be offered with respect to different tranches of Term
Loans and, in such an event, each such offer will be treated as a separate offer
pursuant to the terms of this Section); provided that the Purchase Notice shall
specify that each Return Bid (as defined below) must be submitted by a date and
time to be specified in the Purchase Notice, which date shall be no earlier than
the second Business Day following the date of the Purchase Notice and no later
than the fifth Business Day following the date of the Purchase Notice; (ii) at
the time of delivery of the Purchase Notice to the Auction Agent, no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(which condition shall be certified as being satisfied in such Purchase Notice)
and (iii) the Term Loan Purchase Amount specified in each Purchase Notice
delivered by such Purchaser to the Auction Agent shall not be less than
$10,000,000 in the aggregate;

 

19

--------------------------------------------------------------------------------


 

(b)                                 such Purchaser will allow each Lender
holding the Class of Term Loans subject to the Purchase Notice to submit a
notice of participation (each, a “Return Bid”) which shall specify (i) one or
more discounts to par of such Lender’s tranche or tranches of Term Loans subject
to the Purchase Notice expressed as a price (each, an “Acceptable Price”) (but
in no event will any such Acceptable Price be greater than the highest Offer
Price for the Purchase subject to such Purchase Notice) and (ii) the principal
amount of such Lender’s tranches of Term Loans at which such Lender is willing
to permit a purchase of all or a portion of its Term Loans to occur at each such
Acceptable Price (the “Reply Amount”);

 

(c)                                  based on the Acceptable Prices and Reply
Amounts of the Term Loans as are specified by the Lenders, the Auction Agent in
consultation with such Purchaser, will determine the applicable discount (the
“Applicable Discount”) which will be the lower of (i) the lowest Acceptable
Price at which such Purchaser can complete the Purchase for the entire Term Loan
Purchase Amount and (ii) in the event that the aggregate Reply Amounts relating
to such Purchase Notice are insufficient to allow such Purchaser to complete a
purchase of the entire Term Loan Purchase Amount, the highest Acceptable Price
that is less than or equal to the Offer Price;

 

(d)                                 such Purchaser shall purchase Term Loans
from each Lender with one or more Acceptable Prices that are equal to or less
than the Applicable Discount (“Qualifying Bids”) at the Applicable Discount
(such Term Loans, as applicable, being referred to as “Qualifying Loans” and
such Lenders being referred to as “Qualifying Lenders”), subject to clauses (e),
(f), (g) and (h) below;

 

(e)                                  such Purchaser shall purchase the
Qualifying Loans offered by the Qualifying Lenders at the Applicable Discount;
provided that if the aggregate principal amount required to purchase the
Qualifying Loans would exceed the Term Loan Purchase Amount, such Purchaser
shall purchase Qualifying Loans ratably based on the aggregate principal amounts
of all such Qualifying Loans tendered by each such Qualifying Lender;

 

(f)                                   the Purchase shall be consummated pursuant
to and in accordance with Section 13.6(d) or (e), as applicable, and, to the
extent not otherwise provided herein, shall otherwise be consummated pursuant to
procedures (including as to timing, rounding and minimum amounts, Interest
Periods, and other notices by such Purchaser) mutually acceptable to the Auction
Agent and such Purchaser (provided that such Purchase shall be required to be
consummated no later than five Business Days after the time that Return Bids are
required to be submitted by Lenders pursuant to the applicable Purchase Notice);

 

(g)                                  upon submission by a Lender of a Return
Bid, subject to the foregoing clause (f), such Lender will be irrevocably
obligated to sell the entirety or its pro rata portion (as applicable pursuant
to clause (e) above) of the Reply Amount at the Applicable Discount plus accrued
and unpaid interest through the date of purchase to such Purchaser pursuant to
Section 13.6(d) or (e), as applicable, and as otherwise provided herein; and

 

(h)                                 purchases by a Purchasing Borrower Party of
Qualifying Loans shall result in the immediate Cancellation of such Qualifying
Loans.

 

“Earliest Maturing Revolving Class” shall have the meaning provided in
Section 2.1(b)(iii).

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or

 

20

--------------------------------------------------------------------------------


 

an acquisition or disposition of real estate) or proceedings relating in any way
to any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereinafter, “Claims”), including, without limitation,
(i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Contribution” shall mean the contribution by the Permitted Investors to
Holdings (through the direct parent of Holdings) of an aggregate amount of not
less than $200,000,000 on the Closing Date in cash as common equity and/or
preferred equity having terms reasonably acceptable to the Lead Arrangers, and
the contribution by Holdings of at least $200,000,000 of cash so received from
the Permitted Investors to the Borrower (directly or indirectly through other
Parent Guarantors) as common equity.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statute. Section references to ERISA
are to ERISA as in effect at the date of this Agreement and any subsequent
provisions of ERISA amendatory thereof, supplemental thereto or substituted
therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or any of the Parent Guarantors or any
Subsidiary would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges (including
depreciation expense and amortization expense) to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital for such period and (iv) an amount equal to the aggregate net
non-cash loss on the sale, lease, transfer or other disposition of assets by the
Borrower and the Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income over (b) the sum, without duplication, of (i) an amount
equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the amount of Capital Expenditures made in cash
during such period, except to the extent that such Capital Expenditures were
financed with the proceeds of Indebtedness of the Borrower or its Restricted
Subsidiaries, (iii) the aggregate amount of all principal payments of
Indebtedness of the Borrower or the Restricted Subsidiaries (including any Term

 

21

--------------------------------------------------------------------------------


 

Loans and the principal component of payments in respect of Capitalized Lease
Obligations but excluding (A) Revolving Credit Loans and voluntary prepayments
of Term Loans pursuant to Section 5.1, (B) mandatory prepayments of Loans
pursuant to Section 5.2, except to the extent, in the case of Section 5.2(a)(i),
the Net Cash Proceeds from any Asset Sale Prepayment Event or Casualty Event
used to make such mandatory prepayments were included in the calculation of
Consolidated Net Income, (C) payments of Subordinated Debt made pursuant to
Section 10.7(x) or (z) and payments of intercompany debt among or between the
Borrower and its Restricted Subsidiaries, and (D) purchases or repayments of
Loans pursuant to a Cancellation or by a Purchasing Borrower Party pursuant to a
Dutch Auction or otherwise pursuant to Section 13.6(e)) made during such period
(other than in respect of any other revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder),
except to the extent financed with the proceeds of other Indebtedness of the
Borrower or its Restricted Subsidiaries, (iv) an amount equal to the aggregate
net non-cash gain on the sale, lease, transfer or other disposition of assets by
the Borrower and the Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income, (v) increases in Consolidated Working Capital for
such period, (vi) the amount of Tax Distributions paid during such period as
permitted under Section 10.6 to the extent not deducted in arriving at such
Consolidated Net Income, (vii) the amount of Investments constituting Permitted
Acquisitions made during such period pursuant to Section 10.5(h) to the extent
that such Investments were financed with internally generated cash flow of the
Borrower and the Restricted Subsidiaries, (viii) the amount of dividends paid
during such period pursuant to clause (b) or (d) of the proviso to Section 10.6
to the extent such dividends were financed with internally generated cash flow
of the Borrower and the Restricted Subsidiaries, (ix) payments by the Borrower
and the Restricted Subsidiaries during such period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, (x) the aggregate amount of expenditures actually made by the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of (A) financing fees, (B) fees and expenses in
connection with any acquisition, and (C) payments made in respect of earn-outs,
purchase price adjustments and similar contingent payments) to the extent that
such expenditures are not expensed during such period, and (xi) the aggregate
amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness, except to
the extent such premium, make-whole or penalty payments are financed with the
proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries.

 

“Exchange Act” shall have the meaning set forth in the definition of “Change of
Control”.

 

“Excluded Capital Stock” shall mean any Capital Stock of any Domestic Subsidiary
that is not a wholly-owned Subsidiary or any Minority Investment that is owned
by the Borrower or any Guarantor, only and to the extent and for so long as any
joint venture documents of such person prohibits, or requires the consent of any
Person other than the Borrower or such Guarantor as a condition to, the pledge
of or the creation of any Lien on such Capital Stock.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly-owned
Restricted Subsidiary, (b) any Subsidiary that is prohibited by applicable law,
rule or regulation or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date (or,
with respect to a Subsidiary acquired after the Closing Date, as of the date
such acquisition) and (ii) in the case of a Subsidiary acquired after the
Closing Date, was not entered into in connection with or anticipation of such
acquisition.

 

22

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of such security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient (including, for the purpose of this definition of
“Excluded Taxes”, any Participant) or required to be withheld or deducted from a
payment to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 13.7) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor (including a Participant’s transferor) immediately before such
Lender became a party hereto (or such Participant acquired a participation) or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.4(d) and
Section 5.4(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Class” shall mean, at any time, a Class of Term B Loans, Class of Term
B-1 Loans or a Class of Revolving Credit Loans existing at such time (not
including any Class of Term B Loans, Class of Term B-1 Loans or Class of
Revolving Credit Loans being made or established at such time).

 

“Existing Credit Facilities” shall mean (i) the Credit Agreement (First Lien),
dated as of June 28, 2007, as amended through the date hereof, among the Parent
Guarantors, the Borrower, the lenders party thereto, and Credit Suisse AG,
Cayman Islands Branch (formerly known as Credit Suisse, Cayman Islands Branch),
as administrative agent, (ii) the Credit Agreement (Second Lien), dated as of
June 28, 2007, as amended through the date hereof, among the Parent Guarantors,
the Borrower, the lenders party thereto, and Credit Suisse AG, Cayman Islands
Branch (formerly known as Credit Suisse, Cayman Islands Branch), as
administrative agent, (iii) the Credit Agreement, dated as of January 13, 2012,
as amended through the date hereof, among WideOpenWest Mid-Michigan Holdings,
LLC, WideOpenWest Mid-Michigan, LLC, the lenders party thereto and CoBank, ACB,
as administrative agent, and (iv) the Amended and Restated Credit Agreement,
dated as of February 18, 2011, as amended through the date hereof, among the
Company, the lenders party thereto, and Credit Suisse AG, Cayman Islands Branch,
as administrative agent.

 

“Existing Letters of Credit” shall mean each of the letters of credit described
on Schedule 1.1(c) hereto.

 

“Existing Term B Loans” shall have the meaning provided in the definition of
“Term B Loan”.

 

23

--------------------------------------------------------------------------------


 

“Extended Term Loans” shall have the meaning provided in Section 2.18(c).

 

“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.18(c).

 

“Extension Date” shall have the meaning provided in Section 2.18(c).

 

“Facilities” means the Term Facility and the Revolving Credit Facility,
including any credit facility comprising the Incremental Commitments and the
Loans related thereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not more materially onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Fair Labor Standards Act” shall mean the Fair Labor Standards Act of 1938, as
amended from time to time and any successor statute.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated as of April 18, 2012, among
Kingston MergerSub, Inc., a Delaware corporation, the Borrower, Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Morgan Stanley Senior Funding, Inc.,
Royal Bank of Canada, RBC Capital Markets, SunTrust Bank, SunTrust Robinson
Humphrey, Inc., and The Bank of Tokyo-Mitsubishi-UFJ, Ltd.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Fifth Amendment” shall mean that certain Fifth Amendment to Credit Agreement,
dated as of May 11, 2016, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Fifth Amendment Effective Date” shall mean May 11, 2016.

 

“Fifth Amendment Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc.
and SunTrust Robinson Humphrey, Inc., as joint lead arrangers and joint lead
bookrunners under the Fifth Amendment.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letters
of Credit Outstanding shall have been reduced to zero. With respect to any
Class of Revolving Credit Commitments, “Final Date” shall mean the date on which
the Revolving Credit Commitments of such Class shall have terminated, no
Revolving Credit Loans under such Class shall be outstanding and either (i) the
Letters of Credit Outstanding shall have been reduced to zero or (ii) the L/C
Participations of the Lenders under such Class shall have been reallocated in
full to Lenders of one or more other Classes.

 

“Financial Performance Covenant” shall mean the covenant set forth in
Section 10.9.

 

24

--------------------------------------------------------------------------------


 

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of the First Amendment Effective Date, by and among the Borrower, the
Parent Guarantors, the Subsidiary Guarantors, the Lenders party thereto, the
Administrative Agent and J.P. Morgan Securities LLC, as lead arranger for the
First Amendment.

 

“First Amendment Agents” shall mean the First Amendment Lead Arranger, the First
Amendment Joint Bookrunners and Joint Lead Arrangers, and the First Amendment
Co-Syndication Agents.

 

“First Amendment Co-Syndication Agents” shall mean J.P. Morgan Securities LLC,
Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC
Capital Markets and SunTrust Robinson Humphrey, Inc., as co-syndication agents
under the First Amendment.

 

“First Amendment Effective Date” shall mean April 1, 2013.

 

“First Amendment Incremental Lender” shall mean the Lenders initially making the
Term B-1 Loans to the Borrower on the First Amendment Effective Date,
immediately after giving effect to the First Amendment.

 

“First Amendment Joint Bookrunners and Joint Lead Arrangers” shall mean Credit
Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC Capital
Markets and SunTrust Bank, as joint lead arrangers and joint bookrunners under
the First Amendment.

 

“First Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the First Amendment.

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is a first
priority Lien on such Collateral, junior to or subordinated to no other Lien
other than any Lien expressly permitted by Section 10.2 (excluding Liens
required to be subject to an Intercreditor Agreement or Liens permitted under
Section 10.2(j)).

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Subsidiary” of any Person shall mean each Subsidiary of such Person
that is not a Domestic Subsidiary of such Person. Unless otherwise expressly
provided, all references herein to a “Foreign Subsidiary” shall mean a Foreign
Subsidiary of the Borrower.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of July 1, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, the Fourth Amendment Extended Revolving Credit Lenders
and the Administrative Agent.

 

“Fourth Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC
as lead arranger under the Fourth Amendment.

 

“Fourth Amendment Effective Date” means July 1, 2015.

 

“Fourth Amendment Extended Revolving Credit Commitments” shall mean the
Revolving Credit Commitments held as of the Fourth Amendment Effective Date by
Revolving Credit Lenders that consented to the Fourth Amendment, as the same may
be assigned from time to time in accordance with this Agreement. For the
avoidance of doubt, the Fourth Amendment Extended Revolving Credit Commitments
shall not include any Revolving Credit Commitments in effect on the Fourth

 

25

--------------------------------------------------------------------------------


 

Amendment Effective Date of Revolving Credit Lenders that did not consent to the
Fourth Amendment. As of the Fourth Amendment Effective Date, the aggregate
amount of Fourth Amendment Extended Revolving Credit Commitments is
$180,000,000. The Fourth Amendment Extended Revolving Credit Commitment of each
Revolving Credit Lender is set forth next to such Lender’s name on Part I-B of
Schedule 1.1(b) as such Lender’s “Fourth Amendment Extended Revolving Credit
Commitment” or in any Assignment and Acceptance pursuant to which such Lender
assumed Fourth Amendment Extended Revolving Credit Commitments.

 

“Fourth Amendment Extended Revolving Credit Lender” shall mean, at any time, any
Lender that has a Fourth Amendment Extended Revolving Credit Commitment or
Fourth Amendment Extended Revolving Credit Loan at such time.

 

“Fourth Amendment Extended Revolving Credit Loans” shall mean the Revolving
Credit Loans funded pursuant to the Fourth Amendment Extended Revolving Credit
Commitments.

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Exposure with respect to Letters
of Credit issued by such Letter of Credit Issuer other than Letter of Credit
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10 or any related definition,
upon the request of the Borrower or the Required Lenders, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith amendments to
the provisions of this Agreement that relate to the calculation of such covenant
with the intent of having the respective positions of the Lenders and the
Borrower after such change in GAAP conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the covenants in Section 10 or any related
definition shall be calculated as if no such change in GAAP has occurred.

 

“Governmental Authority” shall mean any nation or government any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, made by each Guarantor
in favor of the Administrative Agent for the ratable benefit of the Secured
Parties, substantially in the form of Exhibit B, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time, $60,000,000
minus (b) the sum of (i) the aggregate amount of Indebtedness incurred or
assumed prior to such time pursuant to Section 10.1(a)(xi) that is outstanding
at such time and that was used to acquire, or was

 

26

--------------------------------------------------------------------------------


 

assumed in connection with the acquisition of, Capital Stock and/or assets in
respect of which guarantees, pledges and security have not been given pursuant
to Sections 9.11 and 9.12, and (ii) any Indebtedness incurred by any Restricted
Subsidiary that is not a Guarantor; provided that if such amount is a negative
number, the Guarantee and Collateral Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or any such property or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made (or, if such Guarantee is limited by its terms to a lesser
amount, such lesser amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” when used as a verb shall mean to provide or incur a Guarantee
Obligation and when used as a noun shall have a correlative meaning.

 

“Guarantors” shall mean the Parent Guarantors and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
for which liability or standards of conduct are imposed under any Environmental
Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
a Credit Party in the ordinary course of business (and not for speculative
purposes) in order to protect a Credit Party or any of the Restricted
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices.

 

“Historical Audited Financial Statements” shall mean (i) the Borrower Historical
Audited Financial Statements and (ii) the Company Historical Audited Financial
Statements.

 

“Historical Unaudited Financial Statements” shall mean (i) the Borrower
Historical Unaudited Financial Statements and (ii) the Company Historical
Unaudited Financial Statements.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Immaterial Subsidiary” shall mean, at any date of determination, each
Restricted Subsidiary of the Borrower that is not a Material Subsidiary and that
has been designated by the Borrower

 

27

--------------------------------------------------------------------------------


 

in writing to the Administrative Agent as an “Immaterial Subsidiary” for
purposes of this Agreement; provided that, for purposes of this Agreement, at no
time shall (a) the total assets of all Immaterial Subsidiaries at the last day
of the most recently completed Test Period for which Section 9.1 Financials have
been delivered equal or exceed 5% of Consolidated Total Assets of the Borrower
or (b) the gross revenues of all Immaterial Subsidiaries for such Test Period
equal or exceed 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP; provided, further that, the Borrower may designate and re-designate a
Subsidiary as an Immaterial Subsidiary at any time, subject to the terms set
forth in this definition.

 

“Increased Amount Date” shall have the meaning provided in Section 2.17(a).

 

“Incremental Amendment” shall have the meaning provided in Section 2.17(b).

 

“Incremental Facility Amount” shall mean (a) $50,000,000 plus (b) any additional
amount, so long as, in the case of this clause (b), the Senior Secured Leverage
Ratio (provided that the Senior Secured Leverage Ratio for such purpose shall
exclude any cash or cash equivalents constituting proceeds of any Loans made
under any proposed Incremental Commitments which may otherwise reduce the amount
of Consolidated Net Debt) does not exceed 4.00 to 1.00, as of the applicable
Increased Amount Date determined on a Pro Forma Basis (which, for the avoidance
of doubt, shall be calculated as if any proposed New Term Loans and/or
Additional Revolving Credit Commitments being incurred on such day, as
applicable, had been outstanding and fully borrowed).

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts
and other similar agreements and (g) without duplication, all Guarantee
Obligations of such Person; provided that Indebtedness shall not include trade
payables and accrued expenses, in each case payable directly or through a bank
clearing arrangement and arising in the ordinary course of business.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitee” shall have the meaning provided in Section 13.5.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter ending after the Closing Date.

 

“Initial Test Period” shall have the meaning provided in Section 11.12(a)(i).

 

“Initial Yield” shall mean, with respect to any Indebtedness, the amount, as
determined by the Administrative Agent, equal to the sum of (x) (i) in the case
of Indebtedness subject to interest rates determined by reference to a LIBOR
based rate, the one month Adjusted LIBO Rate (giving effect to any “floor” or
minimum rate applicable to such Indebtedness) plus the margin above the Adjusted
LIBO Rate applicable to such Indebtedness and (ii) in the case of Indebtedness
not subject to interest rates determined by reference to a LIBOR based rate, the
applicable per annum interest rate applicable to such

 

28

--------------------------------------------------------------------------------


 

Indebtedness, and (y) if any discount applies to such Indebtedness or the
Lenders making the same receive a fee (other than any customary arrangement,
structuring or commitment fees payable in connection therewith to, and retained
by, the arrangers or underwriters thereof in their capacity as such) directly or
indirectly from (or on behalf of) any Parent Guarantor, the Borrower or any of
their respective Subsidiaries, the amount of such discount or fee, expressed as
a percentage of the Indebtedness subject to such discount or fee, divided by the
lesser of (x) four and (y) the Weighted Average Life to Maturity of such
Indebtedness. Notwithstanding the foregoing, any “floor” or minimum rate shall
only be taken into account in calculating the Initial Yield to the extent such
“floor” or minimum rate exceeds the Adjusted LIBO Rate then in effect (without
giving effect to clause (a) of the definition of “Adjusted LIBO Rate”).

 

“Intercreditor Agreement” shall mean a Pari Passu Intercreditor Agreement or a
Second Lien Intercreditor Agreement, as applicable.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any other sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness; or (d) the
acquisition of all or substantially all of the assets of any other Person;
provided that, in the event that any investment is made by the Borrower or any
Restricted Subsidiary in any Person through substantially concurrent interim
transfers of any amount through one or more other Restricted Subsidiaries, then
such other substantially concurrent interim transfers shall be disregarded for
purposes of Section 10.5.

 

“Investors” shall mean each of the Sponsor, Northwestern Mutual Life Insurance
Company, North American Strategic Partners, L.P., Lincoln National Life
Insurance Company, Co-Investment Partners 2005, L.P., Parinvest SAS, Enae
Ventures LLC, Co-Investment Partners (NY), L.P., ACP Racecar Co-Invest, LLC,
MKMB Corporation, Boscolo Intervest Limited, USS-Constitution Co-Investment Fund
II, L.P., John Hancock Life Insurance Company (U.S.A.), Macro Continental Inc.,
Northwestern Long Term Care Insurance Company, Partners Group Access 107,
Partners Group Access Secondary 2008 LP, Partners Group Maple Leaf Secondary
Fund II LP Inc., Partner Group Global Value SICAV, Partners Group Global Value
2008 LP and SAAF (Lux) Private Markets Fund SICAV and their Control Investment
Affiliates.

 

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC and Morgan
Stanley Senior Funding, Inc., as joint lead arrangers and joint bookrunners
under this Agreement and the other Credit Documents.

 

“Joint Venture” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment, but which is not a Subsidiary of the
Borrower.

 

“Knology Parent Corporation” means Kite Parent Corp., a Delaware corporation,
which has no assets other than shares of Capital Stock of the Company and, upon
the Permitted Tax Distribution/Contribution, Capital Stock of the Borrower.

 

29

--------------------------------------------------------------------------------


 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including, without limitation the latest maturity applicable to any
Other Term Loans, Other Revolving Credit Loans or Other Revolving Credit
Commitments.

 

“Lender” shall have the meaning provided in the preamble to this Agreement and
shall include (a) the Persons listed on Schedule 1.1(b), and (b) any other
Person that becomes a party hereto pursuant to an Assignment and Acceptance, in
each case other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise ceases to have any Loans or
Commitments hereunder. All references to Lender herein and in the other Credit
Documents shall include the Letter of Credit Issuer unless the context requires
otherwise.

 

“Letter of Credit” shall have the meaning provided in Section 3.1(a) and shall
for all purposes hereunder include each Existing Letter of Credit.

 

“Letter of Credit Commitment” shall mean $40,000,000, as the same may be reduced
from time to time pursuant to Section 3.1(c).

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.3(d) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.3(d)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (a) Credit Suisse or any successor pursuant
to Section 3.6, or (b) such other Revolving Credit Lender that may become a
Letter of Credit Issuer pursuant to Section 3.6; provided such Revolving Credit
Lender has agreed to be a Letter of Credit Issuer. The Letter of Credit Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Letter of Credit Issuer, and in each such case the term
“Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. In the event that there is more than
one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2(a).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“LIBO Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan for any Interest Period, the rate per annum determined by the
Administrative Agent at

 

30

--------------------------------------------------------------------------------


 

approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such Interest Period to major banks in the London interbank market
in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

 

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

 

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for security, fixed or floating charge, lien (statutory or other) or
similar encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof) and any option, trust or deposit or other preferential arrangement
having the practical effect of any of the foregoing. For the avoidance of doubt,
“Lien” shall not include any licenses of intellectual property in the ordinary
course of business.

 

“Loan” shall mean any Revolving Credit Loan or Term Loan made by any Lender
hereunder.

 

“Loan and Reimbursement Agreement” shall mean the Loan and Reimbursement
Agreement, dated as of the date hereof, by and among the Borrower, the Parent
Companies and the Subsidiary Guarantors, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” shall mean any amendment to this Agreement (in
form and substance reasonably satisfactory to the Administrative Agent) pursuant
to which the Borrower and the Accepting Lenders agree to one or more Permitted
Amendments.

 

“Loan Modification Offer” shall have the meaning provided in Section 2.18(a).

 

“Management Investors” shall mean the members of management of the Borrower that
beneficially hold Capital Stock of Parent on the Closing Date.

 

“Management Services Agreement” shall mean that certain Amended and Restated
Financial Advisory Agreement, dated as of July 17, 2012, between Parent and
Avista.

 

“Management Termination Fees” means the one-time payment under the Management
Services Agreement of a termination fee to Avista in the event of either a
Change of Control or the completion of a Qualified IPO.

 

“Material Adverse Effect” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or

 

31

--------------------------------------------------------------------------------


 

financial condition of Holdings and its Subsidiaries, taken as a whole, or that
would materially adversely affect the ability of the Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the most
recently completed Test Period for which Section 9.1 Financials have been
delivered were equal to or greater than 5% of the Consolidated Total Assets at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Term B Loan Maturity Date, the Term B-1 Loan
Maturity Date, the maturity date of any other tranche of Term Loans hereunder,
the Non-Extended Revolving Credit Maturity Date, the Revolving Credit Maturity
Date or the maturity date of any other tranche of Revolving Credit Commitments
hereunder, as the context may require.

 

“Merger” shall have the meaning provided in the preamble to this Agreement.

 

“Merger Agreement” shall have the meaning provided in the preamble to this
Agreement.

 

“Merger Sub” shall have the meaning provided in the preamble to this Agreement.

 

“Minimum Borrowing Amount” shall mean $1,000,000.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of all Letter of Credit Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) otherwise, an
amount determined by the Administrative Agent and the Letter of Credit Issuers
in their sole discretion.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns Capital Stock.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or such
equivalent document entered into and executed and delivered by one or more of
the Credit Parties to the Administrative Agent, substantially in the form of
Exhibit E or otherwise in form and substance reasonably acceptable to the
Administrative Agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries in respect of such
Prepayment Event, less (b) the sum of:

 

32

--------------------------------------------------------------------------------


 

(i)                                     in the case of any Prepayment Event, the
amount, if any, of (x) all taxes paid or estimated to be payable by any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries, as the case may
be, or (y), in the case of a Parent Guarantor that is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes, the taxes paid or
estimated to be payable by the direct or indirect partners or members thereof;
provided, however, that in no event shall the amount in clause (y) exceed the
amount that otherwise would have been calculated pursuant to clause (x) if the
Parent Guarantor had been a corporation for federal income tax purposes, in
connection with such Prepayment Event,

 

(ii)                                  in the case of any Prepayment Event, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Prepayment Event
occurring on the date of such reduction,

 

(iii)                               in the case of any Prepayment Event, the
amount of any Indebtedness (other than Loans) secured by a Lien on the assets
that are the subject of such Prepayment Event to the extent that such
Indebtedness is prepaid with proceeds of such Prepayment Event or the instrument
creating or evidencing such Indebtedness requires that such Indebtedness be
repaid upon consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
(other than a transaction permitted by Section 10.4(e)), Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Asset Sale
Prepayment Event, Casualty Event or Permitted Sale Leaseback that the Borrower
or any Restricted Subsidiary has reinvested (or intends to reinvest within the
Reinvestment Period or has entered into a binding commitment prior to the last
day of the Reinvestment Period to reinvest) in the business of the Borrower or
any of the Restricted Subsidiaries (including pursuant to a Permitted
Acquisition or capital expenditures) (subject to Section 9.14); provided that
(A) any portion of such proceeds that has not been so reinvested within such
Reinvestment Period shall, unless the Borrower or a Restricted Subsidiary has
entered into a binding commitment prior to the last day of such Reinvestment
Period to reinvest such proceeds, (x) be deemed to be Net Cash Proceeds of an
Asset Sale Prepayment Event, Casualty Event or Permitted Sale Leaseback
occurring on the last day of such Reinvestment Period and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i), (B) any portion of
such proceeds with respect to which the Borrower or a Subsidiary has entered
into a binding commitment prior to the last day of such Reinvestment Period to
reinvest such proceeds but that has not been so reinvested within 180 days after
the last day of such Reinvestment Period shall (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event or Casualty Event occurring on such
180th day and (y) be applied to the repayment of Term Loans in accordance with
Section 5.2(a)(i), and (C) solely with respect to the South Dakota Sale, the
Third Amendment Prepayment shall be deducted in calculating the Net Cash
Proceeds applicable thereof.

 

(v)                                 in the case of any Prepayment Event,
reasonable and customary fees, commissions, expenses, and other costs paid by
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries, as
applicable, in connection with such Prepayment Event (other than those payable
to any Parent Guarantor, the Borrower or any Subsidiary of the Borrower), in
each case only to the extent not already deducted in arriving at the amount
referred to in clause (a) above.

 

33

--------------------------------------------------------------------------------


 

“New Term B Loan Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make a New Term B Loan to the Borrower in an amount (as
of the Fifth Amendment Effective Date) not to exceed the amount set forth
opposite such Lender’s name on Part II-B of Schedule 1.1(B) as such Lender’s
“New Term B Loan Commitment” or in the Assignment and Acceptance pursuant to
which such Lender assumed a portion of the aggregate New Term B Loan Commitment,
in each case as the same may be changed from time to time pursuant to the terms
hereof. The aggregate amount of the New Term B Loan Commitments as of the Fifth
Amendment Effective Date is $432,500,000.

 

“New Term B Loans” shall mean term loans made in the form of Term B Loans
pursuant to the Fifth Amendment and Section 2.17. For all purposes under this
Credit Documents, the New Term B Term Loans shall be of the same Class as the
Existing Term B Loans, and be treated in all respects as Existing Term B Loans,
unless the context otherwise requires in connection with the initial funding of
the New Term B Loans.

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.17(a).

 

“New Term Loan Lender” shall have the meaning provided in Section 2.17(c).

 

“New Term Loan” shall have the meaning provided in Section 2.17(c).

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 13.1 and (ii) has been
approved by the Required Lenders (or in the case of an amendment, consent or
waiver that only requires the approval of the Revolving Credit Lenders or the
Term Loan Lenders (or any Class thereof), has been approved by the Required
Revolving Credit Lenders or the Required Term Loan Lenders (or Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders of such Class thereof), as applicable).

 

“Non-Defaulting Lender” shall mean and include each Lender that is not a
Defaulting Lender at such time.

 

“Non-Extended Revolving Credit Commitments” shall mean the Revolving Credit
Commitments held as of the Fourth Amendment Effective Date by Revolving Credit
Lenders that did not consent to the Fourth Amendment, as the same may be
assigned from time to time in accordance with this Agreement. For the avoidance
of doubt, the Non-Extended Revolving Credit Commitments shall not include any
Fourth Amendment Extended Revolving Credit Commitments. As of the Fourth
Amendment Effective Date, the aggregate amount of Non-Extended Revolving Credit
Commitments is $20,000,000. The Non-Extended Revolving Credit Commitment of each
Revolving Credit Lender is set forth next to such Lender’s name on Part I-A of
Schedule 1.1(b) as such Lender’s “Non-Extended Revolving Credit Commitment” or
in any Assignment and Acceptance pursuant to which such Lender assumed
Non-Extended Revolving Credit Commitments.

 

“Non-Extended Revolving Credit Lender” shall mean, at any time, any Lender that
has a Non-Extended Revolving Credit Commitment or a Non-Extended Revolving
Credit Loan at such time.

 

“Non-Extended Revolving Credit Loans” shall mean the Revolving Credit Loans
funded pursuant to the Non-Extended Revolving Credit Commitments.

 

“Non-Extended Revolving Credit Maturity Date” shall mean July 17, 2017, or, if
such date is not a Business Day, the preceding Business Day.

 

34

--------------------------------------------------------------------------------


 

“Non-US Lender” shall mean a Lender that is not a U.S. Person.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3(a).

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
any pending bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (y) each payment required to be made by the
Borrower under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during any pending bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the any pending bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under this Agreement and the other Credit
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Credit Documents, (iii) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Credit Party under or pursuant to this Agreement and the other Credit
Documents, (iv) the due and punctual payment and performance of all obligations
of each Credit Party under each Specified Hedge Agreement with a Qualified
Counterparty and (v) the due and punctual payment and performance of all Cash
Management Obligations; provided that, in no event shall “Obligations” include
Excluded Swap Obligations.

 

“Offer Price” shall have the meaning set forth in the definition of “Dutch
Auction”.

 

“Original Revolving Credit Commitments” shall mean the Revolving Credit
Commitments in effect on the Closing Date, as the terms thereof may be amended
from time to time in accordance with this Agreement (but excluding any portion
thereof subject to a Loan Modification Agreement). For the avoidance of doubt,
all of the Original Revolving Credit Commitments were Refinanced in connection
with the First Amendment, and as of and after the First Amendment Effective
Date, the aggregate amount of Original Revolving Credit Commitments is $0.

 

“Original Revolving Credit Loans” shall mean the Revolving Credit Loans funded
pursuant to the Original Revolving Credit Commitments.

 

“Original Term Loans” shall mean the Term Loans funded on the Closing Date, as
the terms thereof may be amended from time to time in accordance with this
Agreement (but excluding any portion thereof subject to a Loan Modification
Agreement and excluding the Term B Loans and the Term B-1 Loans).

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under or enforced any Credit Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

 

35

--------------------------------------------------------------------------------


 

performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.

 

“Other Revolving Credit Loans” shall mean and include all (a) Incremental
Revolving Credit Loans with interest rate, maturity, repayment or other terms
that are different than the terms then applicable to the Fourth Amendment
Extended Revolving Credit Loans or the Non-Extended Revolving Credit Loans,
(b) Refinancing Revolving Credit Loans and (c) Fourth Amendment Extended
Revolving Credit Loans and Non-Extended Revolving Credit Loans that are modified
pursuant to a Loan Modification Offer.

 

“Other Term Loans” shall mean and include all (a) New Term Loans with interest
rate, maturity, repayment or other terms that are different than the terms then
applicable to the Term B Loans or Term B-1 Loans, (b) Refinancing Term Loans and
(c) Term B Loans and Term B-1 Loans that are modified pursuant to a Loan
Modification Offer.

 

“Parent” shall mean Racecar Holdings, LLC, a Delaware limited liability company.

 

“Parent Companies” shall mean the collective reference to (i) WOW Networks
Parent, WOW Cleveland Parent, WOW Illinois Parent, WOW Sigecom Parent, WOW Ohio
Parent and WOW Knology Parent and (ii) any Subsidiary of Holdings that is a
direct or indirect parent of or owns Capital Stock of the Borrower.

 

“Parent Guarantors” shall mean the collective reference to Holdings and the
Parent Companies.

 

“Pari Passu Intercreditor Agreement” shall mean a pari passu intercreditor
agreement, in substantially the form of Exhibit H-1 hereto or otherwise
reasonably satisfactory to the Administrative Agent and the Borrower.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” has the meaning provided in Section 13.6(c)(iii).

 

“Patriot Act” shall have the meaning provided in Section 13.17.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a Perfection Certificate of the applicable
Credit Party in the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition (other than the Acquisition),
by merger or otherwise, by Holdings, the Borrower or any of the Restricted
Subsidiaries of assets or Capital Stock (which assets or Capital Stock shall, in
the case of an acquisition by Holdings, be promptly contributed or otherwise
transferred to the Borrower), so long as (a) such acquisition and all
transactions related thereto shall be consummated in accordance in all material
respects with applicable law; (b) such acquisition shall result in the issuer of
such Capital Stock becoming a Restricted Subsidiary and, to the extent required
by Section 9.11, a Subsidiary Guarantor; (c) such acquisition shall result in
the Administrative Agent, for the ratable benefit of the Secured Parties, being
granted a security interest in any Capital Stock or any assets so acquired to
the extent required by Section 9.11, 9.12 and 9.15; (d) immediately prior to the
signing of the applicable acquisition agreement, and after giving pro forma
effect to such acquisition and any related debt incurrences (as determined at
the time of the signing of

 

36

--------------------------------------------------------------------------------


 

such acquisition agreement), no Default or Event of Default shall have occurred
and be continuing; and (e) after giving effect to such acquisition, the Borrower
and the Restricted Subsidiaries shall be in compliance with Section 9.14.

 

“Permitted Additional Junior Debt” shall mean senior secured or senior
unsecured, senior subordinated or subordinated debt, in each case issued or
incurred by the Borrower; provided that (a) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption or prepayment (except customary asset sale or change of
control provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case, prior to six months after the Latest Maturity Date,
(b) such Indebtedness shall not have a shorter Weighted Average Life than the
Weighted Average Life to Maturity of any then-outstanding Loans, (c) if such
Indebtedness is senior subordinated or subordinated Indebtedness, the terms of
such Indebtedness provide for subordination of such Indebtedness to the
Obligations in a manner customary for subordinated high yield securities, (d) if
such Indebtedness is secured, (i) such Indebtedness shall be secured by the
Collateral on a junior lien, lien-subordinated basis to the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and
shall not be secured by any property or assets of Holdings and its Subsidiaries
other than the Collateral (and the liens, rights and remedies with respect to
such Collateral shall be subject to the Second Lien Intercreditor Agreement) and
(ii) the Senior Representative, acting on behalf of the holders of such
Indebtedness, shall have become party to the Second Lien Intercreditor Agreement
and the Administrative Agent shall have become party to the Second Lien
Intercreditor Agreement and (e) no Subsidiary of Holdings (other than the
Borrower or a Guarantor) is an obligor under such Indebtedness.

 

“Permitted Amendments” shall have the meaning provided in Section 2.17(f).

 

“Permitted Equity Issuance” shall mean any sale or issuance of any common
Capital Stock of Parent or any Qualified Capital Stock of Parent.

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations and is not secured by
any property or assets of Holdings and its Subsidiaries other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (iii) such Indebtedness does not mature
prior to the Maturity Date of the Refinanced Debt and such Indebtedness shall
have a Weighted Average Life to Maturity that is not shorter than the Refinanced
Debt, (iv) to the extent applicable, the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness); provided that, if, at any time, such
Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date, or (y) such
documentation shall be reasonably acceptable to the Administrative Agent and
(vii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Passu Intercreditor Agreement and
the Administrative Agent shall have become a party to the Pari Passu
Intercreditor Agreement (or any then-existing Pari

 

37

--------------------------------------------------------------------------------


 

Passu Intercreditor Agreement shall have been amended or replaced in a manner
reasonably acceptable to the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral as provided in clause
(i) above). Permitted First Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Intercompany Indebtedness” shall have the meaning provided in
Section 6.17(b).

 

“Permitted Investments” shall mean:

 

(a)                                 securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(c)                                  commercial paper issued by any Lender or
any bank holding company owning any Lender;

 

(d)                                 commercial paper maturing no more than 12
months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

(e)                                  domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar equivalent thereof) in the case of foreign
banks;

 

(f)                                   repurchase agreements with a term of not
more than 30 days for underlying securities of the type described in clauses
(a), (b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing;

 

(g)                                  marketable short-term money market and
similar securities having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);

 

(h)                                 shares of investment companies that are
registered under the Investment Company Act of 1940 and substantially all the
investments of which are one or more of the types of securities described in
clauses (a) through (g) above; and

 

(i)                                     in the case of Investments by any
Restricted Foreign Subsidiary or Investments made in a country outside the
United States of America, other customarily utilized high-quality Investments in
the country where such Restricted Foreign Subsidiary is located or in which such
Investment is made.

 

38

--------------------------------------------------------------------------------


 

“Permitted Investors” shall mean each of the Investors and the Management
Investors and the other management officers of Parent, Holdings or the Borrower
from time to time.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not required to be paid pursuant to Section 9.4; (b) Liens in
respect of property or assets of the Borrower or any of the Subsidiaries imposed
by law, such as carriers’, warehousemen’s, mechanics’ landlords’, materialmen’s
and repairmen’s Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.10; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security legislation, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, trade contracts, performance and return-of-money bonds and
other similar obligations incurred in the ordinary course of business (including
letters of credit, bank guarantees or similar instruments in lieu of any such
items or to support the issuance thereof) and deposits securing premiums or
liability to insurance carriers under insurance or self-insurance arrangements
in respect of such obligations or otherwise as permitted in
Section 10.1(a)(xviii) and pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit, bank guarantees or similar instruments for the
benefit of) insurance carriers in respect of property, casualty or liability
insurance to the Borrower or any Subsidiary provided by such insurance carriers;
(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictions, minor defects or irregularities in title and other
similar charges or encumbrances not interfering in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole; (g) any
interest or title of a lessor or secured by a lessor’s interest under any lease
permitted by this Agreement; (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; (i) Liens on goods the purchase price
of which is financed by a documentary letter of credit issued for the account of
the Borrower or any of its Subsidiaries; provided that such Lien secures only
the obligations of the Borrower or such Subsidiaries in respect of such letter
of credit to the extent permitted under Section 10.1(a)(xviii); (j) leases or
subleases, licenses or sublicenses granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries, taken
as a whole; (k) Liens created in the ordinary course of business in favor of
banks and other financial institutions over credit balances of any bank accounts
of Holdings and the Restricted Subsidiaries held at such banks or financial
institutions, as the case may be, to facilitate the operation of cash pooling
and/or interest set-off arrangements in respect of such bank accounts in the
ordinary course of business, (l) Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Restricted Subsidiary in the ordinary course of business and (iii) attaching to
commodity trading or other brokerage accounts incurred in the ordinary course of
business; (m) Liens arising from precautionary UCC financing statements
regarding operating leases or consignment or bailee arrangements; (n) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by the Borrower or its Restricted
Subsidiaries in the ordinary course of business; (o) Liens on Capital Stock in
joint ventures or Unrestricted Subsidiaries securing obligations of such joint
venture or Unrestricted Subsidiaries, as applicable; (p) Liens on securities
that are the subject of repurchase agreements constituting Permitted Investments
under clause (f) of the definition thereof arising out of such repurchase
transaction; (q) Liens (i) solely on any cash earnest money deposits or
Permitted Acquisitions made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to any Permitted Acquisition and (ii) consisting of an agreement to
dispose of any property in a transaction permitted under Section 10.4; (r) Liens
disclosed by the title insurance policies delivered pursuant to Section 9.15 and
any replacement, extension or renewal of any such Lien; provided

 

39

--------------------------------------------------------------------------------


 

that such replacement, extension or renewal Lien shall not cover any property
other than the property that was subject to such Lien prior to such replacement,
extension or renewal; provided, further, that the Indebtedness and other
obligations secured by such replacement, extension or renewal Lien are permitted
by this Agreement; and (s) rights reserved to or vested in any person by the
terms of any lease, license, franchise, grant or permit held by the Borrower or
any Restricted Subsidiary or by a statutory provision to terminate any such
lease, license, franchise, grant or permit or to require periodic payments as a
condition to the continuance thereof.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to any
Indebtedness (the “Refinanced Indebtedness”), any Indebtedness issued in
exchange for, or the net proceeds of which are used to modify, extend,
refinance, renew, replace or refund (collectively to “Refinance” or a
“Refinancing” or “Refinanced”), such Refinanced Indebtedness (or previous
refinancing thereof constituting Permitted Refinancing Indebtedness); provided
that (A) the principal amount (or accreted value, if applicable) of any such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Refinanced Indebtedness outstanding
immediately prior to such Refinancing except by an amount equal to the unpaid
accrued interest and premium thereon plus other amounts paid and fees and
expenses incurred in connection with such Refinancing plus, in the case of a
Refinancing with respect to a revolving credit facility, an amount equal to any
existing commitment unutilized and letters of credit undrawn thereunder, (B) if
the Indebtedness being Refinanced is Indebtedness permitted by
Section 10.1(a)(vi), 10.1(a)(vii), 10.1(a)(ix), 10.1(a)(x), 10.1(a)(xi) or
10.1(a)(xiii), the direct and contingent obligors with respect to such Permitted
Refinancing Indebtedness are not changed (other than Persons that would have
been required to be obligors with respect to such Indebtedness had such Person
existed or been a Subsidiary of Holdings at the time such Indebtedness was
initially incurred), (C) other than with respect to a Refinancing in respect of
Indebtedness permitted pursuant to Section 10.1(a)(vi), such Permitted
Refinancing Indebtedness shall have a final maturity date equal to or later than
the final maturity date of, and has a Weighted Average Life to Maturity equal to
or greater than the Weighted Average Life to Maturity of, the Refinanced
Indebtedness, (D) [intentionally omitted], (E) if the Indebtedness being
Refinanced is secured by a second-priority security interest in the Collateral
and/or subject to any intercreditor arrangements for the benefit of the Lenders,
such Permitted Refinancing Indebtedness is secured and subject to intercreditor
arrangements on terms, taken as a whole, as favorable in all material respects
to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced (and, in the case of Permitted Refinancing
Indebtedness with respect to Indebtedness previously subject to a Pari Passu
Intercreditor Agreement or a Second Lien Intercreditor Agreement, such permitted
Refinancing Indebtedness shall be subject to the same Intercreditor Agreement
that such Indebtedness was previously subject to (with such modifications as the
Administrative Agent may reasonably agree)), and (F) such modification,
extension, refinancing, renewal, replacement or refund does not provide for the
granting or obtaining of collateral security from, or obtaining any lien on any
assets of, any Person, other than collateral security obtained from Persons that
provided (or were required to provide or would have been required or permitted
to provide had such Person existed or been a Subsidiary of Holdings at the time
such Indebtedness was initially incurred) collateral security with respect to
the Refinanced Indebtedness (so long as the assets or assets of the type subject
to such liens also secured the Indebtedness so refinanced, refunded, renewed or
extended).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date in
accordance with Section 10.8; provided that such Sale Leaseback is consummated
for fair value as determined at the time of consummation in good faith by the
Borrower and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $10,000,000, the Board of
Directors (or similar governing body) of the Borrower (which such determination
may take into account any retained interest or other Investment of the Borrower
or such Restricted Subsidiary in connection with, and any other material
economic terms of, such Sale Leaseback).

 

40

--------------------------------------------------------------------------------


 

“Permitted Second Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of junior lien
secured notes or junior lien secured loans; provided that (i) such Indebtedness
is secured by the Collateral on a junior lien, lien-subordinated basis to the
Obligations under the Credit Documents and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any property or
assets of Holdings and its Subsidiaries other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
any Class of Term Loans, (iii) such Indebtedness does not mature or have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions which allow for the payment of the Obligations prior to such
Indebtedness), in each case prior to six months after the then Latest Maturity
Date, (iv) such Indebtedness shall have a Weighted Average Life to Maturity that
is not shorter than the Refinanced Debt, (v) to the extent applicable, the
security agreements relating to such Indebtedness are substantially the same as
the Security Documents (with such differences as are reasonably satisfactory to
the Administrative Agent), (vi) no Restricted Subsidiary guarantees such
Indebtedness unless it is a Subsidiary Guarantor (or becomes a Subsidiary
Guarantor substantially concurrently with the incurrence of such Indebtedness);
provided that, if, at any time, such Restricted Subsidiary ceases to be a
Guarantor, it shall not guarantee such Indebtedness, (vii) the other terms and
conditions of such Indebtedness (excluding pricing, fees, rate floors, premiums,
optional prepayment or optional redemption provisions) reflect market terms and
conditions at the time of incurrence and issuance; provided, that, to the extent
such terms and documentation are not substantially identical to the Indebtedness
being refinanced, (x) such terms (taken as a whole) shall be less favorable to
the providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date or (y) such
documentation shall be reasonably acceptable to the Administrative Agent, and
(viii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement,
and the Administrative Agent shall have become a party to the Second Lien
Intercreditor Agreement (or the Second Lien Intercreditor Agreement shall have
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in the
Collateral as provided in clause (i) above). Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

“Permitted Secured Acquisition Debt” shall mean Indebtedness in the form of one
or more series of secured notes or secured loans; provided that (i) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
(i) in the case of Indebtedness secured on a pari passu basis, market mandatory
redemption or prepayment provisions, as reasonably determined by the Borrower at
the time such Indebtedness is issued or incurred and (ii) in the case of
Indebtedness secured on a junior lien, subordinated basis, market mandatory
redemption or prepayment provisions (as reasonably determined by the Borrower at
the time such Indebtedness is issued or incurred) which allow for the payment of
the Obligations prior to such Indebtedness), in each case, prior to (x) in the
event such Indebtedness is secured on a pari passu basis with the Obligations,
the Latest Maturity Date and (y) in the event such Indebtedness is secured on a
junior lien, subordinated basis with the Obligations, 91 days after the Latest
Maturity Date, (ii) such Indebtedness shall not have a shorter Weighted Average
Life than the Weighted Average Life to Maturity of any then-outstanding Loans,
(iii) the other terms and conditions of such Indebtedness (excluding pricing,
fees, rate floors, premiums, optional prepayment or optional redemption
provisions) reflect market terms and conditions at the time of incurrence and
issuance (determined at the time such Indebtedness is issued or incurred;
provided that a certificate of an Authorized Officer of the Borrower, as the
case may be, delivered to the Administrative Agent at least five Business Days
prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness,
stating that the Borrower has determined in good faith that such

 

41

--------------------------------------------------------------------------------


 

terms and conditions satisfy the foregoing requirement in this clause
(iii) shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five Business Day period that it disagrees with such determination,
including a reasonable description of the basis upon which it disagrees),
(iv) such Indebtedness shall not contain any financial maintenance covenants
unless the Term Facility has the benefit of financial maintenance covenants
(including the right to amend, waive and enforce such financial maintenance
covenants), in which case such Permitted Secured Acquisition Debt may have the
benefit of financial maintenance covenants that are not more restrictive or
favorable to the holders of such Permitted Secured Acquisition Debt than those
applicable to the Term Facility except for periods applicable only after the
then Latest Maturity Date, (v) the Senior Representative, acting on behalf of
the holders of such Indebtedness, shall have become party to a Pari Passu
Intercreditor Agreement or the Second Lien Intercreditor Agreement, as
applicable, and the Administrative Agent shall become a party to such agreement,
and (vi) in the event such Indebtedness (or Permitted Refinancing Indebtedness
in respect thereof pursuant to Section 10.1(xi)) is secured on a pari passu
basis with the Obligations, (a) the Borrower shall have been permitted to incur
such Indebtedness pursuant to, and such Indebtedness shall be deemed to be
incurred in reliance on, Section 2.17 (excluding sub-section 2.17(c)(iii) but
subject to clause (b) below) (with the Incremental Facility Amount being reduced
by the amount of such Indebtedness) and (b) if the Initial Yield on such
Indebtedness (or Permitted Refinancing Indebtedness in respect thereof pursuant
to Section 10.1(xi)) consisting of term loans exceeds the Initial Yield then in
effect for any Existing Class (or Classes) of Term Loans by more than 50 basis
points, then the Applicable ABR Margin and the Applicable LIBO Margin then in
effect for such Existing Class (or Classes) of Term Loans shall automatically be
increased by the Yield Differential, effective upon the incurrence of such
Indebtedness (or Permitted Refinancing Indebtedness in respect thereof pursuant
to Section 10.1(xi)).

 

“Permitted Tax Distribution/Contribution” means the occurrence on the same
calendar day of (i) the distribution by the Borrower to WOW Knology Parent of
100% of the Capital Stock of Knology Parent Corporation, (ii) the contribution
by WOW Knology Parent of all of its assets and liabilities (including its
Capital Stock in the Borrower) to Knology Parent Corporation and (iii) the
contribution by Knology Parent Corporation to the Borrower of 100% of the
Capital Stock of the Company; provided that (a) in no event shall the Company or
any Subsidiary of the Company be released from its guarantee of the Obligations
in connection with the Permitted Tax Distribution/Contribution, (b) in no event
shall the Lien on any property of the Company or any Subsidiary of the Company
granted to or held by the Administrative Agent under any Credit Document be
released in connection with the Permitted Tax Distribution/Contribution, and
(c) during the period from and including the time of the distribution referred
to in clause (i) of this definition until the completion of the contribution
referred to in clause (ii) of this definition (the “Permitted Tax Distribution
Period”) (x) the Company or any Subsidiary of the Company shall not be
designated as an Unrestricted Subsidiary, and (y) the Company and each
Subsidiary of the Company shall not merge or consolidate, transfer, assign, sell
or otherwise dispose of any assets or properties, incur any Indebtedness or make
any dividends or distributions or issue any Capital Stock.

 

“Permitted Tax Distribution Period” shall have the meaning given to such turn in
the definition of “Permitted Tax Distribution/Contribution”.

 

“Permitted Unsecured Refinancing Debt” shall mean any unsecured Indebtedness
incurred by the Borrower in the form of one or more series of senior unsecured
notes or loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans, (ii) such Indebtedness does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to the Maturity Date of the
Refinanced Debt, (iii) such Indebtedness shall have a Weighted

 

42

--------------------------------------------------------------------------------


 

Average Life to Maturity that is not shorter than the Refinanced Debt, (iv) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness or guarantee); provided that, if, at any time,
such Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (v) the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions) reflect market terms and conditions at the time of incurrence and
issuance; provided, that, to the extent such terms and documentation are not
substantially identical to the Indebtedness being refinanced, (x) such terms
(taken as a whole) shall be less favorable to the providers of such Permitted
First Priority Refinancing Debt than those applicable to the Indebtedness being
refinanced, except, in each case, for financial or other covenants or other
provisions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date or (y) such documentation shall be reasonably
acceptable to the Administrative Agent, and (vi) such Indebtedness is not
secured. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

 

“Person” shall mean any natural person, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise,
any Governmental Authority or any other entity.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.2(c).

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Parent
Guarantors, the Borrower, the other pledgors party thereto and the
Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit C-2, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its reference rate in effect at its
principal office in New York City.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Restricted Subsidiaries; provided that so
long as such net cost savings or additional net costs will be realizable at any
time during such six-quarter period, it may be assumed, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, that such net cost savings or
additional net costs will be realizable during the entire such period; provided
further that (a) any such pro forma increase or decrease to such Acquired EBITDA
or such Consolidated EBITDA, as the case may be, shall be without duplication
for net cost savings or additional net costs actually realized during such
period and already

 

43

--------------------------------------------------------------------------------


 

included in such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, and (b) the aggregate amount of any such increase made to Consolidated
EBITDA for any Test Period shall not exceed 15% of Consolidated EBITDA for such
Test Period (calculated prior to giving effect to any such Pro Forma
Adjustment).

 

“Pro Forma Acquired Entity” shall have the meaning provided in the definition of
“Acquired EBITDA”.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder or any calculation with respect thereto required by the terms
of this Agreement to be calculated on a Pro Forma Basis, that (a), to the extent
applicable, the Pro Forma Adjustment shall have been made, and (b) all Specified
Transactions occurring after the most recent Calculation Date for which
Section 9.1 Financials have been delivered covering the fiscal quarter ended on
such Calculation Date and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a disposition of all or substantially
all Capital Stock in any Subsidiary of Holdings or any division, product line or
facility used for operations of any Parent Guarantor, the Borrower or any of
their Subsidiaries shall be excluded and (B) in the case of a Permitted
Acquisition or permitted Investment described in the definition of “Specified
Transaction” shall be included, (ii) any retirement of Indebtedness constituting
a Specified Transaction or in connection therewith and (iii) any Indebtedness
incurred or assumed by the Parent Guarantors, the Borrower or any of its
Restricted Subsidiaries in connection therewith (including Indebtedness of
Restricted Subsidiaries constituting a Specified Transaction or acquired in
connection with a Specified Transaction that is not retired) and the use of cash
or cash equivalents with respect to such Specified Transaction; provided that
compliance with Section 10.9 shall be determined without duplication of
adjustments made pursuant to the definitions of “Consolidated EBITDA” or “Pro
Forma Adjustment”.

 

“Pro Forma Disposed Entity” shall have the meaning provided in the definition of
“Disposed EBITDA”.

 

“Pro Forma Financial Statements” shall mean the unaudited pro forma balance
sheet of the Borrower and its consolidated Subsidiaries (including, for such
purposes, the Company and its Subsidiaries on a pro forma basis) at March 31,
2012, and the related unaudited pro forma consolidated statement of income of
the Borrower and its consolidated Subsidiaries (including, for such purposes,
the Company and its Subsidiaries on a pro forma basis) for the twelve months
ended March 31, 2012, in each case prepared giving effect to the Transactions as
if they had occurred, with respect to such balance sheet, on such date, and with
respect to such statement of income, on the first day of such twelve-month
period.

 

“Public Lender” shall have the meaning provided in Section 13.2(c).

 

“Purchase” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchase Notice” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

44

--------------------------------------------------------------------------------


 

“Purchaser” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Purchasing Borrower Party” shall mean any Parent Guarantor, the Borrower or any
Restricted Subsidiary.

 

“Qualified Capital Stock” of any Person shall mean any Capital Stock of such
Person that is not Disqualified Stock.

 

“Qualified Counterparty” shall mean, with respect to any Specified Hedge
Agreement, any counterparty thereto that at the time such Specified Hedge
Agreement was entered into, or as of the Closing Date, was a Lender or an Agent
or an Affiliate of a Lender or an Agent; provided that such Person executes and
delivers to Administrative Agent a letter agreement in form and substance
reasonably acceptable to Administrative Agent pursuant to which such person
(a) appoints the Administrative Agent as its agent under the applicable Credit
Documents and (b) agrees to be bound by the provisions of Section 12.3.

 

“Qualified IPO” shall mean an underwritten public offering of the common Capital
Stock of Parent, Holdings or the Borrower or any other parent entity of Borrower
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act of 1933, as amended from time to time (whether alone or
in connection with a secondary public offering), which generates gross proceeds
of at least $100,000,000.

 

“Qualified PIK Securities” shall mean (1) any preferred Capital Stock of any
Person (a) that does not provide for any cash dividend payments or other cash
distributions in respect thereof on or prior to the 180th day after the Latest
Maturity Date and (b) that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable or exercisable) or upon
the happening of any event does not (i)(x) mature or become mandatorily
redeemable pursuant to a sinking fund obligation or otherwise, (y) become
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock that is not Qualified PIK Securities or (z) become redeemable
at the option of the holder thereof (other than as a result of a change of
control event), in whole or in part, in each case on or prior to the 180th day
after the Latest Maturity Date at the time of issuance of such Capital Stock and
(ii) provide holders thereunder with any rights upon the occurrence of a “change
of control” event prior to the repayment of the Obligations under the Credit
Documents and (2) any Indebtedness of any Person which has payment terms at
least as favorable to such Person and Lenders as described in clauses (1)(a) and
(b) above and is subordinated on customary terms and conditions (including
remedy standstills at all times prior to the 180th day after the Latest Maturity
Date) and has other terms reasonably satisfactory to the Administrative Agent.

 

“Qualifying Bids” shall have the meaning assigned to such term in the definition
of “Dutch Auction”.

 

“Qualifying Lenders” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Qualifying Loans” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.

 

45

--------------------------------------------------------------------------------


 

“Refinance” or “Refinanced” shall have the meaning provided in the definition of
“Permitted Refinancing Indebtedness”.

 

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Credit Agreement Refinancing Indebtedness”.

 

“Refinancing” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness”.

 

“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Additional
Lender and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.19.

 

“Refinancing Revolving Credit Loans” shall mean the Revolving Credit Loans made
pursuant to any Refinancing Revolving Credit Commitment

 

“Refinancing Revolving Credit Commitments” shall mean one or more revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Refinancing Term Loans” shall mean one or more Term Loans made pursuant to any
Refinancing Amendment.

 

“Refinancing Term Loan Commitments” shall mean one or more term loan commitments
hereunder that result from a Refinancing Amendment.

 

“Refinancing Transactions” shall mean the payment in full of all amounts due or
outstanding under the Existing Credit Facilities, the termination of all
commitments thereunder and the release and discharge of all guarantees thereof
and security therefor.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase or to repay or
redeem any Senior Unsecured Notes, Senior Subordinated Notes, Permitted
Additional Junior Debt, Permitted First Priority Refinancing

 

46

--------------------------------------------------------------------------------


 

Debt, Permitted Second Priority Refinancing Debt, Permitted Secured Acquisition
Debt or Permitted Unsecured Refinancing Debt pursuant to the asset sale or event
of loss provisions applicable to such Indebtedness and (y) twelve months
following the date of the applicable Asset Sale Prepayment Event or Casualty
Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates.

 

“Reply Amount” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (other than an event for which the 30-day notice
requirement is waived).

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.

 

“Required Reimbursement Date” shall have the meaning provided in Section 3.4(a).

 

“Required Revolving Credit Lenders” shall mean, at any time, Revolving Credit
Lenders having Revolving Credit Exposures representing more than 50% of the
aggregate Revolving Credit Exposures of all Revolving Credit Lenders. The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time.

 

“Required Term Loan Lenders” shall mean, at any time, Term Loan Lenders having
outstanding Term Loans representing more than 50% of the aggregate outstanding
Term Loans of all Term Loan Lenders. The outstanding Term Loans held by any
Defaulting Lender shall be disregarded in determining Required Term Loan Lenders
at any time.

 

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Return Bid” shall have the meaning assigned to such term in the definition of
“Dutch Auction”.

 

“Revolving Credit Commitment” shall mean, as to any Lender, the obligation of
such Lender, if any, to make Revolving Credit Loans and participate in Letters
of Credit in an aggregate amount (as of the Fourth Amendment Effective Date) not
to exceed the amount set forth opposite such Lender’s name on Part I-A or
Part I-B of Schedule 1.1(b) as such Lender’s “Non-Extended Revolving Credit
Commitment” or “Fourth Amendment Extended Revolving Credit Commitment”,
respectively, or in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the Total

 

47

--------------------------------------------------------------------------------


 

Revolving Credit Commitment (or, subject to the following sentence, in the
Incremental Amendment, Refinancing Amendment or Loan Modification Agreement to
which such Lender is a party), in each case as the same may be changed from time
to time pursuant to terms hereof. Unless the context shall otherwise require,
the term “Revolving Credit Commitments” shall include all Classes of Revolving
Credit Commitments. The Total Revolving Credit Commitment as of the Closing Date
is $200,000,000. All of the Original Revolving Credit Commitments were
Refinanced in connection with the First Amendment, and as of and after the First
Amendment Effective Date, the aggregate amount of Original Revolving Credit
Commitments is $0. The Total Revolving Credit Commitment as of the Second
Amendment Effective Date is $200,000,000; the Total Revolving Credit Commitment
as of the Third Amendment Effective Date is $200,000,000; and the Total
Revolving Credit Commitment as of the Fourth Amendment Effective Date is
$200,000,000.

 

“Revolving Credit Commitment Increase” shall have the meaning provided in
Section 2.17(a).

 

“Revolving Credit Commitment Increase Lender” shall have the meaning provided in
Section 2.17(f).

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the Total Revolving Credit Commitment; provided that at any
time when the Total Revolving Credit Commitment shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage shall be its Revolving Credit
Commitment Percentage as in effect immediately prior to such termination. With
respect to any Class of Revolving Credit Lenders, “Revolving Credit Commitment
Percentage” shall mean at any time, for each Lender under such Class, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment
under such Class by (ii) the aggregate amount of the Revolving Credit
Commitments under such Class; provided that at any time when all of the
Revolving Credit Commitments under such Class shall have been terminated, each
Lender’s Revolving Credit Commitment Percentage for such Class shall be its
Revolving Credit Commitment Percentage for such Class as in effect immediately
prior to such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Revolving Credit
Lender at any time, the sum of (without duplication): (a) the aggregate
principal amount of the Revolving Credit Loans of such Lender then outstanding
and (b) such Lender’s Letter of Credit Exposure at such time. With respect to
any Class of Revolving Credit Lenders, “Revolving Credit Exposure” shall mean at
any time, for each Lender under such Class, the sum of (without duplication):
(i) the aggregate principal amount of such Lender’s Revolving Credit Loans under
such Class then outstanding and (ii) such Lender’s Letter of Credit Exposure
under such Class at such time.

 

“Revolving Credit Facility” shall mean the credit facility comprising the
Revolving Credit Commitments and the Revolving Credit Loans.

 

“Revolving Credit Lender” shall mean, at any time, any Lender that has a
Revolving Credit Commitment or Revolving Credit Loan at such time.

 

“Revolving Credit Loans” shall mean (i) revolving loans made pursuant to
Section 2.01(a), as the same may be amended pursuant to Section 2.18,
(ii) Incremental Revolving Credit Loans made pursuant to Section 2.17 and
(iii) Refinanced Revolving Credit Loans made pursuant to Section 2.19. Unless
the context shall otherwise require, the term “Revolving Credit Loans” shall
include all Classes of Revolving Credit Loans. All Revolving Credit Loans shall
be denominated in Dollars.

 

48

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date” shall mean the earlier of (i) July 1, 2020, or,
if such date is not a Business Day, the preceding Business Day and (ii) the
Revolving Credit Springing Maturity Date.

 

“Revolving Credit Springing Maturity Date” means January 1, 2019; provided,
however, that the Revolving Credit Springing Maturity Date shall not occur if
(i) no Term B Loans are outstanding on such day, and (ii) no Indebtedness is
outstanding on such day that was issued or incurred to Refinance all or any
portion of the Term B Loans and that requires amortization, prepayment or
redemption (excluding customary asset sale or change of control provisions), or
has a maturity (regardless of whether such maturity is contingent on any failure
to repay or refinance other Indebtedness), in any such case, prior to the date
that is 91 days after July 1, 2020.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of November 27, 2013 by and among the Borrower, the Parent Guarantors,
the Subsidiary Guarantors, Administrative Agent and certain Lenders and the
Administrative Agent.

 

“Second Amendment Lead Arranger” shall mean J.P. Morgan Securities LLC, as lead
arranger and lead bookrunner under the Second Amendment.

 

“Second Amendment Effective Date” has the meaning set forth in Section 5 of the
Second Amendment.

 

“Second Lien Intercreditor Agreement” shall mean a second lien intercreditor
agreement to which the Administrative Agent and the applicable Senior
Representative(s) are a party, in substantially the form of Exhibit H-2 hereto
or otherwise reasonably satisfactory to the Administrative Agent and the
Borrower.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b), together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall mean (i) the Lenders, (ii) the Letter of Credit Issuer,
(iii) the Administrative Agent, (iv) the other Agents, (v) each Qualified
Counterparty, (vii) each Cash Management Bank, (viii) the beneficiaries of each
indemnification obligation undertaken by any Credit Party under any Credit
Document and (vii) any successors, indorsees, transferees and assigns of each of
the foregoing.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, each Guarantor and the Administrative Agent, for the ratable benefit
of the Secured Parties, substantially in the form of Exhibit C-1, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

49

--------------------------------------------------------------------------------


 

“Security Documents” shall mean, collectively, (a) the Guarantee Agreement,
(b) the Security Agreement, (c) the Pledge Agreement, (d) the Mortgages, (e) any
Intercreditor Agreement and (f) each other security agreement or other
instrument or document executed and delivered pursuant to Section 9.11 or 9.12
or pursuant to any of the Security Documents to secure any of the Obligations.

 

“Senior Representative” shall mean with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Permitted
Secured Acquisition Debt or Permitted Additional Junior Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

 

“Senior Secured Debt” shall mean, as of any date of determination, the aggregate
amount of Consolidated Net Debt outstanding at such date that consists of
Indebtedness that is then secured by Liens on property or assets of any Credit
Party or Restricted Subsidiary.

 

“Senior Secured Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Senior Secured Debt outstanding at such date to (b) Consolidated
EBITDA for (i) in the case of any circumstance in which the date of
determination is a Calculation Date, the Test Period ended on such Calculation
Date and (ii) in the case of any circumstance in which the date of determination
is not required to be a Calculation Date, the Test Period most recently ended
for which Section 9.1 Financials have been delivered.

 

“Senior Subordinated Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 13.375% Senior Subordinated Notes due 2019, issued on the Closing Date
pursuant to the Senior Subordinated Notes Indenture and any notes issued by the
Borrower in exchange for, and as contemplated by, the Senior Subordinated Notes
Indenture and the related registration rights agreement entered into on the
Closing Date with substantially identical terms as the Senior Subordinated
Notes.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture, dated as of
July 17, 2012, under which the Senior Subordinated Notes were issued, among the
Borrower and the Restricted Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“Senior Unsecured Notes” shall mean the Borrower’s and WideOpenWest Capital
Corp.’s 10.25% Senior Notes due 2019, issued on the Closing Date pursuant to the
Senior Unsecured Notes Indenture and any notes issued by the Borrower in
exchange for, and as contemplated by, the Senior Unsecured Notes Indenture and
the related registration rights agreement entered into on the Closing Date with
substantially identical terms as the Senior Unsecured Notes.

 

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as of
July 17, 2012, under which the Senior Unsecured Notes were issued, among the
Borrower and the Restricted Subsidiaries party thereto and the trustee named
therein from time to time, as in effect on the Closing Date and as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the requirements thereof and of this Agreement.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to any Person, that as of the Closing Date,
(i) the sum of the liabilities (including contingent liabilities) of such Person
and its Subsidiaries, taken as a whole, does not exceed the present fair
saleable value or the fair value, in each case on a going concern basis, of

 

50

--------------------------------------------------------------------------------


 

the assets of such Person and its Subsidiaries, taken as a whole; (ii) the
present fair saleable value of the assets of such Person and its Subsidiaries,
taken as a whole, is greater than the total amount that will be required to pay
the probable liabilities (including contingent liabilities) of such Person and
its Subsidiaries as they become absolute and matured; (iii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person or its Subsidiaries, taken as a whole,
contemplated as of the Closing Date; (iv) such Person and its Subsidiaries,
taken as a whole, have not incurred and do not intend to incur, or believe that
they will incur, debts including contingent obligations beyond their ability to
pay such debt as they mature in the ordinary course of business; and (v) such
Person and its Subsidiaries, on a consolidated basis, are “solvent” within the
meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“South Dakota Sale” shall mean the sale of certain assets of the Borrower and
its Subsidiaries to Clarity Telecom, LLC pursuant to that certain asset purchase
agreement, dated June 12, 2014, by and among Kite Parent Corp., Knology of South
Dakota, Inc., Knology Community Telephone, Inc., Knology of the Plains, Inc.,
Black Hills Fiber Systems, Inc., Knology of the Black Hills, LLC, Knology
Condominium Association, Inc. and Clarity Telecom, LLC.

 

“Specified Collateral” shall have the meaning provided in Section 6.2(a).

 

“Specified Hedge Agreement” shall mean any Hedge Agreement permitted under
Section 10 that is (i) entered into by any Credit Party and any Person who was a
Qualified Counterparty as of the date such Hedge Agreement was entered into or
(ii) subject in whole or part to a master swap agreement referenced on Schedule
1.1(d)

 

“Specified Transaction” shall mean, with respect to any determination made on a
Pro Forma Basis, any Permitted Acquisition or other purchase of an Acquired
Entity or Business or disposition of a Sold Entity or Business, any incurrence
or repayment of Indebtedness, any dividend, any designation or redesignation of
a Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any asset
classified as discontinued operations by the Borrower or any Restricted
Subsidiary and any Incremental Commitments (including, without duplication any
related Loans) occurring after the most recent Calculation Date for which
Section 9.1 Financials covering the fiscal quarter ended on such Calculation
Date have been delivered and on or prior to the relevant date of determination.

 

“Sponsor” shall mean any of Avista Capital Partners, LP and its Control
Investment Affiliates, but not including, however, any portfolio companies of
any of the foregoing.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the

 

51

--------------------------------------------------------------------------------


 

Board). LIBOR Loans shall be deemed to constitute Eurocurrency Liabilities (as
defined in Regulation D of the Board) and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to the Administrative Agent or any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subordinated Debt” shall mean Indebtedness of the Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of the
Borrower and such Guarantor, as applicable, under the Credit Documents or other
agreement, and including without limitation, the Senior Subordinated Notes and
other Indebtedness subject to the subordination provisions of the Senior
Subordinated Notes Indenture.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any limited liability company,
partnership, association, joint venture or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
at the time. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary on the Closing
Date and (b) each Domestic Subsidiary that becomes a party to the Guarantee
Agreement after the Closing Date pursuant to Section 9.11 or otherwise.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Distributions” shall have the meaning provided in Section 10.6(e).

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

 

“Term Facility” shall mean the credit facility comprising any Class of the Term
Loan Commitments and any Class of the Term Loans.

 

“Term Loan” shall mean (i) term loans made pursuant to Section 2.1(a),
(ii) Incremental Term Loans made pursuant to Section 2.17, (iii) Refinancing
Term Loans made pursuant to Section 2.19 and, (iv) Term B Loans made pursuant to
the Third Amendment and Section 2.19, and (v) New Term B Loans made pursuant to
the Fifth Amendment and Section 2.17, in each case, as the same may be amended
pursuant to Section 2.18. Unless the context shall otherwise require, the term
“Term Loans” shall include all Classes of Term Loans. All Term Loans shall be
denominated in Dollars and treated as a single Class.

 

“Term B Loan” shall mean (i), from and after the making of RefinancingNew Term
Loans on the ThirdFifth Amendment Effective Date, term loans made in the form
of(a) New Term B Loans made pursuant to the Third Amendment and Section 2.19,
and (ii) prior to such time,and (b) the

 

52

--------------------------------------------------------------------------------


 

Term Loans then outstanding hereunder immediately prior to giving effect to the
Fifth Amendment and designated as Term B Loans (such Term B Loans described in
the clause (b), the “Existing Term B Loans”). All Term B Loans shall be
denominated in Dollars.

 

“Term B-1 Loan” shall mean, from and after the Second Amendment Effective Date,
term loans made in the form of Term B-1 Loans made pursuant to the Second
Amendment and Section 2.19.  All Term B-1 Loans shall be denominated in Dollars.

 

“Term B-1 Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term B-1 Loan to the Borrower in an amount (as of the
Second Amendment Effective Date) not to exceed the amount set forth opposite
such Lender’s name on Part II-B of Schedule 1.1(b) as such Lender’s “Term B-1
Loan Commitment” or in the Assignment and Acceptance pursuant to which such
Lender assumed a portion of the aggregate Term B-1 Loan Commitment, in each case
as the same may be changed from time to time pursuant to the terms hereof.  The
aggregate amount of the Term B-1 Loan Commitments as of the First Amendment
Effective Date is $400,000,000.  The aggregate amount of the Term B-1 Loan
Commitments as of the Second Amendment Effective Date is $425,000,000.

 

“Term B Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term B Loan to the Borrower in an amount (as of the
Third Amendment Effective Date) not to exceed the amount set forth opposite such
Lender’s name on Part II-A of Schedule 1.1(b) as such Lender’s “Term B Loan
Commitment” or in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the aggregate Term B Loan Commitment, in each case as the
same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Term B Loan Commitments as of the First Amendment
Effective Date is $1,560,400,000. The aggregate amount of the Term B Loan
Commitments as of the Third Amendment Effective Date is $1,411,430,013.12. The
only Term B Loan Commitments as of the Fifth Amendment Effective Date are the
New Term B Loan Commitments in effect on the Fifth Amendment Effective Date.

 

“Term B-1B Loan Maturity Date” shall mean July 17, 2017April 1, 2019 or, if such
date is not a Business Day, the preceding Business Day.

 

“Term BB-1 Loan Maturity Date” shall mean April 1, 2019 or, if such date is not
a Business Day, the preceding Business Day” has the meaning given to such term
in the Third Amendment.

 

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender, if any, to make a Term Loan to the Borrower in an amount not to exceed
the amount of such Lender’s commitment as set forth in the applicable
documentation evidencing such Term Loan Commitment (including in the Assignment
and Acceptance pursuant to which such Lender assumed a portion of the aggregate
Term Loan Commitment (or, subject to the following sentence, in the Incremental
Amendment, Refinancing Amendment or Loan Modification Agreement to which such
Lender is a party)), in each case as the same may be changed from time to time
pursuant to the terms hereof. Unless the context shall otherwise require, the
term “Term Commitments” shall include all Classes of Term Loan Commitments. The
aggregate amount of the Term Loan Commitments as of the Third Amendment
Effective Date is $1,411,430,013.12.  The only Term B Loan Commitments as of the
Fifth Amendment Effective Date are the New Term B Loan Commitments in effect on
the Fifth  Amendment Effective Date.

 

“Term Loan Lender” shall mean a Lender with a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Purchase Amount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”.

 

53

--------------------------------------------------------------------------------


 

“Term Loan Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 21, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent.

 

“Third Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC as
lead arranger and lead bookrunner under the Third Amendment.

 

“Third Amendment Effective Date” has the meaning set forth in Section 5 of the
Third Amendment.

 

“Third Amendment Prepayment” shall mean a prepayment of $150 million applied on
a pro rata basis to the Term B-1 Loans and Term B Loans and made on the Third
Amendment Effective Date immediately prior to the making of the Refinancing Term
Loan.

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time .

 

“Total Leverage Ratio” shall mean, as of any date of determination, the ratio of
(a) Consolidated Net Debt outstanding at such date to (b) Consolidated EBITDA
for the Test Period most recently ended for which Section 9.1 Financials have
been delivered.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, including the Refinancing Transactions and the Acquisition.

 

“Transferee” shall have the meaning provided in Section 13.6(f).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Uniform Customs” shall have the meaning provided in Section 13.12.

 

“Unfunded Advances/Participations” means (a) with respect to the Administrative
Agent, the aggregate amount, if any, (i) made available to the Borrower on the
assumption that each Lender has made its pro rata share of the applicable
Borrowing available to the Administrative Agent as contemplated by
Section 2.4(b) and (ii) with respect to which a corresponding amount shall not
in fact have been made available to the Administrative Agent by any such Lender
and (b) with respect to the

 

54

--------------------------------------------------------------------------------


 

Letter of Credit Issuer, the aggregate amount, if any, of unreimbursed payments
under any Letter of Credit made by the Letter of Credit Issuer that shall not
have been reimbursed by the Borrower pursuant to Section 3.4(a), or repaid for
the account of the Letter of Credit Issuer by the L/C Participants pursuant to
Section 3.3(d).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code (or any
successor statute) as adopted and in force in the State of New York or, when the
laws of any other jurisdiction govern the method or manner of the perfection or
enforcement of any security interest in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such jurisdiction.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean any Restricted Subsidiary of the Borrower
designated by the Borrower as an Unrestricted Subsidiary pursuant to
Section 9.19.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.4(d)(ii).

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
Capital Stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date of determination, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness.

 

“Withholding Agent” shall mean any Credit Party and the Administrative Agent.

 

“WOW Cleveland Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Illinois Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Knology Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Networks Parent” shall have the meaning provided in the preamble to this
Agreement.

 

“WOW Ohio Parent” shall have the meaning provided in the preamble to this
Agreement.

 

55

--------------------------------------------------------------------------------


 

“WOW SigecomKnology Parent” shall have the meaning provided in the preamble to
this Agreement.

 

“Yield Differential” shall have the meaning provided in Section 2.17(c).

 

(b)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(c)           For purposes of this Agreement, Loans and Commitments may be
classified and referred to by Class (e.g., a “Term B Loan” or a “Revolving
Credit Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a
“LIBOR Term B Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term B Loan Borrowing” or a “Revolving Credit Loan Borrowing”)
or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a “LIBOR Term
B Loan Borrowing”).

 

(d)           For purposes of any covenant, test or basket hereunder conditioned
on or subject to compliance with or measured by a financial ratio or test
measured by reference to the Section 9.1 Financials, (x) with respect to any
period prior to the initial delivery of Section 9.1 Financials, (i) calculations
of Consolidated EBITDA shall be determined as set forth in the definition of the
term “Consolidated EBITDA” for the applicable period, (ii) Indebtedness and
related calculations (including, without limitation, Consolidated Net Debt)
shall be determined based on the outstanding Indebtedness of the Borrower and
its Restricted Subsidiaries on the applicable date of determination as to
compliance with such condition or test and shall include any Loans, Senior
Unsecured Notes or Senior Subordinated Notes outstanding on such date, and
(iii) calculations of assets and revenues shall be determined by reference to
the Pro Forma Financial Statements and after giving effect to other appropriate
pro forma adjustments, including any acquisitions or dispositions or debt
incurrences after the beginning of the relevant determination period but prior
to or simultaneous with such determination; and (y) with respect the Section 9.1
Financials for the fiscal quarter ended on June 30, 2012, Indebtedness and
related calculations (including, without limitation, Consolidated Net Debt)
shall be determined based on the outstanding Indebtedness of the Borrower and
its Restricted Subsidiaries on the applicable date of determination as to
compliance with such condition or test and shall include any Loans, Senior
Unsecured Notes or Senior Subordinated Notes outstanding on such date.

 

(e)           Any reference to pro forma compliance with the Financial
Performance Covenant as of any date prior to the initial Calculation Date to
which the Financial Performance Covenant is applicable shall refer to the
Financial Performance Covenant level applicable as of such initial Calculation
Date.

 

56

--------------------------------------------------------------------------------


 

SECTION 2.                            Amount and Terms of Credit

 

2.1          Commitments. (a) Subject to and upon the terms and conditions
herein set forth, each Lender having a Term Loan Commitment severally agrees to
make a Term Loan on the Closing Date to the Borrower, which Term Loans shall not
exceed for any such Lender the Term Loan Commitment of such Lender. Such Term
Loans (i) shall be made on the Closing Date, (ii) may, at the option of the
Borrower, be incurred and maintained as, and/or converted into, ABR Loans or
LIBOR Term Loans; provided that all such Term Loans made by each of the Lenders
pursuant to the same Borrowing shall, unless otherwise specifically provided
herein, consist entirely of Term Loans of the same Type, (iii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, and (iv) shall not exceed in the aggregate the total of
all Term Loan Commitments. On the Term Loan Maturity Date, all Original Term
Loans shall be repaid in full. All Other Term Loans shall be repaid in full on
the Maturity Date set forth in the applicable Incremental Amendment, Refinancing
Amendment or Loan Modification Agreement.

 

(b)           (i) Subject to and upon the terms and conditions herein set forth,
each Lender having a Revolving Credit Commitment severally agrees to make a
Revolving Credit Loan or Revolving Credit Loans to the Borrower, which Revolving
Credit Loans (A) (1) that are Non-Extended Revolving Credit Loans shall be made
by such Lender with Non-Extended Revolving Credit Commitments at any time and
from time to time after the Closing Date and prior to the Non-Extended Revolving
Credit Maturity Date and (2) that are Fourth Amendment Revolving Credit Loans
shall be made by such Lender with Fourth Amendment Revolving Credit Commitments
at any time and from time to time on or after the Fourth Amendment Effective
Date and prior to the Revolving Credit Maturity Date; provided that Revolving
Credit Loans may be made on the Closing Date in an amount not to exceed
$48,000,000, (B) may, at the option of the Borrower, be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Revolving Credit Loans; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (C) may be repaid and reborrowed in
accordance with the provisions hereof, (D) shall not, for any such Lender at any
time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time and (E) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect.

 

(ii)           Each Lender may, at its option, make any LIBOR Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply). On the First Amendment Effective Date,
all Original Revolving Credit Loans were repaid in full. On the Non-Extended
Revolving Credit Maturity Date, the Non-Extended Revolving Credit Loans then
outstanding shall be repaid in full (it being understood that any such
Non-Extended Revolving Credit Loans may, at the Borrower’s option, be repaid
with the proceeds of Fourth Amendment Extended Revolving Credit Loans made on
the Non-Extended Revolving Credit Maturity Date, subject to the terms and
conditions applicable to Fourth Amendment Extended Revolving Credit Loans). On
the Revolving Credit Maturity Date, all Revolving Credit Loans then outstanding
shall be repaid in full, except to the

 

57

--------------------------------------------------------------------------------


 

extent set forth in any applicable Incremental Amendment, Refinancing Amendment
or Loan Modification Agreement with respect to any Other Revolving Credit Loans.

 

(iii)          For the avoidance of doubt and notwithstanding anything to the
contrary expressed or implied herein, for so long as any Class of Revolving
Credit Commitments has an earlier Maturity Date than any other Class of
Revolving Credit Commitments (such Class with the earliest occurring Maturity
Date being referred to as the “Earliest Maturing Revolving Class”), (w) each
Borrowing of Revolving Credit Loans shall be made pro rata across all such
Classes (based on the aggregate unutilized Revolving Credit Commitments with
respect to each such Class) (but excluding any Earliest Maturing Revolving
Class with respect to Borrowings to be made on the Maturity Date of such
Class or the date the Revolving Credit Commitments with respect to such
Class are terminated so long as all Revolving Credit Commitments and all
Revolving Credit Loans under such Class have been terminated and repaid
concurrently with or prior to such Borrowing), (x) each payment or prepayment
(whether pursuant to Section 5.1 or 5.2 or otherwise) of Revolving Credit Loans
shall be made pro rata across all such Classes (based on the aggregate principal
amount of Revolving Credit Loans then outstanding with respect to each such
Class), (y) any termination or reduction of Revolving Credit Commitments shall
be made pro rata across all such Classes (based on the aggregate Revolving
Credit Commitments with respect to each such Class), and (z) subject to the last
sentence of Section 3.3(a), all L/C Participations shall be pro rata across all
such Classes (based on the aggregate Revolving Credit Commitments with respect
to each such Class); provided that, in the case of any prepayment or repayment
of Revolving Credit Loans under the Earliest Maturing Revolving Class or
termination or reduction of Revolving Credit Commitments under such Class either
on (A) the Maturity Date for such Class or (B) an earlier date, solely to the
extent the Revolving Credit Loans under such Class are being repaid in full on
such date and all Revolving Credit Commitments under such Class have been
terminated on or prior to such date, any such prepayment, repayment, reduction
or termination shall be applied (or, in the case of any voluntary prepayment
pursuant to Section 5.1 or voluntary reduction pursuant to Section 4.2, at the
Borrower’s option, may be applied) first to the Revolving Credit Loans under
such Class until paid in full and to the Revolving Credit Commitments under such
Class until terminated in full, as applicable, unless immediately after giving
effect thereto the Aggregate Revolving Credit Outstandings would exceed 100% of
the Total Revolving Credit Commitment as then in effect.

 

2.2          Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Term Loans shall be in a
multiple of $1,000,000 and the aggregate principal amount of Revolving Credit
Loans shall be in a multiple of $1,000,000 and, in each case, shall not be less
than the Minimum Borrowing Amount with respect thereto. More than one Borrowing
may be incurred on any date; provided that at no time shall there be outstanding
more than 12 Borrowings of LIBOR Loans under this Agreement.

 

2.3          Notice of Borrowing. (a) The Borrower shall give the Administrative
Agent at the Administrative Agent’s Office (i) prior to 1:00 p.m. (New York City
time) at least three Business Days’ prior written notice (or such shorter period
as the Administrative Agent is willing to accommodate from time to time) (or
telephonic notice promptly confirmed in writing) of the Borrowing of Term Loans
if all or any of such Term Loans are to be initially LIBOR Loans, and (ii) prior
written notice (or telephonic notice promptly confirmed in writing) prior to
10:00 a.m. (New York City time) on the date of the Borrowing of Term Loans if
all such Term Loans are to be ABR Loans. Such notice (together with each notice
of a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b), a “Notice
of Borrowing”) shall be irrevocable, shall be substantially in the form of
Exhibit D or any other form approved by the Administrative Agent, and shall
specify (i) the aggregate principal amount of the Term Loans to be made pursuant
to such Borrowing, (ii) the date of such Borrowing (which shall be the Closing

 

58

--------------------------------------------------------------------------------


 

Date) and (iii) whether the Term Loans shall consist of ABR Loans and/or LIBOR
Term Loans and, if the Term Loans are to include LIBOR Term Loans, the Interest
Period to be initially applicable thereto. The Administrative Agent shall
promptly give each Lender notice of the proposed Borrowing of Term Loans, of
such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.

 

(b)           Whenever the Borrower desires to incur Revolving Credit Loans
hereunder (other than Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at the Administrative Agent’s Office, prior to 1:00
p.m. (New York City time) (i) at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of LIBOR
Revolving Credit Loans, and (ii) prior written notice (or telephonic notice
promptly confirmed in writing) prior to 1:00 p.m. (New York City time) on the
date of the Borrowing of Revolving Credit Loans if all such Revolving Credit
Loans are to be ABR Loans. Each such Notice of Borrowing, except as otherwise
expressly provided in Section 2.10, shall be irrevocable and shall specify
(i) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing, (ii) the date of Borrowing (which shall be a
Business Day), (iii) whether the respective Borrowing shall consist of ABR Loans
or LIBOR Revolving Credit Loans and, if LIBOR Revolving Credit Loans, the
Interest Period to be initially applicable thereto, and (iv) remittance
instructions. The Administrative Agent shall promptly give each applicable
Lender notice of each proposed Borrowing of Revolving Credit Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

 

(c)           Borrowings to reimburse Unpaid Drawings shall be made upon the
notice specified in Section 3.4(a).

 

(d)           Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice.

 

2.4          Disbursement of Funds. (a) No later than 3:00 p.m. (New York City
time) on the date specified in each Notice of Borrowing, each Lender will make
available its pro rata portion, if any, of each Borrowing requested to be made
on such date in the manner provided below.

 

(b)           Each Lender shall make available all amounts it is to fund to the
Borrower under any Borrowing in immediately available funds to the
Administrative Agent at the Administrative Agent’s Office and the Administrative
Agent will (except in the case of Borrowings to repay Unpaid Drawings) make
available to the Borrower, by depositing to the Borrower’s account (as
designated by it in a written notice to the Administrative Agent from time to
time) the aggregate of the amounts so made available in Dollars. Unless the
Administrative Agent shall have been notified by any Lender prior to the
proposed date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, and the
Administrative Agent has made available same to the Borrower, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a

 

59

--------------------------------------------------------------------------------


 

payment to be made by the Borrower, the interest rate applicable to such Loans,
calculated in accordance with Section 2.8. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.

 

(c)           Nothing in this Section 2.4 shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that the Borrower may have against any Lender as a result of any default
by such Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5          Repayment of Loans; Evidence of Debt. (a) The Borrower shall repay
to the Administrative Agent, in Dollars, for the benefit of the Lenders, on the
Term Loan Maturity Date, the then-unpaid Term Loans. The Borrower shall repay to
the Administrative Agent, in Dollars, for the benefit of the Non-Extended
Revolving Credit Lenders, on the Non-Extended Revolving Credit Maturity Date,
the then-unpaid Non-Extended Revolving Credit Loans. The Borrower shall repay to
the Administrative Agent, in Dollars, for the benefit of the applicable
Revolving Credit Lenders, on the Revolving Credit Maturity Date, the then-unpaid
Revolving Credit Loans, except to the extent set forth in any applicable
Incremental Amendment, Refinancing Amendment or Loan Modification Agreement with
respect to any Other Revolving Credit Loans.

 

(b)           The Borrower shall repay to the Administrative Agent, in Dollars,
for the benefit of the Term Loan Lenders, on (A) June 30, 20152016 (or, if such
date is not a Business Day, the immediately preceding Business Day), and the
last Business Day of each subsequent calendar quarter ending after the Fifth
Amendment Effective Date, the principal amount of the Term B Loans equal to
0.25% of the aggregate outstanding principal amount of Term B Loans immediately
after the effectiveness of the Third Amendment on the Third Amendment Effective
Datein an amount equal to $4,620,746.75 (as such payments are adjusted from time
to time pursuant to Sections 2.17, 2.18, 2.19 or Section 5), and (B) on the Term
B Loan Maturity Date, the unpaid outstanding balance of the Term B Loans,
(C) December 31, 2013 (or, if such date is not a Business Day, the immediately
preceding Business Day), and the last Business Day of each subsequent calendar
quarter, the principal amount of the Term B-1 Loans equal to 0.25% of the
aggregate outstanding principal amount of Term B-1 Loans immediately after the
making of the Term B-1 Loans on the Second Amendment Effective Date  (as such
payments are adjusted from time to time pursuant to Sections 2.17, 2.18, 2.19 or
Section 5) and (D)  on the Term B-1 Loan Maturity Date, the unpaid outstanding
balance of the Term B-1 Loans, in each case, together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of such
payment (each, a “Term Loan Repayment Amount”).

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to the
appropriate lending office of such Lender resulting from each Loan made by such
lending office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such lending office of such Lender
from time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder, the Class and Type of each Loan made

 

60

--------------------------------------------------------------------------------


 

and, if applicable, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

(e)                                  The entries made in the Register and
accounts and subaccounts maintained pursuant to paragraphs (c) and (d) of this
Section 2.5 shall, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

 

(f)                                   Upon the request by any Lender, at any
time and from time to time, the Borrower shall provide to such Lender, at the
Borrower’s own expense, a promissory note, substantially in the form of
Exhibit K-1 or K-2, as the case may be, evidencing the Term Loans and Revolving
Credit Loans, respectively, owing to such Lender.

 

2.6                               Conversions and Continuations. (a) The
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Term Loans or Revolving Credit Loans made to the Borrower (as
applicable) of one Type into a Borrowing or Borrowings of another Type and the
Borrower shall have the option on any Business Day to continue the outstanding
principal amount of any LIBOR Term Loans or LIBOR Revolving Credit Loans as
LIBOR Term Loans or LIBOR Revolving Credit Loans, as the case may be, for an
additional Interest Period; provided that (i) no partial conversion of LIBOR
Term Loans or LIBOR Revolving Credit Loans shall reduce the outstanding
principal amount of LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount,
(ii) ABR Loans may not be converted into LIBOR Term Loans or LIBOR Revolving
Credit Loans if a Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least three Business Days’ (or, in the case of a conversion into ABR
Loans, prior to 1:00 p.m. (New York City time) on the date of such conversion)
prior written notice (or telephonic notice promptly confirmed in writing) (or,
in each case, such shorter period as may be permitted by the Administrative
Agent in its sole discretion) (each a “Notice of Conversion or Continuation”),
specifying the Term Loans or Revolving Credit Loans to be so converted or
continued, the Type of Term Loans or Revolving Credit Loans to be converted or
continued into and, if such Term Loans or Revolving Credit Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans or Revolving Credit Loans.

 

(b)                                 If any Default or Event of Default is in
existence at the time of any proposed continuation of any LIBOR Loans, and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such continuation, such LIBOR Loans shall be
automatically converted on the last day of the then-current Interest Period into
ABR Loans. If no Interest

 

61

--------------------------------------------------------------------------------


 

Period is specified in any Notice of Conversion or Continuation with respect to
any conversion to or continuation as a Borrowing of LIBOR Loans, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. If
upon the expiration of any Interest Period in respect of LIBOR Loans, the
Borrower has failed to deliver a Notice of Conversion or Continuation to
continue or convert such Borrowing as provided in paragraph (a) above, the
Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans into a Borrowing of ABR Loans, effective as of the expiration date of such
then-current Interest Period.

 

2.7                               Pro Rata Borrowings. Each Borrowing of Term B
Loans under this Agreement shall be granted by the Lenders pro rata on the basis
of their then-applicable Term B Loan Commitments with respect to the applicable
Class. Each Borrowing of New Term B-1B Loans under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable New Term
B-1B Loan Commitments with respect to the applicable Class. Each Borrowing of
Revolving Credit Loans under this Agreement shall be granted by the Lenders pro
rata on the basis of their then-applicable Revolving Credit Commitments with
respect to the applicable Class in accordance with Section 2.1(b)(iii) (it being
understood that the Non-Extended Revolving Credit Commitments and the Fourth
Amendment Extended Revolving Credit Commitments shall be drawn on a ratable
basis, subject to Section 2.1(b)(iii), as if the Non-Extended Revolving Credit
Commitments and the Fourth Amendment Extended Revolving Credit Commitments are
one Class of Revolving Credit Commitments for this purpose). It is understood
that no Lender shall be responsible for any default by any other Lender in its
obligation to make Loans hereunder and that each Lender shall be obligated to
make the Loans provided to be made by it hereunder, regardless of the failure of
any other Lender to fulfill its commitments hereunder.

 

2.8                               Interest. (a) The unpaid principal amount of
each ABR Loan shall bear interest from the date of the Borrowing thereof to but
excluding the date of repayment thereof at a rate per annum that shall at all
times be the Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)                                 The unpaid principal amount of each LIBOR
Loan shall bear interest from the date of the Borrowing thereof to but excluding
the date of repayment thereof at a rate per annum that shall at all times be the
Applicable LIBOR Margin in effect from time to time plus the relevant Adjusted
LIBO Rate.

 

(c)                                  Any amount (whether of principal, interest
or Fees) not paid when due hereunder or under any other Credit Document (whether
at the stated maturity, by acceleration or otherwise) shall bear interest, to
the extent permitted by law (after as well as before judgment), payable on
demand, (a) in the case of principal, at the rate that would otherwise be
applicable thereto plus 2.00% per annum, and (b) in all other cases, at a rate
per annum equal to the rate that would be applicable to an ABR Loan that is a
Term Loan (and, if there is more than one Class of Term Loans then outstanding,
the highest such rate applicable to ABR Loans that are Term Loans) plus 2.00%
per annum, in each case from and including the date of such non-payment to but
excluding the date on which such amount is paid in full.

 

(d)                                 Interest on each Loan shall accrue from and
including the date of any Borrowing to but excluding the date of any repayment
thereof and shall be payable (i) in respect of each ABR Loan, quarterly in
arrears on the last Business Day of each calendar quarter of the Borrower,
(ii) in respect of each LIBOR Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period and (iii) in respect of each Loan (except ABR Loans, other
than in the case of prepayments which constitute prepayments in full of all
Loans), on any prepayment (on the amount prepaid), on conversion into an ABR
Loan, at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.

 

62

--------------------------------------------------------------------------------


 

(e)                                  All computations of interest hereunder
shall be made in accordance with Section 5.5.

 

(f)                                   The Administrative Agent, upon determining
the interest rate for any Borrowing of LIBOR Loans, shall promptly notify the
Borrower and the relevant Lenders thereof. Each such determination shall, absent
clearly demonstrable error, be final and conclusive and binding on all parties
hereto.

 

(g)                                  If on any day a Loan is outstanding with
respect to which a Notice of Borrowing or Notice of Conversion or Continuation
has not been delivered to the Administrative Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then for that day such Loan shall be an ABR Loan.

 

2.9                               Interest Periods. At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of LIBOR
Loans (in the case of the initial Interest Period applicable thereto) or prior
to 11:00 a.m. (New York City time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be a one, two, three, six or (if agreed to by all the Lenders
making such loans) a nine or twelve month period; provided that the initial
Interest Period may be for a period less than one month if agreed upon by the
Borrower and the Administrative Agent. Notwithstanding anything to the contrary
contained above:

 

(a)                                 the initial Interest Period for any
Borrowing of LIBOR Loans shall commence on the date of such Borrowing (including
the date of any conversion from a Borrowing of ABR Loans) and shall end on the
numerically corresponding day in the calendar month that is one, two, three, six
(or, if applicable as provided above) nine or twelve months thereafter, and each
Interest Period occurring thereafter in respect of such Borrowing shall commence
on the day on which the next preceding Interest Period expires;

 

(b)                                 if any Interest Period relating to a
Borrowing of LIBOR Revolving Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period in
respect of a LIBOR Loan would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day;

 

(d)                                 the Borrower shall not be entitled to elect
any Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the applicable Maturity Date of such Loan; and

 

(e)                                  in the event the Borrower fails to specify
an Interest Period for any LIBOR Loan, the Borrower shall be deemed to have
selected an Interest Period of one month.

 

2.10                        Inability to Determine Interest
Rate, Illegality, etc. (a) In the event that (x) in the case of
clause (i) below, the Administrative Agent or (y) in the case of
clauses (ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

63

--------------------------------------------------------------------------------


 

(i)                                     on any date for determining the Adjusted
LIBO Rate for any Interest Period that (x) deposits in the principal amounts of
the Loans comprising such LIBOR Borrowing are not generally available in the
relevant market or (y) by reason of any changes arising on or after the Closing
Date affecting the interbank LIBOR market, adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted LIBO Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any LIBOR Loans (other than any such increase or reduction
attributable to Taxes) because of (x) any change since the date hereof in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or order), such as, for
example, without limitation, a change in official reserve requirements, and/or
(y) other circumstances affecting the interbank LIBOR market or the position of
such Lender in such market; or

 

(iii)                               at any time, that the making or continuance
of any LIBOR Loan has become unlawful by compliance by such Lender in good faith
with any law, governmental rule, regulation, guideline or order (or would
conflict with any such governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or has become impracticable as a result of a contingency occurring
after the date hereof that materially and adversely affects the interbank LIBOR
market.

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter, (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit Loans that
have not yet been incurred shall be deemed rescinded by the Borrower, (y) in the
case of clause (ii) above, the Borrower shall pay to such Lender, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto), and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 

(b)                                 At any time that any LIBOR Loan is affected
by the circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may
(and in the case of a LIBOR Loan affected pursuant to
Section 2.10(a)(iii) shall) either (x) if the affected LIBOR Loan is then being
made pursuant to a Borrowing, cancel said Borrowing by giving the Administrative
Agent telephonic notice (confirmed promptly in writing) thereof on the same date
that the Borrower was notified by a Lender or the Administrative Agent, as
applicable, pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
LIBOR Loan is then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Revolving Credit Loan and LIBOR Term Loan into an

 

64

--------------------------------------------------------------------------------


 

ABR Loan; provided that if more than one Lender is affected at any time, then
all affected Lenders must be treated in the same manner pursuant to this
Section 2.10(b).

 

2.11                        Increased Costs.

 

(a)                                 Increased Costs Generally.

 

(i)                                     If any Change in Law shall impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBO Rate) and the result of any
of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any LIBOR Loan or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or such other Recipient of participating in or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or other Recipient, the
Borrower will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Letter of Credit
Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(ii)                                  If any Change in Law shall subject any
Recipient to any Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and the result of any of the foregoing shall be to increase
the cost to such Lender or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Loan or of maintaining its obligation to
make any such Loan, or to increase the cost to such Lender, such Letter of
Credit Issuer or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Letter of Credit Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Letter of Credit Issuer or other Recipient, the
Borrower will pay to such Lender, Letter of Credit Issuer or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, Letter of Credit Issuer or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or
Letter of Credit Issuer determines that any Change in Law affecting such Lender
or Letter of Credit Issuer or any lending office of such Lender or such Lender’s
or Letter of Credit Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Letter of Credit Issuer’s capital or on the capital
of such Lender’s or Letter of Credit Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by any Letter of Credit Issuer, to a level below that which
such Lender or Letter of Credit Issuer or such Lender’s or Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Letter of Credit Issuer’s policies and the
policies of such Lender’s or Letter of Credit Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or Letter of Credit Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or Letter of Credit Issuer or
such Lender’s or Letter of Credit Issuer’s holding company for any such
reduction suffered. Each Lender or Letter of Credit Issuer, upon

 

65

--------------------------------------------------------------------------------


 

determining in good faith that any additional amounts will be payable pursuant
to this Section 2.11(b), will give prompt written notice thereof to the Borrower
which notice shall set forth in reasonable detail the basis of the calculation
of such additional amounts, although the failure to give any such notice shall
not, subject to Section 2.14, release or diminish any of the Borrower’s
obligations to pay additional amounts pursuant to this Section 2.11(b) upon
receipt of such notice. The Borrower shall pay such Lender or Letter of Credit
Issuer, as the case may be, the amount shown as due on any such notice within 10
days after receipt thereof.

 

(c)                                  It is understood that, to the extent
duplicative of Section 5.4, this Section 2.11 shall not apply to Taxes.

 

2.12                        Compensation. If (a) any payment of principal of any
LIBOR Loan is made by the Borrower (or, with respect to Section 13.7, is
purchased by a replacement bank or institution), as the case may be, to or for
the account of a Lender other than on the last day of the Interest Period for
such LIBOR Loan as a result of a payment or conversion pursuant to Section 2.5,
2.6, 2.10, 5.1, 5.2 or 13.7, as a result of any action or assignment pursuant to
Section 2.13, as a result of acceleration of the maturity of the Loans pursuant
to Section 11 or for any other reason, (b) any Borrowing of LIBOR Loans is not
made as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a LIBOR Loan as a result of a withdrawn Notice of Conversion or
Continuation, (d) any LIBOR Loan is not continued as a LIBOR Loan as a result of
a withdrawn Notice of Conversion or Continuation or (e) any prepayment of
principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.13                        Change of Lending Office. If any Lender requests
compensation under Section 2.10(a)(ii) or (iii), 2.11 or 3.5, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.4, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10(a)(ii) or (iii), 2.11, 3.5 or 5.4, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Nothing in this Section 2.13 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Section 2.10,
2.11, 2.12, 3.5 or 5.4.

 

2.14                        Notice of Certain Costs. Notwithstanding anything in
this Agreement to the contrary, any Lender that gives any notice required by
Section 2.10, 2.11, 2.12, 3.5 or 5.4 shall not be entitled to compensation under
Section 2.10, 2.11, 2.12, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the 181st day prior to the giving of such notice
to the Borrower, as the case may be (except that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 181-day
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

66

--------------------------------------------------------------------------------


 

2.15                        Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders”.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.8(a) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Letter of Credit Issuer hereunder; third, to
cash collateralize the Letter of Credit Issuers’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.16; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Letter of
Credit Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.16; sixth, to the payment of any amounts owing to the
Lenders or the Letter of Credit Issuers as a result of any judgment of a court
of competent jurisdiction obtained by any Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Unpaid Drawing in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or such Letters of Credit were issued at a time when
the conditions set forth in Section 7 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Unpaid Drawings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Unpaid Drawings owed to, such Defaulting Lender until such
time as all Loans and Letter of Credit Exposure are held by the Lenders pro rata
in accordance with the applicable Commitments without giving effect to
Section 2.15(a)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender or to post cash collateral in accordance with
Section 2.16 that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               All or any part of such Defaulting Lender’s
Letter of Credit Exposure shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 7 are satisfied at the time of such
reallocation

 

67

--------------------------------------------------------------------------------


 

(and, unless the Borrower shall have otherwise notified the Administrative Agent
at such time, the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (y) such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. If the reallocation described in this clause (iii) cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, Cash Collateralize the Letter
of Credit Issuers’ Fronting Exposure in accordance with the procedures set forth
in Section 2.16.

 

(iv)                              Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Letter of Credit Exposure
for which it has provided Cash Collateral pursuant to Section 2.16. With respect
to any Letter of Credit Fees not required to be paid to any Defaulting Lender
pursuant to this clause (iv), the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s Letter of Credit Exposure that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iii) above,
(y) pay to each Letter of Credit Issuer, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Letter of Credit Issuer’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(b)                                 Defaulting Lender Cure. If the Borrower, the
Administrative Agent and each Letter of Credit Issuer agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with the
Commitments under the applicable Facility (without giving effect to
Section 2.15(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)                                  New Letters of Credit. So long as any
Lender is a Defaulting Lender, no Letter of Credit Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

2.16                        Cash Collateral. At any time that there shall exist
a Defaulting Lender, within one Business Day following the written request of
the Administrative Agent or any Letter of Credit Issuer (with a copy to the
Administrative Agent) the Borrower shall Cash Collateralize the Letter of Credit
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.15(a)(iii) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

68

--------------------------------------------------------------------------------


 

(a)                                 Grant of Security Interest. The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Letter of
Credit Issuers, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Exposure, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Letter of Credit Issuers as herein provided
(other than nonconsensual Liens permitted by Section 10.2), or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

(b)                                 Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 2.16 or Section 2.15 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Exposure (including, as to Cash Collateral provided
by a Defaulting Lender, any interest accrued on such obligation) for which the
Cash Collateral was so provided, prior to any other application of such property
as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement. Cash Collateral
(or the appropriate portion thereof) provided to reduce any Letter of Credit
Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.16 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Letter of Credit Issuer that there exists excess
Cash Collateral; provided that, subject to Section 2.15 the Person providing
Cash Collateral and each Letter of Credit Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and; provided, further, that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Credit Documents.

 

2.17                        Incremental Commitments. (a) The Borrower may, from
time to time after the Closing Date, by written notice to the Administrative
Agent request the establishment of (i) one or more new term loan commitments
(the “New Term Loan Commitments”), (ii) one or more additional tranches of
revolving credit commitments (the “Additional Revolving Credit Commitments”)
and/or (iii) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and,
together with the New Term Loan Commitments and the Additional Revolving Credit
Commitments, the “Incremental Commitments”), in an aggregate amount for all such
Incremental Commitments established following the First Amendment Effective Date
not in excess of the Incremental Facility Amount. Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than ten Business Days (or such shorter period as is acceptable to the
Administrative Agent) after the date on which such notice is delivered to
Administrative Agent. The Borrower may seek Incremental Commitments from
existing Lenders or from by any other bank, financial institution, other
institutional lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) (any such other Person being called an “Additional Lender”);
provided, that the Administrative Agent (and, solely with respect to any
Additional Revolving Credit Commitment and/or Revolving Credit Commitment
Increase, each Letter of Credit Issuer) shall have consented to such Additional
Lender’s providing any Incremental Commitments to the extent such consent would
be required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender; provided, further, that any Lender
offered or approached to provide all or a portion of the Incremental Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Commitment.

 

69

--------------------------------------------------------------------------------


 

(b)                                 Such Incremental Commitment shall become
effective as of such Increased Amount Date; provided that (1) the
representations and warranties set forth herein and in the other Credit
Documentation shall be true and correct in all material respects on and as of
such Increased Amount Date as if made on and as of such date (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date); provided that, with respect to any
Incremental Commitments the proceeds of which are used to fund a Permitted
Acquisition substantially concurrently upon the receipt thereof, unless
otherwise agreed by the Borrower, the Administrative Agent and the Lenders
providing the applicable Incremental Commitment, the only representations and
warranties the making of which shall be a condition to the making of such
Incremental Commitments shall be the representations and warranties set forth in
clause (b) of the definition of Closing Date Representations and the
representations and warranties contained in the purchase agreement relating to
such Permitted Acquisition as are material to the interests of the Lenders but
only to the extent that the Borrower or any of its Affiliates have the right to
terminate its or their obligations under such purchase agreement as a result of
a breach of such representations and warranties in such purchase agreement);
(2) the Incremental Commitments (and the Loans made pursuant thereto) shall be
secured on a pari passu basis with the Term B Loans, the Term B-1 Loans, the
Revolving Credit Commitments and the Revolving Credit Loans and shall be secured
only by the Collateral securing the Obligations; (3) no Parent Guarantor nor any
Restricted Subsidiary shall guarantee the Incremental Commitments or Loans made
pursuant thereto unless such Parent Guarantor or Restricted Subsidiary is a
Guarantor (or becomes a Guarantor on the Increased Amount Date); (4) no Default
or Event of Default shall exist on such Increased Amount Date immediately prior
to or after giving effect to such Incremental Commitments and to the making of
any Loans pursuant thereto; provided that, with respect to any Incremental
Commitments the proceeds of which are used to fund a Permitted Acquisition
substantially concurrently upon the receipt thereof, unless otherwise agreed by
the Borrower, the Administrative Agent and the Lenders providing the applicable
Incremental Commitment, the absence of a Default or Event of Default shall not
constitute a condition to the making of such Incremental Commitments; (5) the
Incremental Commitments and related Loans made pursuant thereto shall be
effected pursuant to one or more amendments (each, an “Incremental Amendment”)
to this Agreement and, as appropriate, the other Credit Documents, executed by
the Parent Guarantors, the Borrower, each Lender and each Additional Lender
providing such New Term Loan Commitments, Additional Revolving Credit
Commitments or Revolving Credit Commitment Increase, as applicable (each of
which shall be recorded in the Register and shall be subject to the requirements
set forth in Section 5.4(d)), and the Administrative Agent; and (6) the Borrower
shall make any payments required pursuant to Section 2.12 in connection with the
Incremental Commitments, as applicable.  Any New Term Loans made on an Increased
Amount Date that have terms and provisions that differ from Term Loans
outstanding on the date on which such New Term Loans are made shall be
designated as a separate Class of Term Loans for all purposes of this Agreement.
Each of the parties hereto hereby agrees that each Incremental Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.17.

 

(c)                                  Notwithstanding the foregoing, without the
prior written consent of the Required Lenders, (i) the Maturity Date of any New
Term Loans shall not be earlier than the then-existing Latest Maturity Date with
respect to any Existing Class of Term Loans, (ii) any New Term Loans shall not
have a shorter Weighted Average Life than the Weighted Average Life to Maturity
of any then-outstanding Term Loans, (iii) if the Initial Yield on any New Term
Loans exceeds the Initial Yield then in effect for any such Existing Class (or
Classes) of Term Loans by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Yield Differential”),
then the Applicable ABR Margin and the Applicable LIBO Margin then in effect for
such Class of Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the New Term Loans and (iv) any New
Term Loans shall otherwise have the same terms and conditions of the Term Loans
then

 

70

--------------------------------------------------------------------------------


 

in effect or such other terms and conditions reasonably satisfactory to the
Administrative Agent. On any Increased Amount Date on which any New Term Loan
Commitments of any Class are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Lender with a New Term Loan Commitment
(each, a “New Term Loan Lender”) of any Class shall make a Loan to the Borrower
(a “New Term Loan”) in an amount equal to its New Term Loan Commitment of such
Class, and (ii) each New Term Loan Lender of any Class shall become a Lender
hereunder with respect to the New Term Loan Commitment of such Class and the New
Term Loans of such Class made pursuant thereto.

 

(d)                                 Notwithstanding the foregoing, without the
prior written consent of the Required Lenders or the Required Revolving Credit
Lenders, (A) any Revolving Credit Commitment Increase shall be on the exact same
terms (including with respect to commitment reductions and interest rates) as
the Fourth Amendment Extended Revolving Credit Commitments, except for such
differences (including with respect to maturity date) that are expressly
permitted by the following subclause (B), and (B) (i) the Maturity Date of any
Additional Revolving Credit Commitments shall not be earlier than, and shall not
require mandatory commitment reduction (except ratably with the Revolving Credit
Commitments) prior to, the then-existing Latest Maturity Date with respect to
the latest maturing Existing Class of Revolving Credit Loans, (ii) if the
Initial Yield on any Additional Revolving Credit Commitments (and related
Revolving Credit Loans) that expire on or before the one-year anniversary of the
Latest Maturity Date with respect to the latest maturing Existing Class (or
Classes) of Revolving Credit Commitments (and, in each case, any related
Revolving Credit Loans) (such expiration of Additional Revolving Credit
Commitments determined without giving effect to contingencies that would cause
such expiration to be earlier than otherwise stated unless and until such
contingency occurs), exceeds the Initial Yield then in effect for any such
Existing Class (or Classes) of Revolving Credit Commitments (and related
Revolving Credit Loans) by more than 50 basis points, then the Applicable ABR
Margin and the Applicable LIBO Margin then in effect for such Existing Class (or
Classes) of Revolving Credit Commitments (and related Revolving Credit Loans)
shall automatically be increased by the Yield Differential, effective upon the
effectiveness of such Additional Revolving Credit Commitments, (iii) the
borrowing and repayment (other than in connection with a permanent repayment and
termination of commitments) of the Revolving Credit Loans under any Additional
Revolving Credit Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Revolving Credit Loans then in effect (the
mechanics for which may be implemented through the applicable Incremental
Amendment and may include technical changes related to the borrowing and
repayment procedures of the Revolving Credit Loans then in effect) and (iv) any
Additional Revolving Credit Commitments shall otherwise have the same terms and
conditions of the Revolving Credit Commitments then in effect or such other
terms and conditions reasonably satisfactory to the Administrative Agent,
including, for the avoidance of doubt any “MFN” protection applicable to such
Additional Revolving Credit Commitments.

 

(e)                                  Each of the parties hereto hereby agrees
that the Administrative Agent may, with the consent of the Borrower (not to be
unreasonably withheld), take any and all action as may be reasonably necessary
to ensure that all New Term Loans that, pursuant to the applicable Incremental
Amendment, are to be of the same Class of an Existing Class of Term Loans, when
originally made, are included in each Borrowing of such Existing Class of Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Borrowing of LIBOR Term Loans to be converted into a Borrowing of
Term Loans that are ABR Loans on the date the applicable New Term Loan is made,
or by allocating a portion of each such New Term Loan to each outstanding
Borrowing of LIBOR Term Loans on a pro rata basis. Any conversion of Borrowing
of LIBOR Term Loans to Term Loans that are ABR Loans required by the preceding
sentence shall be subject to Section 2.12. If any New Term Loan is to be
allocated to an existing Interest Period for a Borrowing of LIBOR Term Loans,
then the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable Incremental
Amendment. In addition, (i) to the extent any New Term Loans are not Other Term
Loans, the scheduled amortization payments under Section 2.5(b) required to be
made after the

 

71

--------------------------------------------------------------------------------


 

making of such New Term Loans shall be ratably increased by the aggregate
principal amount of such New Term Loans and shall be further increased for all
Lenders on a pro rata basis to the extent necessary to avoid any reduction in
the amortization payments to which the Term Lenders were entitled before such
recalculation.

 

(f)                                   Upon each Revolving Credit Commitment
Increase pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Credit
Commitment Increase (each a “Revolving Credit Commitment Increase Lender”) in
respect of such increase, and each such Revolving Credit Commitment Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Revolving Credit Commitment Increase Lender)
will equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment and (b) if, on the date of such increase, there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Credit Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.12.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

 

This Section 2.17 shall supersede any provisions in Section 5.2, 13.1 or
13.8(a) to the contrary.

 

2.18                        Loan Modification Offers. (a) The Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice) (or such shorter periods as are
acceptable to the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made. In the event that the aggregate
amount of Term Loans and Revolving Credit Commitments (which, for the avoidance
of doubt, shall include any previously extended Extended Revolving Credit
Commitments of such tranche) of Accepting Lenders exceeds the amount of Extended
Term Loans and Extended Revolving Credit Commitments permitted pursuant to the
Loan Modification Offer, Term Loans and Revolving Credit Commitments subject to
Loan Modification Offers shall be converted to Extended Term Loans and Extended
Revolving Credit Commitments on a pro rata basis based on the amount of Term
Loans and Revolving Credit Commitments included in each Accepting Lender’s
acceptance of the Loan Modification Offer or as may be otherwise agreed to in
the applicable Loan Modification Amendment.

 

72

--------------------------------------------------------------------------------


 

(ba)                          The Borrower and each Accepting Lender shall
execute and deliver to the Administrative Agent a Loan Modification Agreement
and such other documentation as the Administrative Agent shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement.

 

(cb)                           Notwithstanding anything to the contrary
contained in this Agreement, (i) on any date on which any Affected Class is
converted to extend the related scheduled maturity date(s) in accordance with
paragraph (a) above (an “Extension Date”), (I) in the case of the existing Term
Loans of each Accepting Lender of the Affected Class, the aggregate principal
amount of such existing Term Loans shall be deemed reduced by an amount equal to
the aggregate principal amount of Term Loans so converted by such Lender on such
date (the “Extended Term Loans”), and the Extended Term Loans shall be
established as a separate Class of Term Loans from the Affected Class of Term
Loans and from any other Existing Class of Term Loans (together with any other
Extended Term Loans so established on such date), and (II) in the case of the
existing Revolving Credit Commitments of each Accepting Lender with respect the
Affected Class, the aggregate principal amount of such existing Revolving Credit
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Revolving Credit Commitments so converted by such Lender on
such date (the “Extended Revolving Credit Commitments”), and such Extended
Revolving Credit Commitments shall be established as a separate Class of
Revolving Credit Commitments from the Affected Class and from any other Existing
Class of Revolving Credit Commitments (together with any other Extended
Revolving Credit Commitments so established on such date) and (ii) if, on any
Extension Date, any Revolving Credit Loans of any Accepting Lender are
outstanding under the Affected Class of Revolving Credit Commitments, such
Revolving Credit Loans (and any related participations) shall be deemed to be
allocated as Revolving Credit Loans (and related participations) under the
Extended Revolving Credit Commitments in the same proportion as such Accepting
Lender’s Revolving Credit Commitments of the Affected Class to such Accepting
Lender’s Extended Revolving Credit Commitments.

 

(dc)                           With respect to any Extended Revolving Credit
Commitments (i) the borrowing and repayment (other than in connection with a
permanent repayment and termination of commitments) of the Revolving Credit
Loans under any Extended Revolving Credit Commitments shall be made on a pro
rata basis with any borrowings and repayments of the Existing Revolving Credit
Loans of the Affected Class (the mechanics for which may be implemented through
the applicable Loan Modification Amendment and may include technical changes
related to the borrowing and repayment procedures Affected Class), and (ii) such
Extended Revolving Credit Commitments shall be treated identically to all
existing Revolving Credit Commitments of the Affected Class for purposes of the
obligations of a Revolving Credit Lender in respect of Letters of Credit under
Section 3; provided that, notwithstanding the foregoing, the applicable Loan
Modification Amendment may provide that the L/C Maturity Date may be extended
and the related obligations to issue Letters of Credit may be continued
(pursuant to mechanics to be specified in the applicable Loan Modification
Amendment) so long as the Letter of Credit Issuer has consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension). If so provided in the
applicable Loan Modification Agreement, participations in Letters of Credit
expiring after the L/C Maturity Date (without giving effect to such Loan
Modification Agreement) shall be re-allocated to Accepting Lenders of the
Affected Class in accordance with the terms of such Loan Modification Agreement
and pursuant to such procedures as may be designated by the Administrative
Agent.

 

(ed)                           Each of the parties hereto hereby agrees that,
upon the effectiveness of any Loan Modification Agreement, this Agreement shall
be deemed amended to the extent (but only to the extent) necessary to reflect
the existence and terms of the Permitted Amendment evidenced thereby and only
with respect to the Loans and Commitments of the Accepting Lenders of the
Affected Class (including any

 

73

--------------------------------------------------------------------------------


 

amendments necessary to treat the Loans and Commitments of the Accepting Lenders
of the Affected Class as Term Loans, Revolving Credit Loans and/or Revolving
Credit Commitments). Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.18 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates and legal opinions consistent with
those delivered on the Closing Date under Sections 6.7 and 6.9.

 

(fe)                             “Permitted Amendments” shall be (A) an
extension of the final maturity date of the applicable Loans and/or Commitments
of the Accepting Lenders, (B) a reduction, elimination or extension, of the
scheduled amortization of the applicable Loans of the Accepting Lenders, (C) a
change in rate of interest (including a change to the Applicable ABR Margin, the
Applicable LIBOR Margin and any provision establishing a minimum rate), premium
or other amount with respect to the applicable Loans and/or Commitments of the
Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders (such change and/or payments to be in the form of cash, Capital Stock or
other property to the extent not prohibited by this Agreement) and/or a change
in, or imposition of, “MFN” pricing protection with respect to additional Loans
made after the date of such Permitted Amendment, (D) any additional or different
financial or other covenants or other provisions that are agreed between the
Borrower, the Administrative Agent and the Accepting Lenders; provided that such
covenants and provisions are applicable only during periods after the Latest
Maturity Date that is in effect on the effective date of such Permitted
Amendment and (E) any other amendment to a Credit Document required to give
effect to the Permitted Amendments described in clauses (A) to (D) of this
Section 2.18(f).

 

This Section 2.18 shall supersede any provisions in Section 5.2, 13.1 or
13.8(a) to the contrary.

 

2.19                        Refinancing Amendments. (a)  At any time after the
Closing Date, the Borrower may obtain, from any Lenders or any Additional
Lenders (provided, that the Administrative Agent (and, solely with respect to
any Refinancing Amendment establishing any Revolving Credit Commitments, each
Letter of Credit Issuer) shall have consented to such Additional Lender’s
providing any Refinancing Commitments to the extent such consent would be
required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender; provided, further, that any Lender
offered or approached to provide all or a portion of the Refinancing Commitments
may elect or decline, in its sole discretion, to provide a Refinancing
Commitment), Credit Agreement Refinancing Indebtedness in respect of (a) all or
any portion of the Term Loans then outstanding under this Agreement or (b) all
or any portion of the Revolving Credit Loans (or unused Revolving Credit
Commitments) under this Agreement, in the form of (x) Refinancing Term Loans or
Refinancing Term Loan Commitments or (y) Refinancing Revolving Credit Loans or
Refinancing Revolving Credit Commitments, as the case may be, in each case
pursuant to a Refinancing Amendment; provided that such Refinancing Term Loans,
Refinancing Term Loan Commitments, Refinancing Revolving Credit Loans and
Refinancing Revolving Credit Commitments:

 

(i)                                     will rank pari passu in right of payment
and of security with the other Loans and Commitments hereunder;

 

(ii)                                  will have such pricing, premiums and
optional prepayment terms as may be agreed by the Borrower and the Lenders
thereof;

 

(iii)                               (x) with respect to any Refinancing
Revolving Credit Loans or Refinancing Revolving Credit Commitments, will have a
Maturity Date that is not prior to the Maturity Date of Revolving Credit Loans
(or unused Revolving Credit Commitments) being refinanced, and (y) with respect
to any Refinancing Term Loans or Refinancing Term Loan Commitments, will have

 

74

--------------------------------------------------------------------------------


 

a Maturity Date that is not prior to the Maturity Date of, and will have a
Weighted Average Life to Maturity that is not shorter than the Term Loans being
refinanced;

 

(iv)                              subject to clause (ii) above, will have terms
and conditions that reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date, and (y) such
documentation shall be reasonably acceptable to the Administrative Agent;

 

(v)                                 shall not be secured by any property or
assets of Holdings and its Subsidiaries other than the Collateral; and

 

(vi)                              no Person shall guarantee such Indebtedness
unless it is a Guarantor (or becomes a Guarantor substantially concurrently with
the incurrence of such Indebtedness or the issuance of such guarantee); provided
that, if, at any time, such Person ceases to be a Guarantor, it shall not
guarantee such Indebtedness.

 

(b)                                 The proceeds of such Credit Agreement
Refinancing Indebtedness shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Term Loans or
reduction of Revolving Credit Commitments being so refinanced (and repayment of
Revolving Credit Loans outstanding thereunder), as applicable. Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrower, pursuant to any Refinancing Revolving Credit Commitments
established thereby, on terms substantially equivalent to the terms applicable
to Letters of Credit under the Revolving Credit Commitments subject to the
approval of the Letter of Credit Issuer.

 

(c)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment. Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the Credit
Agreement Refinancing Indebtedness incurred pursuant thereto (including any
amendments necessary to treat the Loans and Commitments subject thereto as
Refinancing Term Loans, Refinancing Revolving Credit Loans, Refinancing
Revolving Credit Commitments and/or Refinancing Term Loan Commitments) and to
treat any such Refinancing Term Loans or Refinancing Term Loan Commitments as
Term Loans or Term Loan Commitments and to treat such Refinancing Revolving
Credit Loans or Refinancing Revolving Credit Commitments as Revolving Credit
Loans or Revolving Credit Commitments.

 

(d)                                 Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement, any
Intercreditor Agreement (or to effect a replacement of any Intercreditor
Agreement) and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.19. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of the Letter of Credit Issuer,
participations in Letters of Credit expiring on or after the Revolving
Termination Date shall be reallocated from Lenders holding Revolving Credit
Commitments to Lenders holding extended Revolving credit Commitments in
accordance with the terms of such Refinancing Amendment; provided, however, that
such participation interests shall, upon reallocation thereof to the relevant
Lenders holding Revolving Credit Commitments, be deemed to be participations in
respect of such

 

75

--------------------------------------------------------------------------------


 

Letters of Credit and the terms of such participations (including, without
limitation, the fees applicable thereto) shall be adjusted accordingly among
Lenders holding extended revolving credit commitments.

 

(e)                                  This Section 2.19 shall supersede any
provisions in Section 5.2, 13.1 or 13.8(a) to the contrary.

 

2.20                        Repricing Protection. (a)  In the event that, prior
to the six-month anniversary of the Third Amendment Effective Date, (i) there
shall occur any amendment, amendment and restatement or other modification of
this Agreement that has the effect of reducing the Applicable Margin with
respect to any Term B Loans (including any reduction or elimination of any
“LIBOR floor”) or (ii) all or a portion of any Term B Loans, are prepaid or
refinanced substantially concurrently with, or with the proceeds
of, Indebtedness under any term loan financings (including any new or additional
Indebtedness under this Agreement) having an Initial Yield lower than the
applicable total yield of the Term B Loans (as determined by the Administrative
Agent to be equal to (x) the Applicable Margin then in effect for Term B Loans
that are LIBOR Loans plus (y) the one month Adjusted LIBO Rate applicable to
Term B Loans, then each such amendment, amendment and restatement, modification,
prepayment or refinancing, as the case may be, shall be accompanied by a fee or
prepayment premium, as applicable, equal to 1.00% of the outstanding principal
amount of the Term B Loans affected by such amendment, amendment and restatement
or modification, or subject to such prepayment or refinancing. As a condition to
effectiveness of any required assignment by any non-consenting Lender of its
Term B Loans pursuant to Section 13.7 in respect of any amendment, amendment and
restatement or modification to this Agreement effective prior to the six-month
anniversary of the Third Amendment Effective Date that has the effect of
reducing the applicable total yield (as determined by the Administrative Agent
on the same basis) for any Term B Loans, the Borrower shall pay to such
non-consenting Lender of Term B Loans a premium or fee equal to the premium or
fee that would apply pursuant to the preceding sentence if such non-consenting
Lender’s Term B Loans being assigned were being prepaid and subject to the
premium or fee set forth in the immediately preceding sentence.

 

(b)                                 In the event that, prior to the twelve-month
anniversary of the First Amendment Effective Date, (i) there shall occur any
amendment, amendment and restatement or other modification of this Agreement
that has the effect of reducing the Applicable Margin with respect to any Term
B-1 Loans (including any reduction or elimination of any “LIBOR floor”) or
(ii) all or a portion of any Term B-1 Loans, are prepaid or refinanced
substantially concurrently with, or with the proceeds of, Indebtedness under any
term loan financings (including any new or additional Indebtedness under this
Agreement) having an Initial Yield lower than the applicable total yield of the
Term B-1 Loans (as determined by the Administrative Agent to be equal to (x) the
Applicable Margin then in effect for LIBOR Term B-1 Loans plus (y) the one month
Adjusted LIBO Rate applicable to Term B-1 Loans, then each such amendment,
amendment and restatement, modification, prepayment or refinancing, as the case
may be, shall be accompanied by a fee or prepayment premium, as applicable,
equal to 1.00% of the outstanding principal amount of the Term B-1 Loans
affected by such amendment, amendment and restatement or modification, or
subject to such prepayment or refinancing. As a condition to effectiveness of
any required assignment by any non-consenting Lender of its Term B-1 Loans
pursuant to Section 13.7 in respect of any amendment, amendment and restatement
or modification to this Agreement effective prior to the six-month anniversary
of the First Amendment Effective Date that has the effect of reducing the
applicable total yield (as determined by the Administrative Agent on the same
basis) for any Term B-1 Loans, the Borrower shall pay to such non-consenting
Lender of Term B-1 Loans a premium or fee equal to the premium or fee that would
apply pursuant to the preceding sentence if such non-consenting Lender’s Term
B-1 Loans being assigned were being prepaid and subject to the premium or fee
set forth in the immediately preceding sentence.

 

76

--------------------------------------------------------------------------------


 

2.21                        New Term B-1B Loans. Immediately after the
effectiveness of the FirstFifth Amendment, each Lender having a New Term B-1B
Loan Commitment severally agrees to make a New Term B-1B Loan to the Borrower,
which New Term B-1 LoansB Loan shall not exceed, for any such Lender, the New
Term B-1B Commitment of such Lender. Such New Term B-1B Loan (i) shall be made
on the FirstFifth Amendment Effective Date immediately after the effectiveness
of the FirstFifth Amendment, (ii) may, at the option of the Borrower, be
incurred and maintained as, and/or converted into, ABR Loans or LIBOR Term
Loans; provided that all Term B-1 Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Term B-1 Loans of the same Type,shall be subject to Section 2.17(e),
(iii) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid, may not be reborrowed, and (iv) shall not exceed in the
aggregate the total of all New Term B-1B Loan Commitments and (v) shall be of
the same Class as the Term B Loans (it being understood that from and after the
making of the New Term B Loans, such New Term B Loans shall be treated as Term B
Loans under this Agreement and the other Credit Documents). The proceeds of such
New Term B-1B Loans shall be immediately applied to repay any Original Term
Loans outstanding after giving effect to the First Amendment and the repayment
of a portion of the Original Term Loans in connection therewith.  On the Term
B-1applied (i) to repay the Term B-1 Loans outstanding immediately prior to the
Fifth Amendment Effective Date and to pay related fees and expenses in
connection therewith and (ii) for general corporate purposes. On the Term B Loan
Maturity Date, all New Term B-1B Loans shall be repaid in full.

 

2.22                        Cashless Rollover of Term Loans. Notwithstanding
anything to the contrary in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent and such Lender.

 

SECTION 3.                            Letters of Credit

 

3.1                               Letters of Credit. (a) Subject to and upon the
terms and conditions herein set forth, at any time and from time to time after
the Closing Date and prior to the date that is 30 days prior to the Revolving
Credit Maturity Date, the Borrower may request that the Letter of Credit Issuer
issue for the account of the Borrower (or any Restricted Subsidiary of the
Borrower so long as the Borrower is a joint and several co-applicant with
respect thereto) standby letter or letters of credit denominated in Dollars (the
“Letters of Credit” and each a “Letter of Credit”) in such form as may be
approved by the Letter of Credit Issuer, in its reasonable discretion. The
Borrower’s reimbursement obligations in respect of each Existing Letter of
Credit, and each L/C Participant’s participation obligations in connection
therewith, shall be governed by the terms of this Agreement.

 

(b)                                 Notwithstanding the foregoing, (i) no Letter
of Credit shall be issued the Stated Amount of which, when added to the Letters
of Credit Outstanding at such time, would exceed the Letter of Credit Commitment
then in effect; (ii) no Letter of Credit shall be issued the Stated Amount of
which would cause the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time to exceed the Total Revolving Credit Commitment then in
effect; (iii) each Letter of Credit shall have an expiration date occurring no
later than one year after the date of issuance thereof, unless otherwise agreed
upon by the Administrative Agent and the Letter of Credit Issuer; provided that
in no event shall such expiration date occur later than the L/C Maturity Date
(except to the extent provided in Section 2.18(d), Section 2.19(d) or
Section 3.2(c)), unless the Borrower agrees, at the time of such request, to
Cash Collateralize such Letter of Credit on the Business Day prior to the L/C
Maturity Date on terms reasonably acceptable to the Letter of Credit Issuer;
provided that the Borrower’s failure to so Cash Collateralize such Letter of
Credit on the Business Day prior to the L/C Maturity Date shall constitute an
Event of Default; (iv) no Letter of Credit shall be issued if it would be
illegal under any applicable law for the beneficiary of the

 

77

--------------------------------------------------------------------------------


 

Letter of Credit to have a Letter of Credit issued in its favor; (v) no Letter
of Credit shall be issued by the Letter of Credit Issuer after it has received a
written notice from the Borrower or any Lender stating that a Default or Event
of Default has occurred and is continuing until such time as the Letter of
Credit Issuer shall have received a written notice of (x) rescission of such
notice from the party or parties originally delivering such notice or (y) the
waiver of such Default or Event of Default in accordance with the provisions of
Section 13.1; and (vi) the Letter of Credit Issuer shall be under no obligation
to issue any Letter of Credit if any Lender is at that time a Defaulting Lender,
if after giving effect to Section 2.15(a)(iii), any Defaulting Lender Fronting
Exposure remains outstanding, unless such Letter of Credit Issuer has entered
into arrangements, including the delivery of Cash Collateral, reasonably
satisfactory to such Letter of Credit Issuer, with the Borrower or such Lender
to eliminate such Letter of Credit Issuer’s Defaulting Lender Fronting Exposure
arising from the Letter of Credit then proposed to be issued and such Letter of
Credit and all other Letter of Credit Exposure as to which such the Letter of
Credit Issuer has Defaulting Lender Fronting Exposure.

 

(c)                                  Upon at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent and the Letter of Credit Issuer (which notice the
Administrative Agent shall promptly transmit to each of the applicable Lenders),
the Borrower shall have the right, on any day, to terminate or permanently
reduce the Letter of Credit Commitment in whole or in part; provided that, after
giving effect to such termination or reduction, the Letters of Credit
Outstanding shall not exceed the Letter of Credit Commitment.

 

3.2                               Letter of Credit Requests. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account or for the
account of any of its Subsidiaries, it shall give the Administrative Agent and
the Letter of Credit Issuer at least five (or such lesser number as may be
agreed upon by the Administrative Agent and the Letter of Credit Issuer)
Business Days’ written notice thereof. Each such notice shall be executed by the
Borrower and shall be in the form of Exhibit G (each a “Letter of Credit
Request”).

 

(b)                                 The making of each Letter of Credit Request
shall be deemed to be a representation and warranty by the Borrower that the
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.1(b).

 

(c)                                  If the Borrower so requests in any
applicable Letter of Credit Request, the Letter of Credit Issuer may agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the Letter of Credit Issuer to prevent any such extension
at least once in each twelve-month period (commencing with the date of issuance
of such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the Letter of Credit Issuer, the Borrower shall not be
required to make a specific request to the Letter of Credit Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the Letter of Credit
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Maturity Date; provided, however, that the Letter of
Credit Issuer shall not permit any such extension if (A) the Letter of Credit
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of
Section 3.1(b) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is two Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Credit Lenders have elected not to permit such extension or
(2) from the Administrative Agent, the Required Revolving Credit Lenders or the
Borrower that one or more of the

 

78

--------------------------------------------------------------------------------


 

applicable conditions specified in Section 7.2 are not then satisfied, and in
each such case directing the Letter of Credit Issuer not to permit such
extension.

 

3.3                               Letter of Credit Participations.
(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit (and on the Closing Date, with respect to all Existing Letters of
Credit), the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage, in such Letter of Credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Subject to
Section 5.2(b), in the event that there are Letters of Credit outstanding on
(i) the Non-Extended Revolving Credit Maturity Date or (ii) an earlier date that
is a Business Day specified in a written notice to the Administrative Agent by
the Borrower on at least three Business Days prior written notice (solely to the
extent (x) the Non-Extended Revolving Credit Loans are being repaid in full on
such date, (y) all Non-Extended Revolving Credit Commitments have been
terminated on or prior to such date and (z) the Aggregate Revolving Credit
Outstandings would not exceed 100% of the Total Revolving Credit Commitment as
then in effect immediately after giving effect to such repayment and termination
and the reallocation contemplated in this sentence) (such date, the
“Reallocation Date”), participations in such Letters of Credit shall be
reallocated to the Fourth Amendment Extended Revolving Credit Lenders on the
Reallocation Date pursuant to such procedures as may be designated by the
Administrative Agent such that the Fourth Amendment Extended Revolving Credit
Lenders are L/C Participants with respect to such Letters of Credit to the
extent of each such L/C Participant’s Revolving Credit Commitment Percentage
(immediately after giving effect to the expiration or termination of the
Non-Extended Revolving Credit Commitments on the Reallocation Date).

 

(b)                                 Letter of Credit Fees will be paid directly
to the Administrative Agent for the ratable account of the L/C Participants as
provided in Section 4.1(b). The L/C Participants shall have no right to receive
any portion of any L/C Fronting Fees.

 

(c)                                  In determining whether to pay under any
Letter of Credit, the Letter of Credit Issuer shall have no obligation relative
to the L/C Participants other than to confirm that any documents required to be
delivered under such Letter of Credit have been delivered and that they appear
to comply on their face with the requirements of such Letter of Credit. Any
action taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Letter of Credit issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create for the
Letter of Credit Issuer any resulting liability.

 

(d)                                 In the event that the Letter of Credit
Issuer makes any payment under any Letter of Credit issued by it and the
Borrower shall not have repaid such amount in full to the Letter of Credit
Issuer pursuant to Section 3.4(a), the Letter of Credit Issuer shall promptly
notify the Administrative Agent and each L/C Participant of such failure, and
each L/C Participant shall promptly and unconditionally pay to the
Administrative Agent, for the account of the Letter of Credit Issuer, the amount
of such L/C Participant’s Revolving Credit Commitment Percentage of such
unreimbursed payment in Dollars and in immediately available funds; provided,
however, that no L/C Participant shall be obligated to pay to the Administrative
Agent, for the account of the Letter of Credit Issuer its Revolving Credit
Commitment Percentage of such unreimbursed amount arising from any wrongful
payment made by the Letter of Credit Issuer under a Letter of Credit as a result
of acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer. If the Letter of Credit Issuer so notifies,
prior to 11:00 a.m. (New York City time) on any Business Day, any L/C
Participant required to

 

79

--------------------------------------------------------------------------------


 

fund a payment under a Letter of Credit, such L/C Participant shall make
available to the Administrative Agent, for the account of the Letter of Credit
Issuer, such L/C Participant’s Revolving Credit Commitment Percentage of the
amount of such payment on such Business Day in immediately available funds. If
and to the extent such L/C Participant shall not have so made its Revolving
Credit Commitment Percentage of the amount of such payment available to the
Administrative Agent, for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent, for the account of the Letter of Credit Issuer, at
the Federal Funds Effective Rate. The failure of any L/C Participant to make
available to the Administrative Agent, for the account of the Letter of Credit
Issuer, its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent, for the account of the
Letter of Credit Issuer, its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent, such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

 

(e)                                  Whenever the Letter of Credit Issuer
receives a payment in respect of an unpaid reimbursement obligation as to which
the Administrative Agent has received for the account of the Letter of Credit
Issuer any payments from the L/C Participants pursuant to paragraph (d) above,
the Letter of Credit Issuer shall pay to the Administrative Agent, and the
Administrative Agent shall promptly pay to each L/C Participant that has paid
its Revolving Credit Commitment Percentage of such reimbursement obligation, in
immediately available funds, an amount equal to such L/C Participant’s share
(based upon the proportionate aggregate amount originally funded by such L/C
Participant to the aggregate amount funded by all L/C Participants) of the
principal amount of such reimbursement obligation and interest thereon accruing
after the purchase of the respective L/C Participations.

 

(f)                                   The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of the Letter of
Credit Issuer with respect to Letters of Credit shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off,
defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit);

 

(iii)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents; or

 

80

--------------------------------------------------------------------------------


 

(v)                                 the occurrence of any Default or Event of
Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4                               Agreement to Repay Letter of Credit Drawings.
(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment to the Administrative Agent in immediately available funds for
any payment or disbursement made by the Letter of Credit Issuer under any Letter
of Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”)
(i) within one Business Day of the date of such payment or disbursement if the
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 10:00 a.m. (New York City time) on such next succeeding
Business Day from the date of such payment or disbursement or (ii) if such
notice is received after such time, on the next Business Day following the date
of receipt of such notice (such required date for reimbursement under clause
(i) or (ii), as applicable, on such Business Day (the “Required Reimbursement
Date”)), with interest on the amount so paid or disbursed by such Letter of
Credit Issuer, from and including the date of such payment or disbursement to
but excluding the Required Reimbursement Date, at the per annum rate for each
day equal to the rate described in Section 2.8(a); immediately after, and in any
event on the date of, such payment, with interest on the amount so paid or
disbursed by the Letter of Credit Issuer, from and including the date of such
payment or disbursement to but excluding the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR as in effect from time to time; provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
Letter of Credit Issuer prior to 10:00 a.m. (New York time) on the Required
Reimbursement Date that the Borrower intends to reimburse the Letter of Credit
Issuer for the amount of such drawing with funds other than the proceeds of
Loans, the Borrower shall be deemed to have given a Notice of Borrowing
requesting that the Lenders with Revolving Credit Commitments make Revolving
Credit Loans (which shall be ABR Loans) on the Required Reimbursement Date in an
amount equal to the amount of such drawing and (ii) the Administrative Agent
shall promptly notify each L/C Participant of such drawing and the amount of its
Revolving Credit Loan to be made in respect thereof, and each L/C Participant
shall be irrevocably obligated to make a Revolving Credit Loan to the Borrower
in the manner deemed to have been requested in the amount of its Revolving
Credit Commitment Percentage of the applicable Unpaid Drawing by 12:00 noon (New
York City time) on such Required Reimbursement Date by making the amount of such
Revolving Credit Loan available to the Administrative Agent. Such Revolving
Credit Loans shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for purpose of reimbursing the Letter of Credit Issuer for the related
Unpaid Drawing.

 

(b)                                 The obligations of the Borrower under this
Section 3.4 to reimburse the Letter of Credit Issuer with respect to Unpaid
Drawings (including, in each case, interest thereon) shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment that the Borrower or any other Person may
have or have had against the Letter of Credit Issuer, the Administrative Agent
or any Lender (including in its capacity as an L/C Participant), including any
defense based upon the failure of any drawing under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any
non-application or misapplication by the beneficiary of the proceeds of such
Drawing; provided that the Borrower shall not be obligated to reimburse the
Letter of Credit Issuer for any wrongful payment made by the Letter of Credit
Issuer under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Letter of
Credit Issuer.

 

81

--------------------------------------------------------------------------------


 

3.5                               Increased Costs. If after the date hereof, the
adoption of any Change in Law shall either (a) impose, modify or make applicable
any reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to Taxes, which shall be governed by
Section 2.11(a)(ii)) in respect of Letters of Credit or L/C Participations
therein, then, promptly after receipt of written demand to the Borrower by the
Letter of Credit Issuer or such L/C Participant, as the case may be (a copy of
which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. A certificate submitted to the Borrower by the Letter
of Credit Issuer or a L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent) setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error.

 

3.6                               New or Successor Letter of Credit Issuer. Any
Letter of Credit Issuer may resign as Letter of Credit Issuer upon 30 days’
prior written notice to the Administrative Agent, the Lenders and the Borrower.
Subject to the terms of the following sentence, the Borrower may replace the
Letter of Credit Issuer for any reason upon written notice to the Administrative
Agent and the Letter of Credit Issuer and the Borrower may add Letter of Credit
Issuers at any time. If the Letter of Credit Issuer shall resign or be replaced,
or if the Borrower shall decide to add a new Letter of Credit Issuer under this
Agreement, then the Borrower may appoint from among the Lenders with Revolving
Credit Commitments a successor issuer of Letters of Credit or a new Letter of
Credit Issuer, as the case may be, that is willing so to act, with the consent
of the Administrative Agent (such consent not to be unreasonably withheld),
whereupon such successor issuer shall succeed to the rights, powers and duties
of the replaced or resigning Letter of Credit Issuer under this Agreement and
the other Credit Documents, or such new issuer of Letters of Credit shall be
granted the rights, power and duties of a Letter of Credit Issuer hereunder, and
the term “Letter of Credit Issuer” shall mean such successor issuer or such new
issuer of Letters of Credit effective upon such appointment. At the time such
resignation or replacement shall become effective, the Borrower shall pay to the
resigning or replaced Letter of Credit Issuer all accrued and unpaid fees
pursuant to Sections 4.1(c) and (d). The acceptance of any appointment as the
Letter of Credit Issuer hereunder, whether as a successor issuer or new issuer
of Letters of Credit in accordance with this Agreement, shall be evidenced by an
agreement entered into by such new or successor issuer of Letters of Credit, in
a form satisfactory to the Borrower and the Administrative Agent (which, in the
case of any new issuer of Letters of Credit, shall set forth the Letter of
Credit Commitment with respect to such new issuer of Letters of Credit (which
such Letter of Credit Commitment may increase the aggregate amount of the
then-outstanding Letter of Credit Commitment); provided that, in no event shall
the aggregate amount of Letter of Credit Commitments hereunder exceed
$40,000,000) and, from and after the effective date of such agreement, such new
or successor Lender shall have become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of any Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other

 

82

--------------------------------------------------------------------------------


 

Credit Documents with respect to Letters of Credit issued by it prior to such
resignation or replacement, but shall not be required to issue additional
Letters of Credit. In connection with any resignation or replacement pursuant to
this Section 3.6 (but, in case of any such resignation, only to the extent that
a successor issuer of Letters of Credit shall have been appointed), either
(i) the Borrower, the resigning or replaced Letter of Credit Issuer and the
successor issuer of Letters of Credit shall arrange to have any outstanding
Letters of Credit issued by the resigning or replaced Letter of Credit Issuer
replaced with Letters of Credit issued by the successor issuer of Letters of
Credit or (ii) the Borrower shall cause the successor issuer of Letters of
Credit, if such successor issuer is reasonably satisfactory to the replaced or
resigning Letter of Credit Issuer, to issue “back-stop” Letters of Credit naming
the resigning or replaced Letter of Credit Issuer as beneficiary for each
outstanding Letter of Credit issued by the resigning or replaced Letter of
Credit Issuer, which new Letters of Credit shall have a face amount equal to the
Letters of Credit being back-stopped, and the sole requirement for drawing on
such new Letters of Credit shall be a drawing on the corresponding back-stopped
Letters of Credit. After any resigning or replaced Letter of Credit Issuer’s
resignation or replacement as a Letter of Credit Issuer, the provisions of this
Agreement relating to such Letter of Credit Issuer shall inure to its benefit as
to any actions taken or omitted to be taken by it (a) while it was a Letter of
Credit Issuer under this Agreement or (b) at any time with respect to Letters of
Credit issued by such Letter of Credit Issuer.

 

SECTION 4.                            Fees; Commitments

 

4.1                               Fees. (a) The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender having a Revolving Credit
Commitment (in each case pro rata according to the respective Revolving Credit
Commitments of all such Lenders), a commitment fee for each day from and
including the Closing Date to but excluding the Final Date applicable to such
Revolving Credit Commitment. Such commitment fee shall be payable for each
Class of Revolving Credit Commitments quarterly in arrears (x) on the last
Business Day of each fiscal quarter of the Borrower and (y) on the Final Date
for such Class (for the period ended on such date for which no payment has been
received pursuant to clause (x) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitment in effect on such day.
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1(a).

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders pro rata on the basis of
their respective Letter of Credit Exposure, a fee in respect of each Letter of
Credit (the “Letter of Credit Fee”), for the period from and including the date
of issuance of such Letter of Credit to but excluding the termination date of
such Letter of Credit computed at the per annum rate for each day equal to the
Applicable LIBOR Margin for Revolving Credit Loans on the average daily Stated
Amount of such Letter of Credit subject to L/C Participations relating to
Revolving Credit Commitments. Such Letter of Credit Fees shall be due and
payable quarterly in arrears on the last Business Day of each fiscal quarter of
the Borrower and on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero. Any accrued and unpaid Letter of Credit Fees payable to any Non-Extended
Revolving Credit Lenders shall also be paid to the Non-Extended Revolving Credit
Lenders on the Reallocation Date.

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent for the account of the Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “L/C Fronting Fee”), for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination date of such Letter of Credit, computed at the rate
for each day equal to 0.250% per annum on the average daily Stated Amount of
such Letter of Credit. Such L/C Fronting Fees shall be due and payable quarterly
in arrears on the last Business Day of each fiscal quarter of the Borrower and
on the

 

83

--------------------------------------------------------------------------------


 

date upon which the Total Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.

 

(d)                                 The Borrower agrees to pay directly to the
Letter of Credit Issuer upon each issuance of, drawing under, and/or amendment
of, a Letter of Credit issued by it such amount as the Letter of Credit Issuer
and the Borrower shall have agreed upon for issuances of, drawings under or
amendments of, letters of credit issued by it.

 

(e)                                  The Borrower agrees to pay (i) each
Revolving Credit Lender on the Closing Date an upfront fee equal to 1.00% of the
aggregate amount of the Revolving Credit Commitments of such Revolving Credit
Lender and (ii) each Term Loan Lender on the Closing Date an upfront fee equal
to 4.00% of the aggregate amount of the Term Loan Commitments of such Term Loan
Lender.

 

4.2                               Voluntary Reduction of Revolving Credit
Commitments. Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (of which the Administrative Agent shall
promptly notify each of the Lenders), the Borrower shall have the right, without
premium or penalty, on any day, to terminate or permanently reduce the Revolving
Credit Commitments in whole or in part; provided that (a) any such reduction
shall apply proportionately and permanently to reduce the Revolving Credit
Commitment of each of the Lenders on a pro rata basis (except as otherwise
provided for in Section 2.1(b)(iii)), (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000, and (c) after giving
effect to such termination or reduction and to any prepayments of the Loans made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment.

 

4.3                               Mandatory Termination of Commitments. (a) The
Term Loan Commitments shall terminate at 5:00 p.m. (New York City time) (i) with
respect to Term B Loans pursuant to the Third Amendment, on the Third Amendment
Effective Date upon funding of the Term B Loans or (ii) on the Secondwith
respect to the New Term B Loans pursuant to the Fifth Amendment, on the Fifth
Amendment Effective Date forupon funding of the New Term B-1B Loans.

 

(b)                                 The Non-Extended Revolving Credit
Commitments shall terminate at 5:00 p.m. (New York City time) on the
Non-Extended Revolving Credit Maturity Date. The Total Revolving Credit
Commitment shall terminate at 5:00 p.m. (New York City time) on the Revolving
Credit Maturity Date.

 

(c)                                  The Letter of Credit Commitment shall
terminate at 5:00 p.m. (New York City time) on the L/C Maturity Date.

 

SECTION 5.                            Payments

 

5.1                               Voluntary Prepayments. The Borrower shall have
the right to prepay Term Loans and Revolving Credit Loans, in each case, without
premium or penalty (but subject to Section 2.20), in whole or in part from time
to time on the following terms and conditions: (a) the Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of its intent to make such
prepayment, the amount of such prepayment and (in the case of LIBOR Loans) the
specific Borrowing(s) pursuant to which made, which notice shall be given by the
Borrower no later than (i) in the case of Term Loans or Revolving Credit Loans
(other than Revolving Credit Loans that are ABR Loans), 12:00 noon (New York
City time) one Business Day prior to or (ii) in the case of Revolving Credit
Loans that are ABR Loans, 10:00 a.m. on the same day as, the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the relevant Lenders; (b) each partial prepayment of any Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $100,000 and in an
aggregate principal amount of at least $1,000,000; provided that no

 

84

--------------------------------------------------------------------------------


 

partial prepayment of LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Term Loans or
LIBOR Revolving Credit Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount for LIBOR Term Loans or LIBOR Revolving Credit
Loans; and (c) any prepayment of LIBOR Term Loans or LIBOR Revolving Credit
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.12. Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that the Borrower may
rescind any such notice if such prepayment would have resulted from a
refinancing of all of the then outstanding Loans, which refinancing shall not be
consummated or shall otherwise be delayed. Each prepayment in respect of Term
Loans pursuant to this Section 5.1 shall be (a) applied to such Class of Term
Loans in such manner as the Borrower may determine and (b) applied to reduce
Term Loan Repayment Amounts applicable to such Class in such order as the
Borrower may determine or, if not so specified on or prior to the time of such
voluntary prepayment, ratably in direct order of maturity to the remaining
amortization payments required to be made by the Borrower pursuant to
Section 2.5(b) or the terms of any Other Term Loans entitled to such prepayment.
At the Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender.

 

5.2                               Mandatory Prepayments. (a) Mandatory Loan
Prepayments. (i) On each occasion that a Prepayment Event occurs, the Borrower
shall, within one Business Day after the occurrence of a Debt Incurrence
Prepayment Event and within five Business Days after the occurrence of any other
Prepayment Event, prepay, in accordance with paragraph (c) below, the principal
amount of the Loans in an amount equal to 100% of the Net Cash Proceeds from
such Prepayment Event; provided that, at the option of the Borrower, the Net
Cash Proceeds from any transaction permitted by Section 10.4(e) (including
pursuant to any securitization) may be applied to repay Revolving Credit Loans,
which repayment shall automatically result in the reduction of the Revolving
Credit Commitment of each Lender by an amount equal to the amount of the
Revolving Credit Loans prepaid to such Lender.

 

(ii)                                  For each fiscal year (commencing with the
fiscal year ending December 31, 2013), not later than five days after the date
on which the financial statements of the Borrower referred to in
Section 9.1(a) for such fiscal year are required to be delivered to the Lenders,
the Borrower shall prepay, in accordance with paragraph (c) below, the principal
amount of the Loans in an amount equal to (x) 50% of Excess Cash Flow for such
fiscal year (provided such percentage shall be reduced to 25% if the Senior
Secured Leverage Ratio as of the end of such fiscal year is less than 3.00 to
1.00 but greater than or equal to 2.00 to 1.00, and; provided further, that such
percentage shall be reduced to 0% if the Senior Secured Leverage Ratio as of the
end of such fiscal year is less than 2.00 to 1.00), minus (y) the principal
amount of Term Loans voluntarily prepaid pursuant to Section 5.1 during such
fiscal year and Revolving Credit Loans voluntarily prepaid pursuant to
Section 5.1 to the extent accompanied by an equivalent permanent reduction of
the Total Revolving Credit Commitments in an equal amount pursuant to
Section 4.2, in each case, except to the extent financed with the proceeds of
Indebtedness of the Borrower or its Restricted Subsidiaries or the exercise of
the Cure Right; provided that the above clause (y) shall not include the Third
Amendment Prepayment.

 

(b)                                 Mandatory Repayment of Revolving Credit
Loans. If on any date the aggregate amount of the Lenders’ Revolving Credit
Exposures (all the foregoing, collectively, the “Aggregate Revolving Credit
Outstandings”) exceeds 100% of the Total Revolving Credit Commitment as then in
effect, the Borrower shall forthwith repay on such date the principal amount of
Revolving Credit Loans in an amount equal to such excess. If, after giving
effect to the prepayment of all outstanding Revolving

 

85

--------------------------------------------------------------------------------


 

Credit Loans, the Aggregate Revolving Credit Outstandings exceed the Total
Revolving Credit Commitment then in effect, the Borrower shall pay to the
Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall hold such payment for the benefit of the Lenders as
security for the obligations of the Borrower hereunder (including obligations in
respect of Letters of Credit Outstanding) pursuant to a cash collateral
agreement to be entered into in form and substance satisfactory to the
Administrative Agent (which shall permit certain Investments in Permitted
Investments satisfactory to the Administrative Agent, until the proceeds are
applied to the secured obligations) (a “Cash Collateral Agreement”). For the
avoidance of doubt, in the case of an excess caused by the expiration,
termination or reduction of the Non-Extended Revolving Credit Commitments
(whether on the Non-Extended Revolving Credit Maturity Date, the Reallocation
Date or any earlier date), such repayment or cash collateralization shall be
made not later than such Maturity Date or earlier date (and, in any event, prior
to or substantially concurrently with any reallocation contemplated by the last
sentence of Section 3.3(b)).

 

(c)                                  Application of Loan Prepayment Amounts.
Each prepayment of Loans required by Section 5.2(a) shall be applied as follows:
first, to reduce the amortization payments in respect of the Term Loans (other
than any Other Term Loans that are not entitled to such prepayment pursuant to
the terms thereof) ratably in direct order of maturity to the remaining
amortization payments required to be made by the Borrower pursuant to
Section 2.5(b) or the terms of any Other Term Loans entitled to such prepayment
(such amount being, the “Amortization Amount”) (provided that any Term Loan
Lender may decline any such prepayment required by Section 5.2(a) in the manner
set forth below in this Section 5.2(c), in which case any such Declined Amounts
shall be retained by the Borrower and shall be used by the Borrower for general
corporate purposes); and second, subject to Section 2.1(b)(iii), to repay the
Revolving Credit Loans and Unpaid Drawings, ratably in accordance with
respective amounts thereof (provided that (x) until the Revolving Credit Loans
have been paid in full, the portion thereof that would otherwise be applied to
Unpaid Drawings shall instead be applied ratably to the Revolving Credit Loans
and (y) any application of any such prepayment to Revolving Credit Loans or
Unpaid Drawings shall be without reduction of the Revolving Credit Commitments
of each Lender (unless otherwise elected by the Borrower in a notice delivered
at the time of such prepayment pursuant to Section 5.1 and Section 4.2); and
third, to cash collateralize Letters of Credit Outstanding pursuant to a Cash
Collateral Agreement. With respect to each such prepayment, (i) the Borrower
will, on the date prior to the date of any Debt Incurrence Prepayment Event and
not later than the date three Business Days prior to the date specified in
Section 5.2(a) for making such prepayment with respect to any other Prepayment
Event, give the Administrative Agent telephonic notice (promptly confirmed in
writing) requesting that the Administrative Agent provide notice of such
prepayment to each Term Loan Lender, (ii) each Term Loan Lender will have the
right to refuse any such prepayment by giving written notice of such refusal to
the Borrower and the Administrative Agent within two Business Days (or, with
respect to any Debt Incurrence Prepayment Event, within one Business Day) after
such Lender’s receipt of notice from the Administrative Agent of such prepayment
and (iii) the Borrower will make all such prepayments not so refused upon the
date specified in Section 5.2(a) for making such prepayment. Any Term Loan
Lender that does not decline such prepayment in writing on or prior to the date
referenced in clause (ii) above shall be deemed to have accepted such
prepayment.

 

(d)                                 Application to Term Loans. In connection
with any mandatory prepayments by the Borrower of the Term Loans pursuant to
Section 5.2(a), such prepayments shall be applied on a pro rata basis to the
then outstanding Term Loans being prepaid irrespective of whether such
outstanding Term Loans are ABR Loans or LIBOR Loans; provided that if no Lenders
exercise the right to waive a given mandatory prepayment of the Term Loans
pursuant to Section 5.2(c), then, with respect to such mandatory prepayment, the
amount of such mandatory prepayment shall be applied first to such Term Loans
that are ABR Loans to the full extent thereof before application to Term Loans
that are LIBOR

 

86

--------------------------------------------------------------------------------


 

Loans in a manner that minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.12.

 

(e)                                  Application to Revolving Credit Loans. With
respect to each prepayment of Revolving Credit Loans required or elected by the
Borrower pursuant to Section 5.2(a) or required by Section 5.2(b) and subject to
Section 2.1(b)(iii), the Borrower may designate (i) the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
Revolving Credit Loans to be prepaid; provided that (w) LIBOR Revolving Credit
Loans may be designated for prepayment pursuant to this Section 5.2(e) only on
the last day of an Interest Period applicable thereto unless all LIBOR Loans
with Interest Periods ending on such date of required prepayment and all ABR
Loans have been paid in full; (x) if any prepayment by the Borrower of LIBOR
Revolving Credit Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of the Revolving Credit Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Revolving Credit Loans, such Borrowing shall immediately be converted into ABR
Loans; and (y) each prepayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.12.

 

(f)                                   LIBOR Interest Periods. In lieu of making
any payment pursuant to this Section 5.2 in respect of any LIBOR Loan other than
on the last day of the Interest Period therefor so long as no Event of Default
shall have occurred and be continuing, the Borrower at its option may deposit
with the Administrative Agent an amount equal to the amount of the LIBOR Loan to
be prepaid and such LIBOR Loan shall be repaid on the last day of the Interest
Period therefor in the required amount. Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type. Such deposit shall constitute
cash collateral for the Obligations; provided that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.

 

(g)                                  Minimum Amount. No prepayment shall be
required pursuant to Section 5.2(a)(i) with respect to Asset Sale Prepayment
Events, Casualty Events and Permitted Sale Leasebacks unless and until the
amount at any time of Net Cash Proceeds from such Prepayment Events required to
be applied at or prior to such time pursuant to such Section and not yet applied
at or prior to such time to prepay Term Loans pursuant to such Section exceeds
$7,500,000 in the aggregate for all such Prepayment Events.

 

(h)                                 Foreign Asset Sales. Notwithstanding any
other provisions of this Section 5.2, (i) to the extent that any of or all the
Net Cash Proceeds of any asset sale by a Restricted Foreign Subsidiary giving
rise to an Asset Sale Prepayment Event (a “Foreign Asset Sale”) or Excess Cash
Flow attributable to Restricted Foreign Subsidiaries, are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in this Section 5.2 but
may be retained by the applicable Restricted Foreign Subsidiary so long, but
only so long, as the applicable local law will not permit repatriation to the
United States (the Borrower hereby agreeing to cause the applicable Restricted
Foreign Subsidiary to promptly take all commercially reasonable actions required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 5.2
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of

 

87

--------------------------------------------------------------------------------


 

or all the Net Cash Proceeds of any Foreign Asset Sale or a portion of Excess
Cash Flow attributable to Restricted Foreign Subsidiaries would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Restricted Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any Net Cash Proceeds from any
Foreign Asset Sale so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to Section 5.2(a) (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve months after the
date such Excess Cash Flow would have so required to be applied to prepayments
pursuant to Section 5.2(a)(ii) unless previously repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to Section 5.2(a) as if such funds had been received
as Excess Cash Flow by the Borrower (and constituted Excess Cash Flow of the
Borrower) in the prior fiscal year), (x) the Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Restricted Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary.

 

5.3                               Method and Place of Payment. (a) Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, counterclaim or deduction of any kind,
to the Administrative Agent, for the ratable account of the Lenders entitled
thereto or the Letter of Credit Issuer not later than 12:00 Noon (New York City
time) on the date when due and shall be made in Dollars and in immediately
available funds at the Administrative Agent’s Office. All payments under each
Credit Document (whether of principal, interest or otherwise) shall be made in
Dollars. The Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by the Administrative Agent, prior to
2:00 p.m. (New York City time) on such day) like funds relating to the payment
of principal or interest or Fees ratably to the Lenders entitled thereto.

 

(b)                                 Any payments by the Borrower under this
Agreement that are made later than 2:00 p.m. (New York City time) shall be
deemed to have been made on the next succeeding Business Day. Except as
otherwise provided herein, whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

(c)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Letter of
Credit Issuers hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Letter of Credit Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Letter of Credit Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Letter of Credit Issuer, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

88

--------------------------------------------------------------------------------


 

5.4                               Taxes. (a) All payments made by or on behalf
of the Borrower under this Agreement or any other Credit Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law. If any such Tax is an Indemnified Tax, the Borrower shall increase the
amounts payable to the Administrative Agent or such Lender to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Indemnified Taxes (including such deductions and withholdings applicable to
additional sums payable under this Section)) interest or any such other amounts
payable hereunder at the rates or in the amounts it would have received had no
deductions or withholding been made. Whenever any Indemnified Taxes are payable
by the Borrower pursuant to this Section 5.4 as promptly as possible thereafter,
the Borrower shall send to the Administrative Agent for its own account or for
the account of such Lender, as the case may be, a certified copy of an original
official receipt (or other evidence acceptable to the Administrative Agent and
to such Lender, acting reasonably) received by the Borrower showing payment
thereof. If the Borrower fails to pay any Indemnified Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest, costs or penalties that may become payable by the Administrative Agent
or any Lender as a result of any such failure. The agreements in this
Section 5.4 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(b)                                 Payment of Other Taxes by the Borrower. The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Each Non-US Lender shall, to the extent it
is legally entitled to do so:

 

(i)                                     deliver to the Borrower and the
Administrative Agent two copies on or prior to the date on which such person
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) of either (x) in
the case of a Non-US Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, United States Internal Revenue Service Form W-8BEN or
Form W-8IMY (or any applicable successor form) (together with a certificate
substantially in the form of Exhibit I representing that such Non-US Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(described in Section 881(c)(3)(C) of the Code)) (a “U.S. Tax Compliance
Certificate”), or (y) United States Internal Revenue Service Form W-8BEN,
Form W-8ECI or Form W-8IMY (or any applicable successor form), in each

 

89

--------------------------------------------------------------------------------


 

case properly completed (including, in the case or Form W-8IMY, the attachment
of the properly completed and executed, United States Internal Revenue Service
Forms W-8 and W-9 that support such form, to the extent required by applicable
law) and duly executed by such Non-US Lender claiming complete exemption from,
or reduced rate of, U.S. Federal withholding tax on payments by the Borrower
under this Agreement;

 

(ii)                                  deliver to the Borrower and the
Administrative Agent two further copies of any such form or certification (or
any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

 

(iii)                               obtain such extensions of time for filing
and complete such forms or certifications as may reasonably be requested by the
Borrower or the Administrative Agent;

 

unless, in any such case, any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
compiling and delivering any such form with respect to it, and such Lender so
advises the Administrative Agent and the Borrower. Each Person that shall become
a Participant pursuant to Section 13.6 or a Lender pursuant to Section 13.6
shall, upon the effectiveness of the related transfer, be required to provide
all the forms and statements required pursuant to Section 5.4(d) and (e);
provided that in the case of a Participant such Participant shall furnish all
such required forms and statements to the Lender from which the related
participation shall have been purchased. Each other Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent) an
United States Internal Revenue Service Form W-9.

 

(e)                                  If a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA and any regulations promulgated
thereunder after the date of this Agreement.

 

(f)                                   If any Lender or the Administrative Agent
determines in good faith that it has received a refund of a tax for which a
payment has been made by the Borrower pursuant to this Agreement, which refund
in the good faith judgment of such Lender, or the Administrative Agent, as the
case may be, is attributable to such payment made by the Borrower, then the
Lender or the Administrative Agent, as the case may be, shall reimburse the
Borrower for such amount, net of all out-of-pocket expense (together with any
interest received from the relevant Governmental Authority thereon) as the
Lender or Administrative Agent, as the case may be, determines to be the
proportion of the refund as will leave it, after such reimbursement, in no
better or worse position than it would have been in if the payment had not been
required. The Borrower, upon the request of the Lender or the Administrative
Agent, as the case may be, shall repay to such Lender or the Administrative
Agent, as applicable, the amount paid over pursuant to this paragraph (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Lender or the Administrative Agent is required to
repay such

 

90

--------------------------------------------------------------------------------


 

refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Lender or the Administrative Agent
be obliged to disclose any information regarding its tax affairs or computations
to the Borrower (or any information it deems confidential to any person) in
connection with this paragraph (f) or any other provision of this Section 5.4.

 

5.5                               Computations of Interest and Fees.
(a) Interest on LIBOR Loans and, except as provided in the next succeeding
sentence, ABR Loans shall be calculated on the basis of a 360-day year for the
actual days elapsed. Interest on (i) ABR Loans in respect of which the rate of
interest is calculated on the basis of the Prime Rate and (ii) interest on
overdue interest shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed.

 

(b)                                 All Fees shall be calculated on the basis of
a 360- day year for the actual days elapsed.

 

5.6                               Limit on Rate of Interest.

 

(a)                                 No Payment shall exceed Lawful Rate.
Notwithstanding any other term of this Agreement, the Borrower shall not be
obliged to pay any interest or other amounts under or in connection with this
Agreement in excess of the amount or rate permitted under or consistent with any
applicable law, rule or regulation.

 

(b)                                 Payment at Highest Lawful Rate. If the
Borrower is not obliged to make a payment which it would otherwise be required
to make as a result of Section 5.6(a), the Borrower shall make such payment to
the maximum extent permitted by or consistent with applicable laws, rules and
regulations.

 

(c)                                  Adjustment if any Payment exceeds Lawful
Rate. If any provision of this Agreement or any of the other Credit Documents
would obligate the Borrower to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by any applicable law, rule or regulation, then notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law, such adjustment to be effected, to the
extent necessary, by reducing the amount or rate of interest required to be paid
by the Borrower to the affected Lender under Section 2.8.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower. Any amount or
rate of interest referred to in this Section 5.6(c) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that any Loan remains
outstanding.

 

SECTION 6.                            Conditions Precedent to Initial Borrowing.
The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent:

 

6.1                               Credit Documents. The Administrative Agent
shall have received:

 

(a)                                 this Agreement, executed and delivered by a
duly authorized officer of the Borrower and each Parent Guarantor;

 

91

--------------------------------------------------------------------------------


 

(b)                                 the Guarantee Agreement, executed and
delivered by a duly authorized officer of each Guarantor;

 

(c)                                  the Security Agreement, executed and
delivered by a duly authorized officer of each grantor party thereto;

 

(d)                                 the Pledge Agreement, executed and delivered
by a duly authorized officer of each pledgor party thereto;

 

(e)                                  for the account of each Lender requesting
the same pursuant to Section 2.5(f) at least three days prior to the Closing
Date, a promissory note, substantially in the form of Exhibit K-1 or K-2, as the
case may be, evidencing the Term Loans and the Revolving Credit Loans,
respectively, owing to such Lender, and executed by a duly authorized officer of
the Borrower.

 

6.2                               Collateral. (a) (i) All outstanding Capital
Stock in whatever form of the Borrower, the Parent Companies and each Restricted
Subsidiary directly owned by or on behalf of any Credit Party shall have been
pledged pursuant to the Security Documents, and the Administrative Agent shall
have received all certificates representing securities pledged under any of the
Security Documents to the extent certificated, accompanied by instruments of
transfer and undated stock powers endorsed in blank.

 

(ii)                                  All Indebtedness for borrowed money in
excess of $2,500,000 of the Parent Guarantors, the Borrower and each Subsidiary
that is owing to any Credit Party shall be evidenced by one or more promissory
notes (or global promissory notes) and shall have been pledged pursuant to the
Security Documents, and the Administrative Agent shall have received all such
promissory notes, together with instruments of transfer with respect thereto
endorsed in blank.

 

(iii)                               All documents and instruments, including
Uniform Commercial Code or other applicable personal property and fixture
security financing statements, required by law or reasonably requested in
writing by the Administrative Agent to be filed, registered or recorded (to the
extent such matter is governed by the laws of the United States, any state or
territory thereof, or the District of Columbia) to create the valid and
perfected First Priority Liens intended to be created by the Security Documents
(which shall include Mortgages with respect to any real estate owned in fee by
any Credit Party on the Closing Date with a book value or market value in excess
of $5,000,000), shall have been filed, registered or recorded or delivered to
the Administrative Agent for filing, registration or recording. Any Mortgage
delivered to the Administrative Agent in accordance with the preceding sentence
shall be accompanied by a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid First Priority Lien on the Mortgaged Property described therein,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request;

 

; provided, however, that to the extent any security interest in the Collateral
is not granted or perfected on the Closing Date despite Borrower’s commercially
reasonable efforts to do so (other than (x) the delivery of stock certificates
or other certificates representing Capital Stock that is part of the Collateral
and (y) grants of Collateral subject to the Uniform Commercial Code and the
delivery of Uniform Commercial Code financing statements) (the “Specified
Collateral”), the grant or perfection of such security interest shall not
constitute a condition precedent to the Closing Date.

 

92

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall have delivered to the
Administrative Agent a completed Perfection Certificate, executed and delivered
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby, and certified copies of Uniform Commercial Code, United
States Patent and Trademark Office and United States Copyright Office, tax and
judgment lien searches, bankruptcy and pending lawsuit searches or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Credit Party as
debtor and that are filed in those state and county jurisdictions in which any
material property of any Credit Party is located and the state and county
jurisdictions in which any Credit Party is organized or maintains its principal
place of business and such other searches that the Administrative Agent deems
necessary or appropriate, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than Permitted Liens).

 

6.3                               Legal Opinions. The Administrative Agent shall
have received the executed legal opinions of (a) Kirkland & Ellis LLP, special
New York counsel to the Credit Parties, (b) Drinker Biddle & Reath LLP,
regulatory counsel to the Credit Parties, and (c) local counsel to the Credit
Parties in certain jurisdictions as may be reasonably requested by the
Administrative Agent, in each case, (i) dated the Closing Date, (ii) addressed
to the Administrative Agent, the Letter of Credit Issuer and the Lenders, and
(iii) in form and substance reasonably satisfactory to the Administrative Agent.
The Borrower, the other Credit Parties and the Administrative Agent hereby
instruct such counsel to deliver such legal opinions.

 

6.4                               Closing Certificate. The Administrative Agent
shall have received a certificate of an Authorized Officer of the Borrower,
dated the Closing Date, certifying that the conditions set forth in Sections
6.6, 6.7, 6.8, 6.17 and 7.1 have been satisfied as of the Closing Date.

 

6.5                               Senior Unsecured Notes and Senior Subordinated
Notes. (a) The Senior Unsecured Notes Indenture shall have been duly executed
and delivered by each party thereto and shall be in full force and effect, and
the Borrower shall have received gross proceeds of not less than $725,000,000
from the Senior Unsecured Notes, and (b) the Senior Subordinated Notes Indenture
shall have been duly executed and delivered by each party thereto and shall be
in full force and effect, and the Borrower shall have received gross proceeds of
not less than $295,000,000 from the Senior Subordinated Notes.

 

6.6                               Equity Contribution. The Equity Contribution
shall have been, or substantially simultaneously with the initial Credit Event
on the Closing Date be, consummated.

 

6.7                               Acquisition; Merger Agreement; Merger. The
Acquisition (including the Merger) shall have been, or substantially
simultaneously with the initial Credit Event on the Closing Date shall be,
consummated in all material respects in accordance with the terms of the Merger
Agreement, without giving effect to any modifications, amendments, consents or
waivers thereof by Merger Sub or the Borrower that are materially adverse to the
Lenders or the Joint Lead Arrangers as reasonably determined by the Joint Lead
Arrangers, without the prior consent of the Joint Lead Arrangers (such consent
not to be unreasonably withheld, delayed or conditioned). The Administrative
Agent shall have received copies of the Merger Agreement and all material
certificates, opinions and other material documents delivered thereunder,
certified by an Authorized Officer as being complete and correct.

 

6.8                               Company Material Adverse Effect. There not
having occurred, since December 31, 2011, a Company Material Adverse Effect (as
defined in the Merger Agreement).

 

6.9                               Closing Secretary Certificates. The
Administrative Agent shall have received a certificate of each Credit Party,
dated the Closing Date, in the case of the Borrower, substantially in the form
of Exhibit J-1, and in the case of each other Credit Party, substantially in the
form of Exhibit J-2, in

 

93

--------------------------------------------------------------------------------


 

each case with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.10 and 6.11.

 

6.10                        Corporate Proceedings of Each Credit Party. The
Administrative Agent shall have received a copy of the resolutions, in form and
substance satisfactory to the Administrative Agent, of the Board of Directors
(or similar governing body) of each Credit Party (or a duly authorized committee
thereof) authorizing (a) the execution, delivery and performance of the Credit
Documents (and any agreements relating thereto) to which it is a party and
(b) in the case of the Borrower, the extensions of credit contemplated
hereunder.

 

6.11                        Corporate Documents; Good Standing Certificates;
Incumbency Certificates. The Administrative Agent shall have received, in each
case, in form and substance reasonably satisfactory to the Administrative Agent,
(a) true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party together with a good
standing certificate, in each case certified as of a recent date from the
applicable Governmental Authority of such Credit Party’s jurisdiction of
incorporation, organization or formation, and (b) incumbency certificates of the
officers of each Credit Party executing this Agreement or any other Credit
Documents to which such Credit Party is a party as of the Closing Date.

 

6.12                        Fees. The Lenders shall have received the fees in
the amounts previously agreed in writing by the Agents and such Lenders to be
received on the Closing Date and all reasonable out-of-pocket expenses
(including the reasonable fees, disbursements and other charges of counsel) for
which invoices have been presented at least three Business Days prior to the
Closing Date shall have been paid.

 

6.13                        Solvency Certificate. On the Closing Date, the
Administrative Agent shall have received a certificate from the Chief Financial
Officer or Chief Executive Officer of Holdings in substantially in the form of
Exhibit L, demonstrating that after giving effect to the consummation of the
Transactions, Holdings on a consolidated basis with its Subsidiaries is Solvent.

 

6.14                        Historical Financial Statements. The Lenders shall
have received the Historical Audited Financial Statements and the Historical
Unaudited Financial Statements.

 

6.15                        Pro Forma Financial Statements. The Administrative
Agent shall have received the Pro Forma Financial Statements, together with a
certificate of the Chief Financial Officer of Borrower to the effect that such
statements accurately present the pro forma financial position of Borrower and
its Subsidiaries (including, for such purposes, the Company and its Subsidiaries
on a pro forma basis) as of the date of the pro forma balance sheet forming part
of the Pro Forma Financial Statements and for the period covered by the related
pro forma income statement, assuming that the Transactions had actually occurred
at such date or at the beginning of such period, as the case may be.

 

6.16                        Insurance. Certificates of insurance evidencing the
existence of all insurance required to be maintained by the Borrower pursuant to
Section 9.3 and, if applicable, the designation of the Administrative Agent as
an additional insured and loss payee as its interest may appear thereunder, or
solely as the additional insured, as the case may be, thereunder, such
certificates to be in such form and contain such information as is specified in
Section 9.3 (provided that if such endorsement as additional insured cannot be
delivered by the Closing Date, the Administrative Agent may consent to such
endorsement being delivered at such later date as it deems appropriate in the
circumstances).

 

6.17                        Existing Indebtedness   (a) Concurrently with the
initial Credit Event made hereunder, the Refinancing Transactions shall have
been consummated on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

94

--------------------------------------------------------------------------------


 

(ab)                          Immediately after giving effect to the
Transactions, the Company, Holdings, the Borrower and their respective
Subsidiaries shall have outstanding no third-party Indebtedness for borrowed
money (excluding Indebtedness outstanding on the Closing Date under Capital
Leases and letters of credit) other than (i) Indebtedness outstanding under this
Agreement, (ii) Indebtedness outstanding under the Senior Unsecured Notes
Indenture, (iii) Indebtedness outstanding under the Senior Subordinated Notes
Indenture; (iv) Indebtedness owing by the Subsidiaries to the Borrower under the
Loan and Reimbursement Agreement (the “Permitted Intercompany Indebtedness”) and
(v) other existing Indebtedness permitted under Section 10.1.

 

6.18                        Money Laundering. On or before the date three days
prior to the Closing Date, the Administrative Agent shall have received all
documentation and other information reasonably requested in writing at least ten
days prior to the Closing Date by the Administrative Agent that the
Administrative Agent reasonably determines is required by regulatory authorities
from the Credit Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act.

 

SECTION 7.                            Conditions Precedent to All Credit Events

 

Except to the extent set forth in Section 2.17(b)(1) and (4), the agreement of
each Lender to make any Loan requested to be made by it on any date and the
obligation of each Letter of Credit Issuer to issue any Letter of Credit on any
date is subject to the satisfaction of the following conditions precedent:

 

7.1                               No Default; Representations and Warranties. At
the time of each Credit Event and also after giving effect thereto (a) with
respect to any Credit Event on any date after the Closing Date, no Default or
Event of Default shall have occurred and be continuing and (b) (i) in the case
of the initial Credit Events on the Closing Date, (x) the Closing Date
Representations referred to in clause (a) of the definition of Closing Date
Representations shall be true and correct as and to the extent required under
Section 6.2(a) of the Merger Agreement (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date) and (y) the Closing Date Representations referred to in clause
(b) of the definition of Closing Date Representations shall be true and correct
in all material respects (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date) and (ii) with respect to each other Credit Event, all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on and as of the date of such Credit Event (except where such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date).

 

7.2                               Notice of Borrowing; Letter of Credit Request.
(a) Prior to the making of each Term Loan and each Revolving Credit Loan (other
than any Revolving Credit Loan made pursuant to Section 3.4(a)), the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

 

(b)                                 Prior to the issuance of each Letter of
Credit, the Administrative Agent and the Letter of Credit Issuer shall have
received a Letter of Credit Request meeting the requirements of Section 3.2(a).

 

95

--------------------------------------------------------------------------------


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above shall have been satisfied as of that
time.

 

SECTION 8.                            Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower and the Parent Guarantors make the following representations and
warranties on the Closing Date and the date of any Credit Event occurring
subsequent to the Closing Date to, and agreements with, the Lenders, all of
which shall survive the execution and delivery of this Agreement and the making
of the Loans and the issuance of the Letters of Credit:

 

8.1                               Corporate Status. Each of each Parent
Guarantor, the Borrower and each Restricted Subsidiary (other than any
Immaterial Subsidiary) (a) is a duly organized and validly existing corporation
or other entity in good standing under the laws of the jurisdiction of its
organization and has the corporate or other organizational power and authority
to own its property and assets and to transact the business in which it is
engaged and (b) has duly qualified and is authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified or in
good standing, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect; provided, however, that each
Parent Guarantor, the Borrower and the Subsidiaries may consummate any
transaction permitted under Section 10.3.

 

8.2                               Corporate Power and Authority. (a) Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party (and, in the case of the Borrower, to borrow
hereunder); (b) each Credit Party has duly executed and delivered each Credit
Document to which it is a party and each such Credit Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity; and (c) each Credit Party (i) has
the corporate or other organizational power and authority and possesses all
franchises, licenses, permits, authorizations and approvals, in each case from
Governmental Authorities, necessary to enable it to use its corporate name and
to own, lease or otherwise hold its properties and assets and to carry on its
business as presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (ii) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

8.3                               Authorization; No Violation. Neither the
execution, delivery or performance by any Credit Party of the Credit Documents
to which it is a party nor compliance with the terms and provisions thereof nor
the consummation of the Transactions will (a) contravene any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, except where such
contravention could not reasonably be expected to have a Material Adverse
Effect, (b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of

 

96

--------------------------------------------------------------------------------


 

any indenture (including the Senior Unsecured Notes Indenture and the Senior
Subordinated Notes Indenture), loan agreement, lease agreement, mortgage, deed
of trust, agreement or other material instrument to which any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries is a party or by which it or
any of its property or assets is bound, except where such breach or default
could not reasonably be expected to have a Material Adverse Effect or
(c) violate any provision of the certificate of incorporation, by-laws or other
constitutional documents of any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries.

 

8.4                               Litigation. There are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of any
Credit Party, threatened in writing with respect to any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.

 

8.5                               Margin Regulations. Neither the making of any
Loan hereunder nor the use of the proceeds thereof or of the proceeds of any
drawing under any Letter of Credit will violate the provisions of Regulation T,
U or X of the Board.

 

8.6                               Governmental Approvals. The execution,
delivery and performance of the Credit Documents does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents and (iii) such licenses,
approvals, authorizations or consents the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect.

 

8.7                               Investment Company Act. None of the Credit
Parties is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

 

8.8                               True and Complete Disclosure. (a) None of the
factual information and data (taken as a whole) heretofore or contemporaneously
furnished by any Parent Guarantor, the Borrower or any of the Subsidiaries or
any of their respective authorized representatives in writing to the
Administrative Agent and/or any Lender on or before the Closing Date (including
(i) the Confidential Information Memorandum and (ii) all information contained
in the Credit Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of this Section 8.8(a), such factual information and
data shall not include projections, pro forma financial information, and
information of a general industry or economic nature.

 

(b)                                 The projections and pro forma financial
information contained in the information and data referred to in paragraph
(a) above were based on good faith estimates and assumptions believed by such
Person to be reasonable at the time made, it being recognized by the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

 

8.9                               Financial Statements; Financial Condition;
Material Adverse Effect. The (a) unaudited historical consolidated financial
information of the Borrower and its Subsidiaries as set forth in the
Confidential Information Memorandum, (b) the unaudited historical consolidated
financial information of the Company and its Subsidiaries as set forth in the
Confidential Information Memorandum, (c) the Borrower Historical Audited
Financial Statements, (d) the Borrower Historical Unaudited Financial
Statements, (e) the Company Historical Audited Financial Statements and (f) the

 

97

--------------------------------------------------------------------------------


 

Company Historical Unaudited Financial Statements, in each case, present fairly
in all material respects the combined financial position of the Borrower and its
consolidated Subsidiaries, at the respective dates of said information or
statements and results of operations of the applicable Person for the respective
periods covered thereby. The financial statements referred to in clauses (c),
(d), (e) and (f) of the preceding sentence have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to said
financial statements subject, in the case of unaudited financial statements,
year-end adjustments and the absence of footnotes. There has been no Material
Adverse Effect since December 31, 2011; provided that the representation and
warranty contained in this sentence will not be made on the Closing Date.

 

8.10                        Tax Returns and Payments. Except, in each case, as
could not reasonably be expected to result in a Material Adverse Effect, each of
each Parent Guarantor, the Borrower and each of the Restricted Subsidiaries has
filed all federal income tax returns and all other tax returns, domestic and
foreign, required to be filed by it and has paid all Taxes payable by it that
have become due, other than those (a) not yet delinquent or (b) being contested
in good faith as to which adequate reserves have been provided in accordance
with GAAP.

 

8.11                        Compliance with ERISA. Each Plan is in compliance
with ERISA, the Code and any applicable Requirement of Law; no Reportable Event
has occurred (or is reasonably likely to occur) with respect to any Plan; no
Plan is insolvent or in reorganization (or is reasonably likely to be insolvent
or in reorganization), and no written notice of any such insolvency or
reorganization has been given to any Credit Party, any Subsidiary or any ERISA
Affiliate; no Plan (other than a multiemployer plan) has an accumulated or
waived funding deficiency (or is reasonably likely to have such a deficiency);
no Credit Party nor any Subsidiary nor any ERISA Affiliate has incurred (or is
reasonably likely expected to incur) any liability to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code or has been notified in
writing that it will incur any liability under any of the foregoing Sections
with respect to any Plan; no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate or to reorganize any Plan or to appoint a
trustee to administer any Plan, and no written notice of any such proceedings
has been given to any Credit Party, any Subsidiary or any ERISA Affiliate; and
no lien imposed under the Code or ERISA on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate exists (or is reasonably likely to exist) nor
has any Credit Party, any Subsidiary or any ERISA Affiliate been notified in
writing that such a lien will be imposed on the assets of any Credit Party, any
Subsidiary or any ERISA Affiliate on account of any Plan, except to the extent
that a breach of any of the representations, warranties or agreements in this
Section 8.11 would not result, individually or in the aggregate, in an amount of
liability that would be reasonably likely to have a Material Adverse Effect or
relates to any matter disclosed in the financial statements of the Borrower and
its Subsidiaries contained in the Confidential Information Memorandum. No Plan
(other than a multiemployer plan) has an Unfunded Current Liability that would,
individually or when taken together with any other liabilities referenced in
this Section 8.11, be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to (i) liability under Section 4201 or 4204 of ERISA or
(ii) liability for termination or reorganization of such Plans under ERISA, are
made to the best knowledge of the Borrower.

 

8.12                        Subsidiaries. Schedule 8.12 lists (a) each
Subsidiary of Holdings (and the direct and indirect ownership interest of
Holdings therein) and (b) each Subsidiary of the Borrower (and the direct and
indirect ownership interest of the Borrower therein), in each case existing on
the Closing Date. To the knowledge of the Borrower, after due inquiry, each
Immaterial Subsidiary as of the Closing Date has been so designated on Schedule
8.12.

 

98

--------------------------------------------------------------------------------


 

8.13                        Patents, etc. Each of each Parent Guarantor, the
Borrower and each of the Restricted Subsidiaries owns or possesses all patents,
trademarks, servicemarks, trade names, copyrights, trademark licenses, patent
licenses, copyright licenses and other rights, free from Liens other than
Permitted Liens, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to own or possess any such rights could not reasonably be expected
to have a Material Adverse Effect.

 

8.14                        Environmental Laws. (a) Except as could not
reasonably be expected to have a Material Adverse Effect: (i) each of each
Parent Guarantor, the Borrower and each of the Restricted Subsidiaries and all
Real Estate is in compliance with all Environmental Laws; (ii) none of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries is subject
to any Environmental Claim or any other liability under any Environmental Law;
(iii) none of any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries is conducting any investigation, removal, remedial or other
corrective action pursuant to any Environmental Law at any location; and (iv) no
underground storage tank or related piping, or any impoundment or other disposal
area containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries.

 

(b)                                 None of any Parent Guarantor, the Borrower
or any of the Restricted Subsidiaries has treated, stored, transported, released
or disposed or arranged for disposal or transport for disposal of Hazardous
Materials at, on, under or from any currently or formerly owned or leased Real
Estate or facility in a manner that could reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Section 8.4 and this Section 8.14 set forth
the sole and exclusive representations and warranties of the Borrower and the
Parent Guarantors in this Agreement with respect to environmental matters,
including matters relating to Environmental Laws, Environmental Claims or
Hazardous Materials.

 

8.15                        Properties. (a) Each of each Parent Guarantor, the
Borrower and each of the Restricted Subsidiaries has good and marketable title
to or valid leasehold interests in all properties that are necessary for the
operation of its respective businesses as currently conducted and as proposed to
be conducted, free and clear of all Liens (other than any Liens permitted by
this Agreement) and except where the failure to have such good title or
interests could not reasonably be expected to have a Material Adverse Effect and
(b) no Mortgage encumbers improved Real Estate that is located in an area that
has been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards within the meaning of the National Flood Insurance
Act of 1968 unless flood insurance available under such Act has been obtained in
accordance with Section 9.3.

 

8.16                        Security Documents.  (a) Upon execution and delivery
thereof by the parties thereto, the Pledge Agreement will be effective to create
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, a legal, valid and enforceable security interest in the pledged Capital
Stock described therein (to the extent such matter is governed by the laws of
the United States or a jurisdiction therein) and, when certificates representing
or constituting the pledged Capital Stock described in the Pledge Agreement are
delivered to the Administrative Agent or Uniform Commercial Code financing
statements have been filed in each of the jurisdictions of organization of each
Credit Party party to the Pledge Agreement, such security interest shall
constitute a perfected First Priority lien on, and security interest in, all
right, title and interest of the pledgor party thereto in the pledged Capital
Stock described therein (to the extent such matter is governed by the laws of
the United States or a jurisdiction therein).

 

99

--------------------------------------------------------------------------------


 

(b)                                 Upon execution and delivery thereof by the
parties thereto, the Security Agreement will be effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein (to the extent such matter is governed by the laws of the United States
or a jurisdiction therein), and Uniform Commercial Code financing statements
have been filed in each of the jurisdictions listed on Schedule 8.16(b), or
arrangements have been made for such filing in such jurisdictions, and upon such
filing, such security interests will, subject to the existence of Permitted
Liens, constitute perfected First Priority Liens on, and security interests in
(or, in the case of any such Collateral the security interests in which may be
perfected only by possession, upon the taking of possession of such Collateral
by the Administrative Agent, such security interests will constitute perfected
First Priority liens on and security interests in), all right, title and
interest of the Credit Party parties thereto in the Collateral described therein
(except to the extent the Security Agreement does not require the applicable
Credit Party to perfect a security interest in such Collateral), except to the
extent that a security interest cannot be perfected therein by the filing of a
financing statement or the taking of possession under the Uniform Commercial
Code of the relevant jurisdiction.

 

(c)                                  Upon execution and delivery thereof by the
Credit Parties party thereto, each Mortgage will be effective to create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the collateral described
therein, and upon recording the Mortgages in the jurisdictions listed on
Schedule 8.16(c) (or, in the case of a Mortgage delivered pursuant to
Section 9.15, the jurisdiction in which the property covered by such Mortgage is
located), such security interests will, subject to the existence of Permitted
Liens, constitute First Priority Liens on, and perfected security interests in,
all rights, title and interest of the Credit Party party thereto in the
collateral described therein.

 

8.17                        Solvency. On the Closing Date (after giving effect
to the Transactions), immediately following the making of the Loans and the
issuance of the Senior Unsecured Notes and the Senior Subordinated Notes and
after giving effect to the application of the proceeds of such Loans and the
Senior Unsecured Notes and the Senior Subordinated Notes on the Closing Date,
Holdings on a consolidated basis with its Subsidiaries will be Solvent.

 

8.18                        Senior Indebtedness. The Obligations shall
constitute “Senior Indebtedness” (or equivalent term) and the Obligations shall
be “Designated Senior Indebtedness” (or equivalent term) under all Subordinated
Debt (including, without limitation, the Senior Subordinated Notes) of any
Credit Party.

 

8.19                        Use of Proceeds. The Borrower will use the Letters
of Credit from time to time issued hereunder, the proceeds of all Loans made on
the Closing Date and the proceeds of all Revolving Credit Loans from time to
time made pursuant to the Revolving Credit Commitments for the purposes set
forth in the introductory statement to this Agreement. The Borrower will use the
proceeds of all New Term Loans and Loans made pursuant to the Additional
Revolving Credit Commitments for general corporate purposes, including funding
Permitted Acquisitions, dividends, capital expenditures and repayment of
Indebtedness not prohibited hereunder. The Borrower will use the proceeds of all
Refinancing Term Loans and Term B-1 Loans incurred on the First Amendment
Effective Date to refinance the Term Loans outstanding immediately prior to the
First Amendment Effective Date and to pay fees (including the prepayment premium
required to be paid pursuant to Section 2.20 of this Agreement ) and expenses
incurred in connection therewith. The Borrower will use the proceeds of all
Refinancing Term Loans incurred on the Second Amendment Effective Date to
refinance the Term B-1 Loans outstanding immediately prior to the Second
Amendment Effective Date. The Borrower will use the proceeds of all Refinancing
Term Loans incurred on the Third Amendment Effective Date to refinance the Term
B Loans outstanding immediately prior to the Third Amendment Effective Date. The

 

100

--------------------------------------------------------------------------------


 

Borrower will use the proceeds of all New Term Loans incurred on the Fifth
Amendment Effective Date (i) to refinance the Term B-1 Loans outstanding
immediately prior to the Fifth Amendment Effective Date and to pay fees and
expenses incurred in connection therewith and (ii) for general corporate
purposes.

 

SECTION 9.                            Affirmative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

9.1                               Information Covenants. The Borrower will
furnish to the Administrative Agent (who will distribute to each Lender):

 

(a)                                 Annual Financial Statements. As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is (x) in the case of the fiscal year ending on December 31, 2012, 120 days
after the end of such fiscal year and (y) thereafter, 90 days after the end of
each such fiscal year), the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statement of operations and cash flows for such fiscal year, setting forth
comparative consolidated figures for the preceding fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and certified by
independent certified public accountants of recognized national standing whose
opinion shall not be qualified as to the scope of audit or as to the status of
the Borrower or any of the Subsidiaries (other than any Immaterial Subsidiary)
as a going concern.

 

(b)                                 Quarterly Financial Statements. As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(commencing with the fiscal quarter ending on June 30, 2012; provided that, with
respect to the fiscal quarter ending on June 30, 2012, such financial statements
shall be separate financial statements for each of (i) the Borrower and its
Subsidiaries as of such date and (ii) the Company and its Subsidiaries as of
such date) (or, if such financial statements are not required to be filed with
the SEC, on or before the date that is (x) in the case of the fiscal quarters
ending on June 30, 2012, and September 30, 2012, 60 days after the end of such
quarterly accounting period and (y) thereafter, 45 days after the end of each
such quarterly accounting period), the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such quarterly period and the
related consolidated statement of operations for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and the related consolidated statement of cash flows for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the related period in the prior fiscal year, all of
which shall be certified by an Authorized Officer of the Borrower as fairly
presenting in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries (and, with respect to the
financial statements for the fiscal quarter ending on June 30, 2012, the Company
and its Subsidiaries) in accordance with GAAP, subject to changes resulting from
audit and normal year-end audit adjustments.

 

(c)                                  Budgets. Within 90 days after the
commencement of each fiscal year of the Borrower, budgets of the Borrower in
reasonable detail for such fiscal year as customarily prepared by management of
the Borrower for their internal use consistent in scope with the financial
statements

 

101

--------------------------------------------------------------------------------


 

provided pursuant to Section 9.1(a), setting forth the principal assumptions
upon which such budgets are based.

 

(d)                                 Officer’s Certificates. At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower (a “Compliance
Certificate”) to the effect that no Default or Event of Default exists or, if
any Default or Event of Default does exist, specifying the nature and extent
thereof, which certificate shall set forth (i) the calculations required to
establish whether the Borrower and the Restricted Subsidiaries were in
compliance with the Financial Performance Covenant as at the end of such fiscal
year or other period, as the case may be, (ii) a specification of any change in
the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries and
Foreign Subsidiaries as at the end of such fiscal year or period, as the case
may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign
Subsidiaries, respectively, provided to the Lenders on the Closing Date or the
most recent fiscal year or period, as the case may be (and, in the event there
are any Unrestricted Subsidiaries, a reconciliation or narrative explanation of
such financial statements depicting or explaining the results of the Borrower
and the Restricted Subsidiaries, on the one hand and the Unrestricted
Subsidiaries on the other hand), (iii) the then applicable Senior Secured
Leverage Ratio for purposes of determining the Applicable ABR Margin, Applicable
LIBOR Margin and Commitment Fee Rate at such time and (iv) the amount of any Pro
Forma Adjustment not previously set forth in a Pro Forma Adjustment Certificate
or any change in the amount of a Pro Forma Adjustment set forth in any Pro Forma
Adjustment Certificate previously provided and, in either case, in reasonable
detail, the calculations and basis therefor. At the time of the delivery of the
financial statements provided for in Section 9.1(a), (i) a certificate of an
Authorized Officer of the Borrower setting forth in reasonable detail (x) the
Borrower’s calculation of the Excess Cash Flow for such fiscal year (commencing
with the financial statements for the fiscal year ended December 31, 2013) and
(y) the Applicable Amount as at the end of the fiscal year to which such
financial statements relate and (ii) a certificate of an Authorized Officer of
the Borrower setting forth the information required pursuant to Section 1(a) of
the Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d)(ii), as the case may be.

 

(e)                                  Certain Notices. Promptly after an
Authorized Officer or any other senior officer of any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries obtains knowledge thereof, notice
of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto,
(ii) any litigation or governmental proceeding pending against any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect and (iii) any
other development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

(f)                                   Environmental Matters. The Borrower or the
applicable Parent Guarantor or Restricted Subsidiary will promptly advise the
Lenders in writing after any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries obtains knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

 

(i)                                     Any pending or threatened Environmental
Claim against any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries or any Real Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) could reasonably be expected to result in noncompliance by any
Parent Guarantor, the Borrower or any of the Subsidiaries with any applicable
Environmental Law or (y) could reasonably be anticipated to

 

102

--------------------------------------------------------------------------------


 

form the basis of an Environmental Claim against any Parent Guarantor, the
Borrower or any of the Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The conduct of any investigation, or any
removal, remedial or other corrective action in response to the actual or
alleged presence, release or threatened release of any Hazardous Material on,
at, under or from any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Restricted
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

(g)                                  Other Information. Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
copies of all financial statements, proxy statements, notices and reports that
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries shall
send to the holders of any publicly issued debt of any Parent Guarantor, the
Borrower and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information regarding the business, financial, legal or corporate affairs
(including any information required under the Patriot Act) of any Credit Party
or any of its Restricted Subsidiaries, or compliance with the terms of the
Credit Documents, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time.

 

(h)                                 Pro Forma Adjustment Certificate. Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment and not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

9.2                               Books, Records and Inspections. Each of the
Borrower and each Parent Guarantor will, and will cause each of the Subsidiaries
to, maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower, such Parent Guarantor
or such Subsidiary, as the case may be. Each of the Borrower and each Parent
Guarantor will, and will cause each of the Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of any Parent Guarantor,
the Borrower and any such Subsidiary in whomsoever’s possession to the extent
that it is within such applicable party’s control to permit such inspection, and
to examine the books and records of any Parent Guarantor, the Borrower and any
such Subsidiary and discuss the affairs, finances and accounts of any Parent
Guarantor, the Borrower and of any such

 

103

--------------------------------------------------------------------------------


 

Subsidiary with, and be advised as to the same by, its and their officers and
independent accountants, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or the Required Lenders may
desire; provided that there shall be no more than one such inspection in any
fiscal year unless an Event of Default has occurred and is continuing.

 

9.3                               Maintenance of Insurance. Each of the Borrower
and each Parent Guarantor will, and will cause each of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) to, at all times maintain in
full force and effect, with insurance companies that the Borrower believes (in
the good faith judgment of the management of the Borrower) are financially sound
and responsible at the time the relevant coverage is placed or renewed,
insurance in at least such amounts and against at least such risks (and with
such risk retentions) as are usually insured against in the same general area by
companies engaged in the same or a similar business; and will furnish to the
Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. In addition to
the foregoing, if any portion of a Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall maintain, or cause to be maintained, with
responsible and reputable insurance companies or associations, such flood
insurance if then available in an amount sufficient to comply with all
applicable rules and regulations promulgated pursuant to such Act.

 

9.4                               Payment of Taxes. Except, in each case, where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, each of the Borrower and each Parent Guarantor will pay and
discharge, and will cause each of the Restricted Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it
and all lawful claims that, if unpaid, could reasonably be expected to become a
Lien upon any properties of the Borrower, any of the Parent Guarantors or any of
the Restricted Subsidiaries; provided that none of the Borrower, any of the
Parent Guarantors or any of the Subsidiaries shall be required to pay any such
tax, assessment, charge, levy or claim (i) that is not yet delinquent or
(ii) that is being contested in good faith and by proper proceedings if it has
maintained adequate reserves (in the good faith judgment of the management of
the Borrower) with respect thereto in accordance with GAAP.

 

9.5                               Consolidated Corporate Franchises. Each of the
Borrower and each Parent Guarantor will do, and will cause each Restricted
Subsidiary (other than any Immaterial Subsidiary) to do, or cause to be done,
all things necessary to preserve and keep in full force and effect its legal
existence, corporate rights and authority, except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect;
provided, however, that each Parent Guarantor, the Borrower and the Subsidiaries
may consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6                               Compliance with Statutes, Regulations, etc.
Each of the Borrower and each Parent Guarantor will, and will cause each other
Restricted Subsidiary to, comply with all applicable laws, rules, regulations,
ordinances and orders of any Governmental Authority applicable to it or its
property, and take all reasonable actions to maintain all governmental
franchises, licenses, permits, approvals and authorizations in full force and
effect, in each case except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

9.7                               ERISA. Promptly after any Parent Guarantor,
the Borrower or any Subsidiary or any ERISA Affiliate knows or has reason to
know of the occurrence of any of the following events that, individually or in
the aggregate (including in the aggregate such events previously disclosed or
exempt from disclosure hereunder, to the extent the liability therefor remains
outstanding), would be reasonably

 

104

--------------------------------------------------------------------------------


 

likely to have a Material Adverse Effect, the Borrower will deliver to the
Administrative Agent a certificate of an Authorized Officer or any other senior
officer of the Borrower setting forth details as to such occurrence and the
action, if any, that any Parent Guarantor, the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by any Parent
Guarantor, the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against any Parent
Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; that the
PBGC has notified any Parent Guarantor, the Borrower, any Subsidiary or any
ERISA Affiliate of its intention to appoint a trustee to administer any Plan;
that any Parent Guarantor, the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that any Parent Guarantor,
the Borrower, any Subsidiary or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

9.8                               Good Repair. Each of the Borrower and each
Parent Guarantor will, and will cause each of the Restricted Subsidiaries to,
ensure that its properties and equipment used or useful in its business in
whomsoever’s possession they may be to the extent that it is within the control
of such party to cause same, are kept in good repair, working order and
condition, normal wear and tear excepted and casualty or condemnation excepted,
and that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses and consistent with third party leases,
except in each case to the extent the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

9.9                               Transactions with Affiliates. Each of the
Borrower and each Parent Guarantor will conduct, and cause each of the
Restricted Subsidiaries to conduct, all transactions with any of its Affiliates
(other than the Parent Guarantors, the Borrower or their Restricted
Subsidiaries) on terms that are substantially as favorable to such Parent
Guarantor, the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that the foregoing restrictions shall not apply to (a) (i) the payment
of customary annual fees to Avista for management, consulting and financial
services rendered to Parent, the Borrower and the Subsidiaries in an aggregate
amount per fiscal year not to exceed the amount permitted to be paid pursuant to
the Management Services Agreement as in effect on the Closing Date and any
Management Termination Fees not to exceed the amount set forth in the Management
Services Agreement as in effect on the Closing Date; (ii) customary and
reasonable investment banking fees paid to Avista for services rendered to the
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, including the Transactions; and
(iii) reimbursement of reasonable out-of-pocket fees and expenses of Avista
incurred in connection with any such services rendered by Avista, (b) customary
fees and indemnities paid to members of the Board of Directors (or similar
governing body) of each of each Parent Guarantor, the Borrower and the
Subsidiaries, (c) transactions permitted by Sections 10.1, 10.3,

 

105

--------------------------------------------------------------------------------


 

10.4 and 10.6, (d) any issuance of securities, or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options and stock ownership plans approved by the
board of directors (or equivalent governing body) of any Borrower or Parent
Guarantors, (e) the payment of indemnities to officers, employees or members of
management of any Parent Guarantor, the Borrower and its Restricted Subsidiaries
in the ordinary course of business, (f)(A) any employment or severance
agreements or arrangements entered into by any Parent Guarantor, the Borrower or
any of its Restricted Subsidiaries in the ordinary course of business, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Capital Stock pursuant to put/call rights or similar rights with employees,
officers, directors or members of management, and (C) any employee compensation,
benefit plan or arrangement, any health, disability or similar insurance plan
which covers employees, and any reasonable employment contract or arrangement
and transactions pursuant thereto, (g) any purchase by Parent of or
contributions to, the equity capital of the Parent Guarantors, and (h) any
transaction in respect of which the Borrower delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the board of directors
(or equivalent governing body) of the Borrower from an accounting, appraisal or
investment banking firm, in each case of nationally recognized standing, which
letter states that such transaction is on terms that when taken as a whole are
no less favorable to the Borrower or such Restricted Subsidiary, as applicable,
than would be obtained in a comparable arm’s-length transaction with a person
that is not an Affiliate.

 

9.10                        End of Fiscal Years; Fiscal Quarters. Each of the
Borrower and each Parent Guarantor will, for financial reporting purposes, cause
(a) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (b) each of its, and each of its Subsidiaries’,
fiscal quarters to end on dates consistent with such fiscal year-end and the
Borrower’s past practice; provided, however, that the Borrower may, upon written
notice to the Administrative Agent, change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary in order to reflect such change
in financial reporting.

 

9.11                        Additional Guarantors and Grantors; Additional
Subsidiaries. Except as set forth in Section 10.1(a)(xi), each of the Borrower
and each Parent Guarantor will cause (i) each of its direct or indirect Domestic
Subsidiaries (other than any Unrestricted Subsidiary, any Immaterial Subsidiary
or any Domestic Subsidiary owned by a Foreign Subsidiary) formed or otherwise
purchased or acquired after the date hereof (including pursuant to a Permitted
Acquisition) that is not an Excluded Subsidiary and (ii) each of its
Subsidiaries (other than any Unrestricted Subsidiary or any Immaterial
Subsidiary) that is not a Domestic Subsidiary at the time it is formed or
otherwise purchased or acquired but subsequently becomes a Domestic Subsidiary
(other than any Unrestricted Subsidiary or any Immaterial Subsidiary) that is
not an Excluded Subsidiary, in each case to execute a supplement to each of the
Guarantee Agreement and the Security Agreement, and, with respect to any such
Subsidiary that is a direct or indirect parent or owner of the Borrower, to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, in order to become a guarantor under the Guarantee Agreement and a
grantor under the Security Agreement, and, in the case of any such Subsidiary
that is a direct or indirect parent or owner of the Borrower, a party to this
Agreement, and deliver the same to the Administrative Agent.

 

9.12                        Pledges of Additional Capital Stock and Evidence of
Indebtedness. Except as set forth in Section 10.1(a)(xi), each of the Borrower
and each Parent Guarantor will pledge, and, if applicable, will cause each of
its Domestic Subsidiaries to pledge, to the Administrative Agent for the ratable
benefit of the Secured Parties, (i) all the Capital Stock of each of its
(a) Domestic Subsidiaries that are wholly-owned Subsidiaries (other than any
Unrestricted Subsidiary or any Domestic Subsidiary owned by a Foreign
Subsidiary), (b) Domestic Subsidiaries that are not wholly-owned Subsidiaries
(other

 

106

--------------------------------------------------------------------------------


 

than any Unrestricted Subsidiary or any Domestic Subsidiary that is a Subsidiary
of a Foreign Subsidiary) and Minority Investments, in each case, other than
Excluded Capital Stock, and (c) each of its Foreign Subsidiaries that are
wholly-owned Subsidiaries (other than an Unrestricted Subsidiary, any Immaterial
Subsidiary or any Voting Stock representing in excess of 65% of the issued and
outstanding Voting Stock in any of its Foreign Subsidiaries) held by any Parent
Guarantor, the Borrower or a Subsidiary Guarantor, in each case, formed or
otherwise purchased or acquired after the date hereof, in each case pursuant to
a supplement to the Pledge Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (ii) all evidences of Indebtedness in
excess of $2,500,000 received by the Borrower or any of the Domestic
Subsidiaries of Holdings (other than any Unrestricted Subsidiary) in connection
with any disposition of assets pursuant to Section 10.4(b) or, if the obligor
under such Indebtedness is not a Guarantor, Section 10.4(c), in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent and (iii) any global
promissory notes executed after the date hereof evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Guarantor, in each case pursuant to a supplement to the Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent.

 

9.13                        Use of Proceeds. The Borrower will use the Letters
of Credit from time to time issued hereunder, the proceeds of all Loans made on
the Closing Date and the proceeds of all Revolving Credit Loans from time to
time made pursuant to the Revolving Credit Commitments for the purposes set
forth in the introductory statement to this Agreement. The Borrower will use the
proceeds of all New Term Loans and Loans made pursuant to the Additional
Revolving Credit Commitments for general corporate purposes, including funding
of Permitted Acquisitions, dividends, capital expenditures and repayment of
Indebtedness not prohibited hereunder. The Borrower will use the proceeds of all
Refinancing Term Loans and Term B-1 Loans incurred on the First Amendment
Effective Date to refinance the Term Loans outstanding immediately prior to the
First Amendment Effective Date and to pay fees (including the prepayment premium
required to be paid pursuant to Section 2.20 of this Agreement) and expenses
incurred in connection therewith. The Borrower will use the proceeds of all
Refinancing Term Loans incurred on the Second Amendment Effective Date to
refinance the Term B-1 Loans outstanding immediately prior to the Second
Amendment Effective Date. The Borrower will use the proceeds of all Refinancing
Term Loans incurred on the Third Amendment Effective Date to refinance the Term
B Loans outstanding immediately prior to the Third Amendment Effective Date. The
Borrower will use the proceeds of all New Term Loans incurred on the Fifth
Amendment Effective Date (i) to refinance the Term B-1 Loans outstanding
immediately prior to the Fifth Amendment Effective Date and to pay fees and
expenses in connection therewith and (ii) for general corporate purposes.

 

9.14                        Changes in Business. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and its Restricted Subsidiaries, taken as a whole, on the
Closing Date and other business activities incidental, related or reasonably
complementary to any of the foregoing.

 

9.15                        Further Assurances. (a) Each of the Borrower and
each Parent Guarantor will, and will cause each other Credit Party to, execute
any and all further documents, financing statements, agreements and instruments,
and take all such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request in writing,
in order to grant, preserve, protect and perfect the validity and priority of
the security interests created or intended to be created by the Security
Documents, all at the expense of the Borrower and the Restricted Subsidiaries.
The Borrower and each Parent Guarantor shall use commercially reasonable efforts
to obtain, and the cause each Excluded Subsidiary to obtain, any

 

107

--------------------------------------------------------------------------------


 

ministerial, administrative or routine governmental approvals, consents,
conditions, notifications or authorizations that, if obtained or satisfied,
would result in such Person ceasing to be an Excluded Subsidiary or any Capital
Stock ceasing to be Excluded Capital Stock; provided that such efforts are not
required to be commenced in advance of any Permitted Acquisition or other
Investment pursuant to which any such Excluded Subsidiary or Excluded Capital
Stock is acquired.

 

(b)                                 If any assets (including any fee owned real
estate or improvements thereto or any interest therein) with a book value or
fair market value in excess of $5,000,000 are acquired by any Credit Party after
the Closing Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien of the applicable Security Document
upon acquisition thereof) that are of the nature secured by the Security
Agreement or any Mortgage, as the case may be, the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders in writing, the Borrower will cause
such assets to be subjected to a Lien securing the applicable Obligations and
will take, and cause the other Credit Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens (in the case of Collateral other than Capital Stock, under
the laws of the United States, any state or territory thereof, or the District
of Columbia) consistent with the applicable requirements of the Security
Documents, including actions described in paragraph (a) of this Section 9.15,
all at the expense of the Credit Parties. Any Mortgage delivered to the
Administrative Agent in accordance with the preceding sentence shall be
accompanied by (x) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each Mortgage
as a valid First Priority Lien on the Mortgaged Property described therein,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (y) a flood zone determination and
any applicable Borrower notices with respect thereto and any flood insurance
that may be required under Section 9.3 and (z) an opinion of local counsel to
the Borrower (or in the event a Subsidiary of the Borrower is the mortgagor, to
such Subsidiary), in form and substance reasonably satisfactory to the
Administrative Agent.

 

9.16                        Maintenance of Rating of Facilities. The Borrower
will use commercially reasonable efforts to cause each of (i) a public senior
secured credit rating with respect to the credit facilities hereunder from each
of S&P and Moody’s and (ii) a public corporate rating by S&P and a public
corporate family rating by Moody’s of the Borrower, to be available at all times
until the last Maturity Date under this Agreement.

 

9.17                        Interest Rate Protection. Commencing not later than
180 days after the Closing Date, not less than 50% of the aggregate principal
amount of then outstanding Funded Debt (excluding Revolving Credit Loans) shall
be either (x) fixed rate debt or (y) debt subject to Hedge Agreements. Such
Hedge Agreements shall be maintained for not less than two years.

 

9.18                        Limitations on Activities. No Parent Guarantor will
engage in any business or activity other than (i) the ownership of all the
outstanding shares of Capital Stock of the Parent Companies and the Borrower, as
applicable, (ii) maintaining its corporate or other existence,
(iii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of the Parent Guarantors and the Borrower,
(iv) the performance of the Credit Documents to which it is a party, (v) making
any dividend or distribution permitted by Section 10.6 or holding any cash,
Capital Stock or property received in connection with dividends or distributions
made by the Borrower in accordance with Section 10.6 pending (x) application
thereof by any applicable Parent Guarantor, as applicable, in the manner
contemplated by Section 10.6 or (y) transactions permitted under this Agreement,
(vi) Indebtedness permitted under Section 10.1, including without limitation,
Permitted Intercompany Indebtedness and the guarantees of such Permitted
Intercompany Indebtedness by the Parent Guarantors, (vii) transactions permitted
under Section 10.3, 10.4, 10.5 or 10.6, (viii) ownership of

 

108

--------------------------------------------------------------------------------


 

any Unrestricted Subsidiary to the extent otherwise permitted hereunder and
(ix) activities incidental to the businesses or activities described in clauses
(i) to (viii) of this Section 9.18.

 

9.19                        Designation of Subsidiaries. The Borrower may, at
any time after the Closing Date, designate any Restricted Subsidiary of the
Borrower as any Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by providing written notice thereof to the Administrative
Agent; provided that (a) immediately prior to and after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing; and (b) in the case of any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary, (i) any Subsidiary so designated does not, directly,
indirectly or beneficially own any Capital Stock or Indebtedness of, or own or
hold any Lien on any property or assets of, the Borrower or any of its
Restricted Subsidiaries, (ii) neither the Borrower nor any of its Restricted
Subsidiaries shall at any time be directly or indirectly liable for any
Indebtedness that permits the holder thereof to (with the passage of time or
notice or both) declare a default thereon or cause the payment thereof to be
accelerated or payable prior to its stated maturity upon the occurrence of a
default with respect to any indebtedness, lien or other obligations of any
Unrestricted Subsidiary (including the right to take enforcement action against
such Unrestricted Subsidiary), (iii) any such designation shall constitute an
Investment on the date of such designation in an Unrestricted Subsidiary in an
amount equal to the sum of (x) the fair market value of the equity interest in
the Subsidiary to be designated as an Unrestricted Subsidiary held by any Credit
Party or Restricted Subsidiary (without duplication) and (y) the aggregate
principal amount of any Indebtedness owed by such Subsidiary to any Credit Party
or Restricted Subsidiary immediately prior to such designation, and (iv) such
Subsidiary shall have been or will promptly be designated an “unrestricted
subsidiary” (or otherwise not be subject to the covenants) under (I) the Senior
Unsecured Notes Indenture and all Permitted Refinancing Indebtedness in respect
thereof and (II) the Senior Subordinated Notes Indenture and all Permitted
Refinancing Indebtedness in respect thereof, (c) no Unrestricted Subsidiary that
has been designated as a Restricted Subsidiary pursuant to this Section 9.19 may
again be designated as an Unrestricted Subsidiary. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence by such Subsidiary at the time of designation of any
Investments, Indebtedness or Liens of such Subsidiary existing at such time, and
(d) during the Permitted Tax Distribution Period, neither Knology nor any of its
Subsidiaries may be designated as an Unrestricted Subsidiary.

 

9.20                        Post-Closing Covenants. The Borrower will cause to
be delivered or performed the documents and other agreements set forth on
Schedule 9.20 within the time frames specified therein.

 

SECTION 10.                     Negative Covenants

 

The Borrower and the Parent Guarantors hereby covenant and agree that on the
Closing Date and thereafter, until the Commitments and each Letter of Credit
have terminated and the Loans and Unpaid Drawings, together with interest, Fees
and all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full:

 

10.1                        Limitation on Indebtedness. (a) The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i)                                     Indebtedness arising under the Credit
Documents;

 

(ii)                                  Indebtedness of (x) the Borrower or any of
the Parent Guarantors to the Borrower, any of the Parent Guarantors or any
Subsidiary of the Borrower (including, without limitation, the Permitted
Intercompany Indebtedness) and (y) subject to compliance with Section 10.5(g),
any Restricted Subsidiary to the Borrower or any of the Parent Guarantors or any
other

 

109

--------------------------------------------------------------------------------


 

Restricted Subsidiary of the Borrower; provided that (A) all such Indebtedness
owing to a Credit Party shall be subject to a perfected, First Priority Lien
pursuant to the Pledge Agreement, and (B) all such Indebtedness shall be
unsecured and, if constituting an obligation of a Credit Party, subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of any applicable promissory notes or an intercompany subordination agreement on
terms and conditions no less favorable to the Lenders than the terms and
conditions set forth in the Loan and Reimbursement Agreement (as in effect on
the date hereof) or otherwise in a manner reasonably satisfactory to
Administrative Agent;

 

(iii)                               Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(iv)                              except as provided in clauses (x), (xi) and
(xiii) below, subject to compliance with Section 10.5(g), Guarantee Obligations
incurred by (x) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement, (y) the Borrower or any of the Parent Guarantors in respect of
Indebtedness of the Borrower or the Restricted Subsidiaries that is permitted to
be incurred under this Agreement and (z) any Foreign Subsidiary in respect of
Indebtedness of any other Foreign Subsidiary that is permitted to be incurred
under this Agreement;

 

(v)                                 Guarantee Obligations incurred in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees;

 

(vi)                              (w) Indebtedness of the Borrower or the
Restricted Subsidiaries (including Indebtedness arising under Capital Leases but
excluding Indebtedness incurred in connection with Permitted Acquisitions)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets subject to pro forma compliance with
Section 10.9, (x) Indebtedness of the Borrower or the Restricted Subsidiaries
arising under Capital Leases entered into in connection with Permitted Sale
Leasebacks, (y) Indebtedness of the Borrower or the Restricted Subsidiaries
arising under Capital Leases, other than Capital Leases in effect on the date
hereof and Capital Leases entered into pursuant to subclauses (w) and (x) above;
provided, that the aggregate amount of Indebtedness incurred pursuant to this
subclause (y) shall not exceed $40,000,000 at any time outstanding, and (z) any
Permitted Refinancing Indebtedness issued or incurred to Refinance such
Indebtedness;

 

(vii)                           (A) Indebtedness outstanding on the date hereof
and listed on Schedule 10.1 and (B) any Permitted Refinancing Indebtedness
incurred to Refinance (in whole or in part) such Indebtedness;

 

(viii)                        Indebtedness in respect of Hedge Agreements;

 

(ix)                              (A) Indebtedness under the Senior Unsecured
Notes, and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness and (B) Indebtedness under the Senior Subordinated Notes, and any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(x)                                 (A) Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Restricted
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any Restricted Subsidiary, in each case after the Closing Date as the result
of a Permitted Acquisition; provided that (w) before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(x) such Indebtedness existed

 

110

--------------------------------------------------------------------------------


 

at the time such Person became a Restricted Subsidiary or at the time such
assets were acquired and, in each case, was not created in anticipation thereof,
(y) such Indebtedness is not guaranteed in any respect by the Borrower, any
Parent Guarantor or any Restricted Subsidiary (other than by any such person
that so becomes a Restricted Subsidiary), (z) (1) the Capital Stock of such
Person is pledged to the Administrative Agent to the extent required under
Section 9.12 and (2) such Person executes a supplement to the Guarantee
Agreement and the applicable Security Documents (or alternative guarantee and
security arrangements in relation to the Obligations reasonably acceptable to
the Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable, and (B) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness;

 

(xi)                              (A) Indebtedness of the Borrower or any
Restricted Subsidiary issued or incurred to finance a Permitted Acquisition;
provided that (u) the Total Leverage Ratio on a Pro Forma Basis as of the date
of such Permitted Acquisition (but excluding any cash or cash equivalents
constituting proceeds of such Indebtedness which may otherwise reduce the amount
of Consolidated Net Debt for such purpose), shall be less than 6.50 to 1.00, as
certified by a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the Borrower demonstrating such compliance in
reasonable detail, (v) the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant, as such covenant is recomputed
as at the most recent Test Period for which Section 9.1 Financials have been
delivered, as if such acquisition had occurred on the first day of such Test
Period, as certified by a certificate from the Chief Financial Officer or
Treasurer (or other equivalent officer) of the Borrower demonstrating such
compliance in reasonable detail, (w) such Indebtedness is not guaranteed in any
respect by any Parent Guarantor or any Restricted Subsidiary unless such Parent
Guarantor or Restricted Subsidiary is a Guarantor (or becomes a Guarantor
substantially concurrently with the incurrence of such Indebtedness or
guarantee), (x)(1) the Parent Guarantor, the Borrower or such other relevant
Credit Party pledges the Capital Stock of any Person acquired (the “acquired
Person”) to the Administrative Agent to the extent required under Section 9.12
and (2) such acquired Person executes a supplement to the applicable Guarantee
Agreement and the applicable Security Agreements (or alternative guarantee and
security arrangements in relation to the Obligations reasonably acceptable to
the Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable; provided that the requirements of this subclause (x) shall not apply
to an aggregate amount at any time outstanding of up to (and including) the
amount of the Guarantee and Collateral Exception Amount at such time of the
aggregate of (I) such Indebtedness and (II) all other Indebtedness as to which
this proviso then applies, (y) such Indebtedness (other than any such
Indebtedness constituting Permitted Secured Acquisition Debt) does not have a
maturity or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to six months following the
Latest Maturity Date at the time of incurrence of such Indebtedness and will not
have a shorter Weighted Average Life to Maturity than the Weighted Average Life
to Maturity of any then outstanding Loans, and (z) to the extent such
Indebtedness is secured pursuant to Section 10.2(h), (1) the Senior Secured
Leverage Ratio, on a Pro Forma Basis as of the date of such Permitted
Acquisition, shall not exceed 4.25 to 1.00, as certified by a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower demonstrating such compliance in reasonable detail and (2) to the
extent the Liens securing such Indebtedness are on any assets constituting
Collateral, such Indebtedness shall be Permitted Secured Acquisition Debt, and
(B) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness; provided further that if such Indebtedness constitutes Permitted
Secured Acquisition Debt and the provisions of clause (b) of the definition of
Permitted Secured Acquisition Debt are applicable (or Permitted Refinancing
Indebtedness in respect thereof), then

 

111

--------------------------------------------------------------------------------


 

the applicable margins on the relevant Term Loans described therein shall be
increased as provided therein concurrently with the incurrence of such Permitted
Secured Acquisition Debt (or Permitted Refinancing Indebtedness in respect
thereof);

 

(xii)                           Indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety, bid, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business (including letters of credit, bank guarantees or
similar instruments in lieu of such items to support the issuance thereof);

 

(xiii)                        Permitted Additional Junior Debt in an amount not
to exceed (i) $35,000,000 plus (ii) any such additional amount so long as
(x) the Total Leverage Ratio shall be less than 6.50 to 1.00, determined on a
Pro Forma Basis as of the date of incurrence of such Permitted Additional Junior
Debt (but excluding any cash or cash equivalents constituting proceeds of such
Indebtedness which may otherwise reduce the amount of Consolidated Net Debt for
such purpose), and (y) if such Indebtedness is secured on a junior lien, lien
subordinated basis with respect to the Obligations, the Senior Secured Leverage
Ratio shall be less than 4.25 to 1.00, determined on a Pro Forma Basis as of the
date of incurrence of such Permitted Additional Junior Debt (but excluding any
cash or cash equivalents constituting proceeds of such Indebtedness which may
otherwise reduce the amount of Consolidated Net Debt for such purpose), in each
case, as if any such Indebtedness had been outstanding and fully borrowed, and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(xiv)                       Indebtedness arising from agreements of the Borrower
or any Restricted Subsidiary providing for indemnification, adjustment of
purchase or acquisition price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business or
assets (including Capital Stock of Subsidiaries) of the Borrower or any
Subsidiary permitted by Section 10.5, other than Guarantees of Indebtedness
incurred by any person acquiring all or any portion of such business or assets
for the purpose of financing such acquisition;

 

(xv)                          Indebtedness consisting of promissory notes issued
by the Borrower and its Restricted Subsidiaries to current or former directors,
officers, employees, members of management or consultants of such person (or
their respective estate, heirs, family members, spouse or former spouse) to
finance the purchase or redemption of Capital Stock of Parent or any direct or
indirect parent thereof permitted by Section 10.6(b);

 

(xvi)                       Cash Management Obligations and other Indebtedness
in respect of netting services, overdraft protection and similar arrangements,
in each case, in connection with cash management and deposit accounts;

 

(xvii)                    Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(xviii)                 Indebtedness in respect of letters of credit, bankers’
acceptances supporting trade payables, warehouse receipts or similar facilities
entered into in the ordinary course of business;

 

112

--------------------------------------------------------------------------------


 

(xix)                       without duplication of any other Indebtedness,
non-cash accruals of interest, accretion or amortization of original issue
discount and/or pay-in-kind interest to the extent such Indebtedness is
permitted hereunder;

 

(xx)                          all premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (i) through (xix);

 

(xxi)                       Indebtedness of the Borrower or any Restricted
Subsidiary that is unsecured or Indebtedness of a Restricted Foreign Subsidiary
that is secured solely by property of Restricted Foreign Subsidiaries in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding;
and

 

(xxii)                    Credit Agreement Refinancing Indebtedness.

 

(b)                                 Neither the Borrower nor any Parent
Guarantor will issue any preferred Capital Stock other than Qualified PIK
Securities. The Borrower will not permit any Restricted Subsidiary to issue any
preferred Capital Stock to any Person other than the Borrower or the Subsidiary
Guarantors (or, in the case of a Restricted Subsidiary not directly owned by the
Borrower or a Subsidiary Guarantor, to another Restricted Subsidiary) other than
Qualified PIK Securities.

 

10.2                        Limitation on Liens. The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien upon any property or assets of
any kind (real or personal, tangible or intangible) of the Borrower, any Parent
Guarantor or any Restricted Subsidiary, whether now owned or hereafter acquired,
except:

 

(a)                                 Liens arising under the Credit Documents;

 

(b)                                 Permitted Liens;

 

(c)                                  Liens securing Indebtedness permitted
pursuant to Section 10.1(a)(vi); provided that such Liens attach at all times
only to the assets so financed;

 

(d)                                 Liens existing on the date hereof and listed
on Schedule 10.2;

 

(e)                                  the replacement, extension or renewal of
any Lien permitted by clauses (a), (c), (d), (f), (g), (h), (i) and (k) of this
Section 10.2 upon or in the same assets theretofore subject to such Lien in
connection with the incurrence of Permitted Refinancing Indebtedness in respect
of the Indebtedness secured thereby;

 

(f)                                   Liens existing on the assets of any Person
that becomes a Restricted Subsidiary, or existing on assets acquired, pursuant
to a Permitted Acquisition to the extent the Liens on such assets secure
Indebtedness permitted by Section 10.1(a)(x); provided that such Liens attach at
all times only to the same assets that such Liens attached to, and secure only
the same Indebtedness (or any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness permitted by Section 10.1(a)(x)) that such Liens
secured, immediately prior to such Permitted Acquisition;

 

(g)                                  (i) Liens placed upon the Capital Stock of
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness of the Borrower or any other Restricted Subsidiary in an aggregate
amount at any time outstanding not to exceed the Guarantee and Collateral
Exception Amount incurred pursuant to Section 10.1(a)(xi) in connection with
such Permitted Acquisition and (ii) Liens placed upon the assets of such
Restricted Subsidiary to secure a guarantee by such

 

113

--------------------------------------------------------------------------------


 

Restricted Subsidiary of any such Indebtedness of the Borrower or any other
Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the Guarantee and Collateral Exception Amount;

 

(h)                                 Liens securing Permitted Secured Acquisition
Debt permitted by Section 10.1(a)(xi); provided that such Liens attach at all
times only to the Collateral and to no property or assets of Holdings and its
Subsidiaries other than the Collateral;

 

(i)                                     Liens securing Permitted Additional
Junior Debt permitted by Section 10.1(a)(xiii); provided that such Liens attach
at all times only to the Collateral and to no property or assets of Holdings and
its Subsidiaries other than the Collateral;

 

(j)                                    additional Liens so long as the aggregate
principal amount of the obligations so secured does not exceed $60,000,000 at
any time outstanding; and

 

(k)                                 Liens securing Credit Agreement Refinancing
Indebtedness permitted to be incurred under Section 10.1(a)(xxii); provided
that, (A) in the case of Liens securing obligations with respect thereto on a
pari passu basis with the Liens securing the Obligations, the Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the Pari Passu Intercreditor Agreement and (B) in the case of
Liens securing obligations with respect thereto on a junior lien, subordinated
basis to the Obligations, the Senior Representative acting on behalf of the
holders of such Indebtedness shall have entered into the Second Lien
Intercreditor Agreement.

 

10.3                        Limitation on Fundamental Changes. The Borrower and
the Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, enter into any merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, assign, transfer or otherwise dispose of,
all or substantially all its business units, assets or other properties, except
that:

 

(a)                                 (i) any Subsidiary of the Borrower or any
other Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving entity; (ii) any Parent
Company may be merged or consolidated with or into Holdings; provided that
Holdings shall be the continuing or surviving entity; and (iii) any Parent
Company may be merged or consolidated with or into any other Parent Company;
provided that a Parent Company shall be the continuing or surviving entity;

 

(b)                                 any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower; provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries, a
Restricted Subsidiary shall be the continuing or surviving entity, and (ii) in
the case of any merger, amalgamation or consolidation involving one or more
Subsidiary Guarantors, a Subsidiary Guarantor shall be the continuing or
surviving entity;

 

(c)                                  (i) any Restricted Subsidiary that is not a
Subsidiary Guarantor may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Subsidiary Guarantor or any other Restricted Subsidiary of the Borrower, subject
to compliance with Section 10.5(g) and (ii) the Borrower or any Restricted
Subsidiary may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to other Persons (including by
way of merger, in the case of a Restricted Subsidiary), so long as such sale,
lease, transfer or other disposition (x) does not constitute a sale, lease,
transfer or other disposition of all or substantially all of the business units,
assets or properties of the Borrower and its Restricted Subsidiaries, taken as a
whole, and (y) is in compliance with Section 10.4;

 

114

--------------------------------------------------------------------------------


 

(d)                                 any Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any Guarantor;

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if (x) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, another Credit Party after giving effect to such liquidation or dissolution;

 

(f)                                   any Subsidiary of a Parent Guarantor
(other than the Borrower) that is not a Subsidiary of the Borrower may be
merged, amalgamated or consolidated with or into any other Subsidiary of a
Parent Guarantor (other than the Borrower) or a Parent Guarantor; provided that
a Parent Guarantor shall be the continuing or surviving entity; and

 

(g)                                  any Restricted Subsidiary may merge with
any other Person in order to (i) effect an Investment permitted pursuant to
Section 10.5 (provided that (A) the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Sections 9.11 and 9.12 and (B) to
the extent constituting an Investment, such Investment must be a permitted
Investment in accordance with Section 10.5) or (ii) effect the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 9.19.

 

10.4                        Limitation on Sale of Assets. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, (i) convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including receivables and leasehold
interests), whether now owned or hereafter acquired (other than any such sale,
transfer, assignment or other disposition resulting from any casualty or
condemnation, of any assets of the Borrower or the Restricted Subsidiaries) or
(ii) sell to any Person (other than the Borrower or a Guarantor) any shares
owned by it of any Restricted Subsidiary’s Capital Stock or issue any Capital
Stock of a Restricted Subsidiary to any Person (other than the Borrower or a
Guarantor or, solely in the case of a Restricted Subsidiary that is not a
Guarantor, to another Restricted Subsidiary), except that:

 

(a)                                 the Parent Guarantors, the Borrower and the
Restricted Subsidiaries may sell, transfer or otherwise dispose of used or
surplus equipment, vehicles, inventory and other assets, including any tangible
or intangible property, in the ordinary course of business;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets (other than accounts
receivable (unless in connection with a sale of a division as permitted herein))
for fair market value; provided that (i) with respect to any such sale, transfer
or disposition pursuant to this clause (b) for a purchase price in excess of
$5,000,000, the Borrower or such Restricted Subsidiary shall receive not less
than 75% of such consideration in the form of cash or cash equivalents (in each
case, free and clear of all Liens, other than Liens granted under the Security
Documents and nonconsensual Liens permitted under Section 10.2); provided that
for the purposes of this clause (i), any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in respect of such sale,
transfer or disposition having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
Section 10.4(b) that has not been converted to cash, not in excess of
$70,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall, in each case, be deemed to be cash, (ii) any
non-cash proceeds received are pledged to the Administrative

 

115

--------------------------------------------------------------------------------


 

Agent to the extent required under Section 9.12, (iii) the Net Cash Proceeds of
any such transaction which is an Asset Sale Prepayment Event shall be applied to
prepay the Loans to the extent provided for in Section 5.2(a), (iv) with respect
to any such sale, transfer or disposition (or series of related sales, transfers
or dispositions), the Borrower shall be in compliance, on a Pro Forma Basis,
with the Financial Performance Covenant, as such covenant is recomputed as at
the last day of the most recently ended Test Period for which Section 9.1
Financials have been delivered and (v) after giving effect to any such sale,
transfer or disposition, no Default or Event of Default shall have occurred and
be continuing;

 

(c)                                  (i) the Parent Guarantors, the Borrower and
the Restricted Subsidiaries may make sales of assets to the Borrower or to any
Subsidiary Guarantor or any Parent Guarantor; and (ii) the Borrower and the
Restricted Subsidiaries may make sales of assets to Restricted Subsidiaries that
are not Guarantors; provided that, in the case of this clause (ii), (w) such
sale, transfer or disposition shall be for fair market value, (x) the aggregate
amount of such sales, transfers and dispositions since the Closing Date shall
not exceed $70,000,000, (y) at least 50% of the consideration received by the
Borrower and the Restricted Subsidiaries shall consist of cash and cash
equivalents) and (z) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12;

 

(d)                                 any Parent Guarantor, the Borrower or any
Restricted Subsidiary may effect any transaction permitted by Section 10.3 or
10.6;

 

(e)                                  in addition to selling or transferring
accounts receivable pursuant to the other provisions hereof, the Borrower and
the Restricted Subsidiaries may (i) sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof and (ii) sell or transfer accounts receivable
and related rights pursuant to customary receivables financing facilities so
long as, in the case of clauses (i) and (ii), the Net Cash Proceeds thereof to
the Borrower and its Restricted Subsidiaries (except in the case of transactions
permitted by Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such
transaction do not exceed $10,000) are promptly applied to the prepayment of
Loans and/or commitment reductions as provided for in Section 5.2;

 

(f)                                   the Borrower and its Restricted
Subsidiaries may lease or sub-lease any real property or personal property in
the ordinary course of business;

 

(g)                                  any Asset Swap shall be permitted; provided
that (i) no Default or Event of Default shall exist and be continuing before or
after giving effect thereto and (ii) if and to the extent that the Borrower and
its Restricted Subsidiaries receive consideration for the cable television
system or systems (or portions thereof) and related assets transferred to them
in connection with such Asset Swap that is in addition to the cable television
systems (or portions thereof) and related assets received upon disposition
thereof, such Asset Swap shall be deemed to be a disposition of assets and shall
be permitted only if the provisions of Section 10.4(b) and Section 5.2 shall be
complied with in connection therewith;

 

(h)                                 the Borrower and its Restricted Subsidiaries
may abandon, allow to lapse or otherwise dispose of intangible property that the
Borrower or such Restricted Subsidiary shall determine in its reasonable
business judgment is immaterial to the conduct of its business;

 

(i)                                     forgiveness of any loans or advances
made pursuant to Section 10.5(c);

 

(j)                                    licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(k)                                 transfers of property subject to casualty or
condemnation proceeding (including in lieu thereof) upon receipt of the Net
Proceeds therefor;

 

116

--------------------------------------------------------------------------------


 

(l)                                     sales, transfers, leases and other
dispositions of property in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Restricted Subsidiaries; and

 

(m)                             Liens permitted by Section 10.2 and Investments
permitted by Section 10.5 (excluding Section 10.5(r)).

 

10.5                        Limitation on Investments. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, make any advance, loan, extensions of credit or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets of, or make any other Investment in, any Person,
except:

 

(a)                                 extensions of trade credit and asset
purchases in the ordinary course of business;

 

(b)                                 Permitted Investments;

 

(c)                                  loans and advances to officers, directors
and employees of the Borrower or any of its Subsidiaries in an aggregate
principal amount at any time outstanding under this clause (c) (determined
without regard to any write-downs or write-offs of such loans or advances) not
exceeding $30,000,000;

 

(d)                                 Investments existing on the date hereof and
listed on Schedule 10.5 and any extensions, renewals or reinvestments thereof,
so long as the aggregate amount of all Investments pursuant to this
clause (d) is not increased at any time above the amount of such Investments
existing on the date hereof;

 

(e)                                  Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

(f)                                   Investments to the extent that payment for
such Investments is made solely with Capital Stock of Holdings or Parent;

 

(g)                                  Investments (i) in any Guarantor or the
Borrower and (ii) in Restricted Subsidiaries that are not Guarantors, in the
case of this clause (g)(ii), in an aggregate amount not to exceed the Applicable
Amount at any time outstanding (valued net in the case of intercompany loans);
provided that intercompany current liabilities incurred in the ordinary course
of business in connection with the cash management operations of the Borrower
and its Restricted Subsidiaries shall not be included in calculating the
limitation in this paragraph at any time;

 

(h)                                 Investments constituting Permitted
Acquisitions; provided that (i) the aggregate amount of any such investment, as
valued at the fair market value of such investment at the time each such
investment is made, made by Holdings, the Borrower or any Restricted Subsidiary
in any Restricted Foreign Subsidiary, to the extent that such Restricted Foreign
Subsidiary does not become a Subsidiary Guarantor pursuant to Section 9.11 and
does not enter into the guarantee and collateral arrangements contemplated
thereby, shall not exceed the Applicable Amount at the time of such investment
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made); and (ii) the Borrower shall have delivered to the
Administrative Agent, no later than five Business Days after the date on which
such Investment is consummated, a certificate of an Authorized Officer, in

 

117

--------------------------------------------------------------------------------


 

form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in the definition of
“Permitted Acquisition” have been satisfied or will be satisfied on or prior to
the consummation of such Investment;

 

(i)                                     (i) other Investments (including
Investments in Minority Investments and Unrestricted Subsidiaries) and
(ii) Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, in each case, as valued at the fair market value of
such Investment at the time each such Investment is made, in an amount that, at
the time such Investment is made, would not exceed the sum of (x) the Applicable
Amount at such time plus (y) an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made);

 

(j)                                    dividends permitted under Section 10.6;

 

(k)                                 Investments in Hedge Agreements;

 

(l)                                     Investments constituting non-cash
proceeds of sales, transfers and other dispositions of assets to the extent
permitted by Section 10.4(b) or (c);

 

(m)                             Guarantee Obligations and other Indebtedness
otherwise permitted under Section 10.1;

 

(n)                                 loans made to any Parent Guarantor in lieu
of, and not in excess of the amount of, any Restricted Payment to the extent
permitted to be made pursuant to Section 10.6;

 

(o)                                 Investments consisting of cash earnest money
required in connection with Permitted Acquisitions made not to exceed
$40,000,000 in the aggregate at any time;

 

(p)                                 Investments constituting deposits or pledges
permitted under Section 10.2;

 

(q)                                 advances of payroll payments and expenses to
directors, officers, employees, members of management or consultants in the
ordinary course of business;

 

(r)                                    Investments consisting of sales of assets
and Permitted Sale Leasebacks permitted under Section 10.4 and 10.8;

 

(s)                                   the Acquisition; and

 

(t)                                    acquisitions by the Borrower or any
Parent Guarantor of obligations of one or more directors, officers, employees,
members or management or consultants of any Parent Guarantor, the Borrower or
its Subsidiaries in connection with such person’s acquisition of Capital Stock
of Holdings, Parent (or its parent entity), so long as no cash is actually
advanced by the Borrower or any of its Subsidiaries to such persons in
connection with the acquisition of any such obligations.

 

10.6                        Limitations on Dividends. The Borrower and the
Parent Guarantors and the Restricted Subsidiaries will not declare or pay any
dividends (other than dividends payable solely in its Capital Stock) or return
any capital to its equityholders or make any other distribution, payment or
delivery of property or cash to its equityholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
equity appreciation rights issued with respect to any of its Capital Stock), or
set aside any funds for any of the

 

118

--------------------------------------------------------------------------------


 

foregoing purposes, or permit any of the Restricted Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the Capital Stock
of any Parent Guarantor or the Borrower, now or hereafter outstanding (or any
options or warrants or equity appreciation rights issued with respect to any of
its Capital Stock) (all of the foregoing “dividends”); provided that, except in
the case of clauses (d) and (e) below, so long as no Default or Event of Default
exists or would exist after giving effect thereto, (a) each of each Parent
Guarantor and the Borrower may redeem in whole or in part any of its Capital
Stock for another class of Capital Stock or rights to acquire its Capital Stock
or with proceeds from substantially concurrent equity contributions or issuances
of new shares of its Capital Stock; provided that such other class of Capital
Stock contains terms and provisions at least as advantageous to the Lenders in
all respects material to their interests as those contained in the Capital Stock
redeemed thereby; (b) the Borrower may declare and pay dividends and/or make
distributions to the Parent Companies, and the Parent Companies may declare and
pay dividends and/or make distributions to Holdings, and Holdings may declare
and pay dividends and/or make distributions to Parent, to enable Parent to
repurchase shares of its Capital Stock (or any options or warrants or equity
appreciation rights issued with respect to any of its Capital Stock) held by
officers, directors and employees of Parent, Holdings, the Parent Companies, the
Borrower and its Subsidiaries so long as such repurchase is pursuant to, and in
accordance with the terms of, management and/or employee stock plans, stock
subscription agreements or shareholder agreements; provided that the aggregate
amount of dividends made by the Borrower pursuant to this clause (b) shall not
exceed (i) $10,000,000 in any fiscal year (with unused amounts in any fiscal
year being carried over to succeeding fiscal years subject to a maximum of
$20,000,000 in any fiscal year), or (ii) $70,000,000 in the aggregate after the
Closing Date; (c) the Borrower may declare and pay dividends to the Parent
Companies, the Parent Companies may declare and pay dividends to Holdings, and
Holdings may declare and pay dividends to Parent; provided that the amount of
any such dividends pursuant to this clause (c) shall not exceed an amount equal
to the Applicable Amount at such time; (d) the Borrower may declare and pay
dividends and/or make distributions to the Parent Companies, the Parent
Companies may declare and pay dividends and/or make distributions to Holdings,
and Holdings may declare and pay dividends and/or make distributions to Parent,
solely to pay (i) administrative and similar expenses actually incurred by
Holdings or Parent related to ownership of Holdings, the Parent Companies and
the Borrower; provided that the amount of such dividends and/or distributions
does not exceed in any fiscal year the amount of such expenses payable for such
fiscal year (it being understood that such expenses shall in no event exceed
$1,000,000 in the aggregate per fiscal year), or (ii) payments permitted
pursuant to Section 9.9(a) or (b); (e) the Borrower may make tax distributions
pursuant to Section 4.1(b) of the Borrower’s limited liability company agreement
to the Parent Companies in amounts sufficient so that each Parent Company may
(i) pay its U.S. federal, state, local and non-United States income taxes,
franchise taxes or similar taxes attributable to the operation and business of
the Borrower and its Subsidiaries and (ii) make distributions to Holdings, and
Holdings may make distributions to Parent, so that each of Holdings and Parent
can pay franchise or similar taxes attributable to the operations and business
of the Borrower and its Subsidiaries (distributions pursuant to this clause
(e) are referred to as “Tax Distributions”); provided that (i) income tax
distributions made with respect to any taxable period (or portion thereof) to
any Parent Company shall be made based on the items of income, gain, loss and
deduction that are (or are reasonably estimated to be) allocable to such Parent
Company for such period under the Borrower’s limited liability company agreement
(taking into account any loss or credit carryovers or other tax attributes that
are available to offset the income of such Parent Company in such period) and
(ii) each Parent Company promptly shall pay over any tax distributions made
pursuant to this Section 10.6 to the appropriate taxing authority; (f) the
Permitted Tax Distribution/Contribution shall be permitted; (g) distributions by
the Borrower to the Parent Guarantors of any Subsidiary in connection with a
disposition by Holdings or a Parent Guarantor permitted under Section 10.4;
(h) dividends by a Restricted Subsidiary to the holders of its Capital Stock on
a pro rata basis; and (i) after the occurrence of a Qualified IPO, the Borrower
may declare and pay dividends of up to 6.00% per annum of the net cash proceeds
received by (or contributed to) Borrower from such Qualified IPO.

 

119

--------------------------------------------------------------------------------


 

10.7                        Limitations on Subordinated Debt Payments and
Amendments. (a) The Borrower and the Parent Guarantors will not, and will not
permit any Restricted Subsidiary to, prepay, repurchase or redeem or otherwise
defease any Subordinated Debt (other than any intercompany loans); provided,
however, that so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower or any Restricted Subsidiary
may prepay, repurchase or redeem Subordinated Debt (w) on or after the fifth
anniversary of the date of the incurrence of such Subordinated Debt in the
amount (if any) as shall be necessary to ensure that such Subordinated Debt
shall not be considered an “applicable high yield discount obligation” within
the meaning of Section 163(i) of the Code, (x) for an aggregate price not in
excess of the Applicable Amount at the time of such prepayment, repurchase or
redemption, (y) with the proceeds of Permitted Refinancing Indebtedness or
(z) pursuant to an exchange of Subordinated Debt for Qualified Capital Stock of
Holdings or Parent or any direct or indirect parent company thereof.

 

(b)                                 The Borrower and the Parent Guarantors will
not, and will not permit any Restricted Subsidiary to, waive, amend, modify,
terminate or release any Subordinated Debt to the extent that any such waiver,
amendment, modification, termination or supplement would be materially adverse
to the Lenders.

 

10.8                        Limitations on Sale Leasebacks. The Borrower and the
Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, enter into or effect any Sale Leasebacks, other than Permitted
Sale Leasebacks for aggregate proceeds not to exceed $50,000,000 during any
fiscal year of the Borrower.

 

10.9                        Financial Covenant. The Borrower will not permit the
Senior Secured Leverage Ratio to exceed, on any Calculation Date occurring
during a period set forth below, the correlative ratio indicated with respect to
such period:

 

Calculation Date Occurring During Period

 

Maximum Senior
Secured Leverage Ratio

From the Closing Date through and including March 31, 2013

 

6.00 to 1.00

From and including April 1, 2013, through and including June 30, 2013

 

5.90 to 1.00

From and including July 1, 2013, through and including September 30, 2013

 

5.80 to 1.00

From and including October 1, 2013, through and including December 31, 2013

 

5.75 to 1.00

From and including January 1, 2014, through and including March 31, 2014

 

5.60 to 1.00

From and including April 1, 2014, through and including June 30, 2014

 

5.50 to 1.00

From and including July 1, 2014, through and including September 30, 2014

 

5.40 to 1.00

From and including October 1, 2014, through and including December 31, 2014

 

5.30 to 1.00

 

120

--------------------------------------------------------------------------------


 

From and including January 1, 2015, through and including March 31, 2015

 

5.20 to 1.00

From and including April 1, 2015, through and including June 30, 2015

 

5.10 to 1.00

From and including July 1, 2015, through and including September 30, 2015

 

5.00 to 1.00

From and including October 1, 2015, through and including December 31, 2015

 

4.90 to 1.00

From and including January 1, 2016, through and including March 31, 2016

 

4.75 to 1.00

From and including April 1, 2016, through and including June 30, 2016

 

4.70 to 1.00

From and including July 1, 2016, through and including September 30, 2016

 

4.60 to 1.00

From and including October 1, 2016, through and including December 31, 2016

 

4.40 to 1.00

From and including January 1, 2017, through and including March 31, 2017

 

4.30 to 1.00

From and including April 1, 2017, through and including June 30, 2017

 

4.20 to 1.00

From and including July 1, 2017, through and including September 30, 2017

 

4.10 to 1.00

From and including October 1, 2017, through and including December 31, 2017

 

3.90 to 1.00

From and including January 1, 2018, through and including June 30, 2018

 

3.80 to 1.00

 

10.10                 Limitations on Negative Pledges; Limitations on Clauses
Restricting Subsidiary Distributions. The Borrower and the Parent Guarantors
will not, and will not permit any of the Restricted Subsidiaries to, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (I) the ability of the Borrower, any
Parent Guarantor or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets for the benefit of the Secured
Parties with respect to the Obligations or under the Credit Documents, or
(II) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Capital Stock or to make or repay loans
or advances to the Borrower, any Guarantor or any other Restricted Subsidiary or
to guarantee Indebtedness of the Borrower, any Guarantor or any other Restricted
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law, (b) restrictions contained in any Credit Document,
(c) restrictions contained in the Senior Unsecured Notes Indenture and any
Permitted Refinancing Indebtedness in respect thereof, restrictions contained in
the Senior Subordinated Notes Indenture and any Permitted Refinancing
Indebtedness in respect thereof and Indebtedness incurred under
Section 10.1(xi), (xiii) and (xxii) (so long as any such restrictions or
conditions do not restrict Liens securing the Obligations and are otherwise no
more restrictive than the Credit Documents), (d) customary restrictions and
conditions contained in agreements

 

121

--------------------------------------------------------------------------------


 

relating to the sale, transfer, lease or other disposition of assets permitted
by Section 10.4; provided that such restrictions and conditions apply only to
the assets that are to be sold, transferred or disposed of, (e) with respect to
clause (I) above, restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by Section 10.1 to the extent such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (f) restrictions and conditions contained in agreements that
represent Indebtedness of a Restricted Subsidiary that is not a Guarantor to the
extent such Indebtedness is permitted by Section 10.1, (g) with respect to
clause (I) above, customary restrictions in leases and other contracts entered
into in the ordinary course of business restricting the assignment thereof,
(h) any agreement in effect at the time a Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in connection with or
in contemplation of such Person becoming a Restricted Subsidiary, and is not
binding on other Credit Parties, (i) restrictions and conditions that are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures permitted by Section 10.5 and applicable solely to
such joint venture or Capital Stock of such joint venture entered into in the
ordinary course of business, (j) with respect to clause (I) above, restrictions
and conditions that are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower, any
Parent Guarantor or any Restricted Subsidiary, (k) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and (l) comprise restrictions imposed by any agreement
governing Indebtedness entered into on or after the Closing Date and permitted
under Section 10.1 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement and do not restrict Liens securing the Obligations), so long as the
Borrower shall have reasonably determined that such restrictions will not affect
(a) its obligation or ability to make any payments required hereunder, (b) the
obligation of any Restricted Subsidiary to provide a guaranty under any Credit
Documents or (c) its obligation or the obligations of any Credit Party to grant
Liens on the Collateral to secure the Obligations.

 

SECTION 11.                     Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1                        Payments. The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more Business Days, in the payment when due of any
interest on the Loans or any Fees or any Unpaid Drawings or of any other amounts
owing hereunder or under any other Credit Document; or

 

11.2                        Representations, etc. Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3                        Covenants. Any Credit Party shall (a) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.1(e) or Section 10 or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement, any Security Document or the Fee Letter and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

 

122

--------------------------------------------------------------------------------


 

11.4                        Default Under Other Agreements. (a) Any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries shall (i) default
in any payment with respect to any Indebtedness (other than the Obligations) in
excess of $75,000,000 in the aggregate, for the Parent Guarantors, the Borrower
and such Restricted Subsidiaries, beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created or
(ii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist (other than, with respect to Indebtedness consisting of any
Hedge Agreements, termination events or equivalent events pursuant to the terms
of such Hedge Agreements), the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

 

11.5                        Bankruptcy, etc. Any Parent Guarantor, the Borrower,
or any Restricted Subsidiary (other than any Immaterial Subsidiary) shall
commence a voluntary case, proceeding or action concerning itself under any
Debtor Relief Law; or an involuntary case, proceeding or action is commenced
against any Parent Guarantor, the Borrower or any Restricted Subsidiary (other
than any Immaterial Subsidiary) and the petition is not controverted within 10
days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against any Parent Guarantor, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) and
the petition is not dismissed within 60 days after commencement of the case,
proceeding or action; or a custodian (as defined in the Bankruptcy Code),
receiver, receiver manager, trustee, liquidator or similar person is appointed
for, or takes charge of, all or any substantial part of the property of any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) and such appointment continues undischarged or unstayed
for a period of 60 days; or any Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) commences any other proceeding
or action under any reorganization, arrangement, adjustment of debt, winding up,
relief of debtors, dissolution, receivership, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
any Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary); or there is commenced against any Parent Guarantor, the
Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary) any
such proceeding or action that remains undismissed for a period of 60 days; or
any Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or any Parent Guarantor, the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) makes a general assignment for the
benefit of creditors; or any corporate action is taken by any Parent Guarantor,
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
for the purpose of effecting any of the foregoing; or

 

11.6                        ERISA. (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived);
Holdings or any of its Subsidiaries or

 

123

--------------------------------------------------------------------------------


 

any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including the
giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7                        Guarantee Agreement. The Guarantee Agreement or any
material provision thereof shall cease to be in full force or effect or any
Guarantor thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee Agreement; or

 

11.8                        Security Agreement and Pledge Agreement. (a) The
Security Agreement or any material provision thereof shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Administrative Agent or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreement; or (b) the Pledge Agreement
or any material provision thereof shall cease to be in full force or effect
(other than pursuant to the terms hereof or thereof or as a result of acts or
omissions of the Administrative Agent or any Lender) or any pledgor thereunder
or any Credit Party shall deny or disaffirm in writing any pledgor’s obligations
under the Pledge Agreement; or

 

11.9                        Mortgages. Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or any mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any mortgagor’s or grantor’s obligations under any Mortgage; or

 

11.10                 Judgments. One or more judgments or decrees shall be
entered against any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries involving a liability of $75,000,000 or more in the aggregate for
all such judgments and decrees for the Parent Guarantors, the Borrower and the
Restricted Subsidiaries (to the extent not paid or fully covered by insurance
provided by a carrier not disputing coverage after having been notified thereof)
and any such judgments or decrees shall not have been satisfied, vacated,
discharged or stayed or bonded pending appeal within 60 days from the entry
thereof; or

 

11.11                 Change of Control. A Change of Control shall occur; or

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent may, with the consent of the
Required Lenders, and upon the request of the Required Lenders shall, by written
notice to the Borrower, take any or all of the following actions, without
prejudice to the rights of the Administrative Agent or any Lender to enforce its
claims against the Borrower, except as otherwise specifically provided for in
this Agreement (provided that, if an Event of Default specified in Section 11.5
shall occur with respect to any Parent Guarantor, the Borrower or any Subsidiary
(other than any Immaterial Subsidiary), the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Commitments of each Lender shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; (iv) 

 

124

--------------------------------------------------------------------------------


 

direct the Borrower to pay (and the Borrower agrees that upon receipt of such
notice, or upon the occurrence of an Event of Default specified in Section 11.5
with respect to the Borrower or any Subsidiary (other than any Immaterial
Subsidiary), it will pay) to the Administrative Agent at its Administrative
Agent’s Office such additional amounts of cash, to be held as security for the
Borrower’s reimbursement obligations for Drawings that may subsequently occur
thereunder, equal to the aggregate Stated Amount of all Letters of Credit issued
and then outstanding prior to their maturity dates and/or (v) exercise all
rights and remedies available under the Credit Documents or at law or in equity.

 

11.12                 Cure Right.  (a) Notwithstanding anything to the contrary
contained in Section 11, in the event that the Borrower fails to comply with the
Financial Performance Covenant with respect to a Test Period, after the
completion of the last fiscal quarter in the Test Period to which such Financial
Performance Covenant applies until the expiration of the 10th Business Day
subsequent to the date the certificate calculating the Financial Performance
Covenant with respect to such Test Period is required to be delivered pursuant
to Section 9.1(d) (such period commencing after the Test Period and prior to the
end of such ten Business Day period, the “Cure Period”), Parent may engage in an
issuance of Capital Stock or other Qualified Capital Stock that constitutes a
Permitted Equity Issuance for cash (or a capital contribution in cash to the
Parent) and contribute such amount to the common equity capital of the Borrower
(including through a capital contribution of such cash proceeds by Parent to
Holdings to the Parent Companies to the Borrower) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of such cash common equity (the
“Cure Amount”) the Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

 

(i)                                     Consolidated EBITDA shall be increased,
solely for purposes of measuring the Financial Performance Covenant for such
Test Period (the “Initial Test Period”) and applicable subsequent Test Periods
which include the last fiscal quarter of the Initial Test Period and not for any
other purpose under this Agreement, by an amount equal to the Cure Amount; and

 

(ii)                                  if, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant that had occurred shall be deemed cured
for purposes of this Agreement;

 

provided that (x) the Borrower shall have notified the Administrative Agent of
the exercise of such Cure Right prior to the issuance of the relevant Capital
Stock or other Qualified Capital Stock for cash or the receipt of the cash
contributions by Parent and (y) such cash is actually received by the Borrower
(including through capital contribution of such cash by Parent to Holdings to
the Parent Companies to the Borrower) during the Cure Period.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) in each four consecutive fiscal quarter period of the Borrower
there shall be at least two fiscal quarters in which the Cure Right is not
exercised, (ii) during the term of this Agreement, the Cure Right shall not be
exercised more than five times, (iii) for purposes of this Section 11.12, the
Cure Amount shall not exceed the aggregate amount necessary to cause the
Borrower to be in compliance with the Financial Performance Covenant for any
applicable period, and any amounts in excess thereof shall not be deemed to be a
Cure Amount, and this Section 11.12 may not be relied on for purposes of
calculating any financial ratios or tests other than as applicable to compliance
with the Financial Performance Covenant (including for purposes of determining
any financial ratio-based terms, the Applicable Amount and any other available
basket hereunder) and (iv) exercise of the Cure Right and receipt of the Cure
Amount shall not result in any

 

125

--------------------------------------------------------------------------------


 

reduction in Indebtedness for purposes of calculating compliance with the
Financial Performance Covenant or any other financial ratio test hereunder.

 

11.13                 Government Approvals and Consents. Notwithstanding
anything to the contrary set forth herein or in any other Credit Document, each
Agent agrees that to the extent prior Governmental Authority approval is
required pursuant to Requirements of Law for (i) the operation and effectiveness
of any grant, right or remedy hereunder or under the other Credit Documents or
(ii) taking any action that may be taken by the Administrative Agent hereunder
or under the other Credit Documents, such grant, right, remedy or actions will
be subject to such prior Governmental Authority approval having been obtained by
or in favor of the Administrative Agent. Voting rights in any Collateral
representing control over any license, permit, franchise or other authorization
issued by any such Governmental Authority shall remain in the authorized holder
thereof notwithstanding the occurrence and continuance of any Event of Default
until any necessary consents of a Governmental Authority shall have been
obtained for any assignment of assets or change of control that requires such
prior approval.

 

11.14                 Application of Proceeds. Upon or following the
acceleration of the maturity of the Obligations and the exercise of remedies
with respect to any Collateral, or an Event of Default under Section 11.5 with
respect to the Borrower or any Parent Guarantor, the proceeds of any collection
or sale of the Collateral as well as any Collateral consisting of cash, or other
amounts received in respect of the Obligations may, if not otherwise applied to
preserve the value of the Collateral, be applied by the Administrative Agent at
any time after receipt as follows:

 

(a)                                 first, to the payment of all reasonable and
documented costs and expenses incurred by the Administrative Agent in connection
with such collection or sale or otherwise in connection with the Credit
Documents or any of the Obligations, including all court costs and the
reasonable fees and expenses of its agents and legal counsel, the repayment of
all advances made by the Administrative Agent hereunder or under any other
Credit Document on behalf of any Credit Party and any other reasonable and
documented costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document and the payment of
all reimbursement and indemnification obligations or claims owing to the Agents,
the Letter of Credit Issuers and the Related Parties of the Agents and the
Letter of Credit Issuers hereunder or under any other Credit Document;

 

(b)                                 second, to the payment in full of the
Unfunded Advances/Participations (the amounts so applied to be distributed
between or among the Administrative Agent and the Letter of Credit Issuer pro
rata in accordance with the amounts of Unfunded Advances/Participations owed to
them on the date of any distribution);

 

(c)                                  third, to the Secured Parties, an amount
equal to all Obligations (including Obligations to cash collateralize
outstanding Letters of Credit) owing to them on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof; and

 

(d)                                 fourth, any surplus then remaining shall be
paid to the Grantors or their successors or assigns or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

SECTION 12.                     The Administrative Agent

 

12.1                        Appointment. Each Lender and each Letter of Credit
Issuer hereby irrevocably designates and appoints Credit Suisse AG as the
Administrative Agent of such Lender under this Agreement and the other Credit
Documents, and each such Lender irrevocably authorizes the

 

126

--------------------------------------------------------------------------------


 

Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents, and to exercise
such powers and perform such duties as are delegated to the Administrative Agent
by the terms of this Agreement and the other Credit Documents, together with
such other actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Letter of Credit Issuers, and neither the Borrower
nor any other Loan Party shall have rights (as a third-party beneficiary or
otherwise) with respect to any of such provisions. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document, or otherwise exist against the
Administrative Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Credit Document (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

12.2                        Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement and the other Credit Documents by or through agents, sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the Commitments and Loans as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents.

 

12.3                        Exculpatory Provisions. (a) The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Credit Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Credit Documents); provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents, have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

127

--------------------------------------------------------------------------------


 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11 and
Section 13.1), or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment.

 

12.4                        Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely, and shall not incur any liability for relying,
upon any writing, resolution, request, instrument, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person or
Persons, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or a Letter of Credit
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or Letter of Credit Issuer unless the Administrative Agent shall
have received notice to the contrary from such Lender or Letter of Credit Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the Lender specified in the Register with respect to any amount
owing hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.

 

12.5                        Notice of Default. The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Borrower referring to this Agreement, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
(except to the extent that this Agreement requires that such action be taken
only with the approval of the Required Lenders or each of the Lenders, as
applicable).

 

12.6                        Non-Reliance on Administrative Agent and Other
Lenders. Each Lender and each Letter of Credit Issuer expressly acknowledges
that neither the Administrative Agent nor any of its Related Parties has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower any
Guarantor or any other Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender, any Letter
of Credit Issuer or any of their respective Related Parties. Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Lender, any Letter of Credit
Issuer or any of their respective Related Parties, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower any Guarantor and any other
Credit Party and made its own decision to make its Loans

 

128

--------------------------------------------------------------------------------


 

hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement
and the other Credit Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower, any Guarantor and any
other Credit Party. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

12.7                        Indemnification. The Lenders agree to indemnify the
Administrative Agent (or any sub-agent thereof), any Letter of Credit Issuer or
any Related Party of any of the foregoing in its capacity as such, or, in the
case of any Related Party, acting for the Administrative Agent or a Letter of
Credit Issuer in its capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective portions of the Total Credit Exposure in effect on
the date on which indemnification is sought (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent, any Letter of Credit Issuer or any Related Party of any of
the foregoing in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Credit Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent, any Letter of Credit
Issuer or any Related Party of any of the foregoing under or in connection with
any of the foregoing; provided that no Lender shall be liable to any such Person
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of such Person;
provided, further, that with respect to such unpaid amounts owed to any Letter
of Credit Issuer solely in its capacity as such, only the Revolving Credit
Lenders shall be required to pay such unpaid amounts, such payment to be made
severally among them based on such Revolving Credit Lenders’ Revolving Credit
Commitment Percentage (determined as of the time that the applicable
indemnification is sought (or if indemnification is sought after the date upon
which all Commitments shall have terminated and the Loans and all Unpaid
Drawings shall have been paid in full and all Letters of Credit have been
terminated or cash collateralized, ratably in accordance with the Revolving
Credit Commitment Percentage immediately prior to such date). The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

12.8                        Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party or any Subsidiary or Affiliate thereof as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Credit Documents and without any duty to account therefor to the
Lenders. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

129

--------------------------------------------------------------------------------


 

12.9                        Successor Agent. The Administrative Agent may, at
any time resign as Administrative Agent upon 20 days’ prior written notice to
the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Credit Documents, then
the Required Lenders shall appoint a successor agent for the Lenders, which
successor agent shall be approved by the Borrower except if an Event of Default
under Section 11.1 or Section 11.5 has occurred and is continuing (which
approval shall not be unreasonably withheld), whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If (i) the Borrower
withholds its consent to the appointment of any successor Administrative Agent
as permitted hereunder or (ii) the Administrative Agent shall notify the
Borrower and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and the Required Lenders may perform the duties of the resigning
Administrative Agent (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring Administrative Agent may continue to hold such
Collateral until such time as a successor Administrative Agent is appointed and
such Collateral is assigned to such successor Administrative Agent and the
retiring Administrative Agent may elect to distribute notices or payments to the
Lenders, in which case it shall remain entitled to the benefits of this
Section 12 for so long as it is acting in any such manner). After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

12.10                 Withholding Tax. To the extent required by any applicable
law, the Administrative Agent may withhold from any interest or other payment to
any Lender an amount equivalent to any applicable withholding tax. If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax or otherwise, including penalties and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for any Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to such Lender from any other
source against any amount due to the Administrative Agent under this
Section 12.10.

 

12.11                 Other Agents; Arranger and Bookrunner. None of the Lenders
or other Persons identified on the cover page of this Agreement as a “joint lead
arranger”, “lead arranger”, “joint bookrunner”, “bookrunner”, “co-syndication
agent” or “documentation agent” or any of the Amendment Agents shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or

 

130

--------------------------------------------------------------------------------


 

any other Credit Document in their respective capacities as such, but shall be
entitled to all the benefits of this Section 12 applicable to the Administrative
Agent. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

12.12                 Administrative Agent May File Proofs of Claim. (a) In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(b)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Unpaid Drawings and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Letter of Credit Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Letter of Credit Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the Letter of Credit Issuers and the Administrative Agent under
Sections 4.1. and 13.5) allowed in such judicial proceeding; and

 

(c)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Letter of Credit Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Letter of
Credit Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.1 and 13.5.

 

12.13                 Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion (except where it is otherwise obligated to do so under the Credit
Documents),

 

(i)                                     to release any Lien on any property
granted to or held by the Administrative Agent under any Credit Document
(x) upon termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Letter of Credit Issuer shall have been
made), (y) that is sold or otherwise disposed of to a Person that is not a
Credit Party in connection with any sale or other disposition permitted under
the Credit Documents, or (z) subject to Section 13.1, if approved, authorized or
ratified in writing by the Required Lenders (or such other amount of Lenders
required to authorize such sale or disposition);

 

(ii)                                  to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 10.2(c) (or
release any such Liens to the extent Liens in favor of the Administrative

 

131

--------------------------------------------------------------------------------


 

Agent on such property are not permitted by the Indebtedness secured pursuant to
the Liens permitted under Section 10.2(c)); and

 

(iii)                               to release any Subsidiary Guarantor from its
obligations under the Credit Documents and to terminate any Liens granted by
such Subsidiary Guarantor if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted under the Credit Documents (including
pursuant to such Person being designated as an Unrestricted Subsidiary in
accordance with this Agreement);

 

it being understood that, notwithstanding anything herein or in any other Credit
Documents, the Company and its Subsidiaries shall not be released from their
obligations under the Credit Documents, and the Liens granted thereby shall not
be terminated, in connection with, or as a result of, the Permitted Tax
Distribution/Contribution.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 12.13.

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

12.14                 Credit Bidding. The Lenders hereby irrevocably authorize
the Administrative Agent, upon the written consent of Required Lenders to Credit
Bid (in an amount and on such terms as may be directed by the Required Lenders)
and purchase (either directly or through one or more acquisition vehicles) at
any public or private sale conducted under the provisions of the UCC (including
pursuant to sections 9-610 and 9-620 of the UCC), the provisions of the
Bankruptcy Code (including pursuant to section 363 of the Bankruptcy Code) (or
any similar provision of any other applicable Debtor Relief Law) or under
similar provisions of any applicable Requirements of Law in the relevant
jurisdiction, or at any sale or foreclosure conducted by the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Requirements of Law, all or any portion of the Collateral on behalf
of and for the benefit of the Lenders. Each Lender hereby agrees that, except
with the written consent of the Administrative Agent and the Required Lenders,
it will not exercise any right that it might otherwise have to Credit Bid at any
sales of all or any portion of the Collateral conducted under the provisions of
the UCC, the Bankruptcy Code (or any applicable other Debtor Relief Law) or any
similar Requirement of Law in the relevant jurisdiction, foreclosure sales or
other similar dispositions of Collateral.

 

12.15                 Cash Management Obligations; Swap Agreements. Except as
otherwise expressly set forth herein or in any Credit Document, no Cash
Management Bank or Qualified Counterparty that obtains the benefits of any
guarantee or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Section 12 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Cash Management Obligations or
Hedge Agreements unless the Administrative Agent has received written notice of
such obligations,

 

132

--------------------------------------------------------------------------------


 

together with such supporting documentation as the Administrative Agent may
reasonably request, from the applicable Cash Management Bank or Qualified
Counterparty, as the case may be.

 

SECTION 13.                     Miscellaneous

 

13.1                        Amendments and Waivers. Neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties (to the extent approval of
a Credit Party is required) written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that (x) no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or extend the date for the payment of any Term Loan Repayment Amount
or other scheduled amortization of Term Loans added after the Closing Date or
reduce the stated rate, or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates (it
being understood that any amendment or modification of defined terms used in the
Financial Performance Covenant in this Agreement shall not constitute a
reduction in the stated rate or fees for purposes of this clause (i)), or extend
the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 13.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby (provided that
extensions of Letter of Credit expiration dates beyond the L/C Maturity Date
will be permitted without such consent if the obligations of such Lender
directly affected terminate on the L/C Maturity Date or such Lender otherwise
consents to such extension), or (ii) amend, modify or waive any provision of
this Section 13.1 or reduce the percentage specified in the definition of the
term “Required Lenders” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party,
in each case without the written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and the
Revolving Credit Commitments, as applicable, on the date hereof), or
(iii) amend, modify or waive any provision of Section 12 without the written
consent of the then-current Administrative Agent, or (iv) amend, modify or waive
any provision of Section 3 without the written consent of each Letter of Credit
Issuer, or (v) amend, modify or waive the application of any provision of any
Credit Document in a manner that adversely affects any Class of Lenders in a
manner that is disproportionate to the impact thereof on another Class of
Lenders without the written consent of the Lenders holding a majority of the
Loans and outstanding and unused commitments of such Class (it being understood
that Lenders providing Indebtedness permitted under Sections 2.17, 2.18 or 2.19
and, with the consent of the Required Lenders, Lenders providing additional
extensions of credit pursuant to this Agreement may be permitted to share in the
allocation of prepayments with holders of the Term Loans (in the case of
additional or extended term loans) or the Revolving Credit Commitments (in the
case of additional or extended revolving credit facilities), as applicable, on
substantially the same basis as the Term Loans and the Revolving Credit
Commitments on the date hereof), or (vi) change any Revolving Credit Commitment
to a Term Loan Commitment, or change any Term Loan Commitment to a Revolving
Credit Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the value of the Guarantors under the

 

133

--------------------------------------------------------------------------------


 

Guarantee Agreement (except as expressly permitted by the Guarantee Agreement or
pursuant to a transaction permitted under Section 10.4), or release all or
substantially all of the Collateral under the Security Documents, in each case
without the prior written consent of each Lender, or (viii) change Section 4.2
in a manner that would alter the pro rata sharing of reductions of Revolving
Credit Commitments required thereby, in each case without the written consent of
each Lender directly and adversely affected thereby; (y) no amendment or
modification that reduces the percentage specified in the definition of the
“Required Revolving Credit Lenders” (it being understood that, Additional
Revolving Credit Commitments, Extended Revolving Credit Commitments and
Refinancing Revolving Credit Commitments and, with the consent of the Required
Lenders, additional extensions of revolving credit pursuant to this Agreement,
may be included in the definition of the “Required Revolving Credit Lenders” on
substantially the same basis as the Revolving Credit Commitments are included on
the date hereof) shall be effective without the consent of each Revolving Credit
Lender; and (z) no amendment or modification that reduces the percentage
specified in the definition of “Required Term Loan Lenders” (it being understood
that additional Term Loans permitted hereunder and, with the consent of the
Required Lenders, additional extensions of term loans pursuant to this Agreement
may be included in the definition of “Required Term Loan Lenders” on
substantially the same basis as the Term Loans are included on the date hereof)
shall be effective without the consent of each Term Loan Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Letter of Credit Issuer
hereunder or under any other Credit Document without the prior written consent
of the Administrative Agent or such Letter of Credit Issuer, as applicable. In
the case of any waiver, the Borrower, the Lenders, the Letter of Credit Issuers
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

 

The Administrative Agent is authorized to enter into the Pari Passu
Intercreditor Agreement and the Second Lien Intercreditor Agreement (or amend
any then existingthen-existing Intercreditor Agreement) in connection with the
incurrence of secured Indebtedness pursuant to Sections 10.1(a)(xi),
10.1(a)(xiii) or 10.1(a)(xxii).

 

Notwithstanding the foregoing, no consent of the Borrower or any Credit Party
shall be required for amendments or waivers to any Intercreditor Agreement
except to the extent expressly set forth in such Intercreditor Agreement.

 

Notwithstanding the foregoing, (i) the Administrative Agent and the Borrower may
amend, in a writing executed by both the Administrative Agent and the Borrower,
any Credit Document to effect administrative changes that are not adverse to any
Lender or to correct errors or omissions, (ii) upon the effectiveness of any
Incremental Amendment, Loan Modification Agreement or Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant
Incremental Commitments, Extended Term Loans, Extended Revolving Credit
Commitments or Credit Agreement Refinancing Indebtedness, as applicable, may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Commitments, Extended Term Loans,
Extended Revolving Credit Commitments or Credit Agreement Refinancing
Indebtedness, as applicable, incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Credit Loans, Extended Term Loans, Extended Revolving
Credit Commitments, Refinancing Revolving Credit Commitments and/or Refinancing
Term Loan Commitments), and (iii) the Administrative Agent may enter into
amendments to this Agreement and the other Credit Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Loans and/or Commitments extended pursuant to Section 2.17, 2.18 and 2.19
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the

 

134

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with
Section 2.17, 2.18 and 2.19.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the Revolving Credit Loans and the Revolving Credit
Loans, as applicable, and accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Credit Lenders and
Required Term Loan Lenders, as applicable.

 

Notwithstanding anything in this Agreement or the other Credit Documents to the
contrary, the Commitments or Loans of any Lender that is at the time a
Defaulting Lender shall not have any voting or approval rights under the Credit
Documents and shall be excluded in determining whether all Lenders (or all
Lenders of a Class), all affected Lenders (or all affected Lenders of a Class),
Required Revolving Credit Lenders, Required Term Loan Lenders or other majority
of Lenders of any Class or the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
this Section 13.1); provided that (x) the Commitment of any Defaulting Lender
may not be increased or extended without the consent of such Defaulting Lender,
and (y) any waiver, amendment or modification required the consent of all
Lenders or each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

13.2                        Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by electronic transmission pursuant to paragraph
(b) of this Section 13.2), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when received, or, in the case
of telecopy notice, when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient), addressed as follows, or
to such other address as may be hereafter notified by the respective parties
hereto:

 

(i)                                     if to the Borrower or any Parent
Guarantor:

 

7887 East Belleview Avenue
Suite 1000
Englewood, CO 80111
Fax:                       (720) 479-3503

 

(ii)                                  if to the Administrative Agent:

 

Credit Suisse AG
Attention: Sean Portrait – Agency Manager
Eleven Madison Avenue
New York, NY 10010
Fax: 212-322-2291
Email: agency.loanops@credit-suisse.com;

 

(iii)                               if to Credit Suisse AG, in its capacity as a
Letter of Credit Issuer:

 

135

--------------------------------------------------------------------------------


 

Credit Suisse AG
One Madison Ave., 2nd Floor
New York, NY 10010
Phone: 212-538-1370
Fax: 212-325-8315
E-mail: list.ib-letterofcredit@credit-suisse.com; and

 

(iv)                              if to any other Letter of Credit Issuer, to it
at the address provided in writing to the Administrative Agent and the Borrower
at the time of its appointment as a Letter of Credit Issuer hereunder; and

 

(v)                                 if to a Lender, to it at its address (or fax
number) set forth on Schedule 1.1(b) or in the Assignment and Acceptance
pursuant to which such Lender shall have become a party hereto.

 

Notices delivered through electronic communications to the extent provided in
Section 13.2(b) below, shall be effective as provided in said Section 13.2(b).

 

(b)                                 Notices and other communications to the
Lenders and the Letter of Credit Issuers hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Section 2.3 or 3,
if such Lender or Letter of Credit Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Each of the Administrative Agent, each
Parent Guarantor and the Borrower may, in their respective discretion, agree to
accept notices and other communications hereunder via electronic communications
pursuant to procedures approved by such Person; provided that approval of such
procedures may be limited to a particular notice or particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, in each case, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Each of each Parent Guarantor and the
Borrower hereby agrees, unless directed otherwise by the Administrative Agent or
unless the electronic mail address referred to below has not been provided by
the Administrative Agent to the Borrower, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Credit Documents, including all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication (unless otherwise agreed by the
Administrative Agent) that (i) is or relates to a Notice of Borrowing or a
Notice of Conversion or Continuation, (ii) relates to the payment of any
principal or other amount due under this Agreement, (iii) provides notice of any
Default or Event of Default under this Agreement or any other Credit Document or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly

 

136

--------------------------------------------------------------------------------


 

identified in a format acceptable to the Administrative Agent to such electronic
mail address as provided by the Administrative Agent from time to time. In
addition, each of each Parent Guarantor and the Borrower agrees, and agrees to
cause its Subsidiaries, to continue to provide the Communications to the
Administrative Agent in the manner specified in the Credit Documents but only to
the extent requested by the Administrative Agent.

 

The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Letter of
Credit Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor”. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information:
(1) the Credit Documents and (2) notification of changes in the terms of the
Credit Documents.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S

 

137

--------------------------------------------------------------------------------


 

TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM EXCEPT TO THE EXTENT ARISING
FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address.

 

Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Credit Document
in any other manner specified in such Credit Document.

 

13.3                        No Waiver; Cumulative Remedies. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Credit Document or consent to any
departure by the Borrower or any other Credit Party therefrom shall in any event
be effective unless the same shall be permitted by Section 13.1, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on the Borrower or a Parent
Guarantor in any case shall entitle the Borrower or any Parent Guarantor to any
other or further notice or demand in similar or other circumstances.

 

13.4                        Survival of Representations and Warranties. All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and the issuance of Letters of Credit hereunder.

 

13.5                        Payment of Expenses; Indemnification. The Borrower
agrees (a) to pay or reimburse the Administrative Agent and the Amendment Agents
for all of their reasonable and documented out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented or
invoiced fees, disbursements and other charges of one counsel to the
Administrative Agent and the Amendment Agents, and in connection with local and
collateral matters, one counsel in any relevant local jurisdiction, (b) to pay
all reasonable out of pocket expenses incurred by any Letter of Credit Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (c) to pay or reimburse the
Administrative Agent and any other Agent for all its reasonable and documented
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Credit Documents and any such
other documents (including, without limitation, after the occurrence and during
the continuance of a

 

138

--------------------------------------------------------------------------------


 

Default or Event of Default and in connection with any workout or restructuring
or proceeding under the Bankruptcy Code or any other Debtor Relief Law),
including the reasonable fees, disbursements and other charges of one primary
counsel (and, in the case of an actual or perceived conflict of interest by an
Agent, where the Agent affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another counsel to the
affected Agent), and one local counsel in each appropriate jurisdiction (which
may include one special counsel acting in multiple jurisdictions), (d) to pay,
indemnify, and hold harmless each Lender and Agent from, any and all recording
and filing fees and (e) to pay, indemnify, and hold harmless each Lender, each
Letter of Credit Issuer and each Agent and their respective Related Parties
(each, an “Indemnitee”) from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, including reasonable
and documented fees, disbursements and other charges of one primary counsel
(and, in the case of an actual or perceived conflict of interest by an
Indemnitee, where the Indemnitee affected by such conflict informs the Borrower
or such conflict and thereafter retains its own counsel, of another counsel to
the affected Indemnitee), and one local counsel in each appropriate jurisdiction
(which may include one special counsel acting in multiple jurisdictions), with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Credit Documents and any such other documents,
including the financing contemplated hereby (regardless of whether any
Indemnitee is a party thereto and regardless of whether any such matter is
initiated by a third party or by Holdings, the Borrower, any of their respective
Affiliates, creditors or equity holders or any other Person), including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of Hazardous Materials involved or
attributable to the operations of the Borrower, any of its Subsidiaries or any
of the Real Estate (all the foregoing in this clause (e), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to any such Indemnitee with respect to indemnified liabilities to the
extent such indemnified liabilities result from (i) the gross negligence or
willful misconduct of such Indemnitee or its controlled Affiliates or its
controlling persons or their respective officers, directors, employees, agents,
advisors or members, in each case, who are involved in the Transactions (as
determined by a court of competent jurisdiction in a final and non-appealable
decision), (ii) a material breach by such Indemnitee or one of its Affiliate of
its funding obligations hereunder or (iii) disputes by and among such
Indemnitees (other than any claims against any Agent, any other agent, arranger
or bookrunner named on the cover page hereto, any Amendment Agent or any Letter
of Credit Issuer in such capacities or fulfilling such roles or any similar role
or with respect to acts or omissions taken in furtherance of or relating to such
capacities or roles) to the extent such disputes do not arise from any act or
omission of the Borrower or any of its Affiliates. No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks, SyndTrak or other similar information
transmissions systems in connection with this Agreement or the Transactions. No
Indemnitee shall have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date). The agreements in this Section 13.5 shall
survive repayment of the Loans and all other amounts payable hereunder.

 

13.6                        Successors and Assigns; Participations and
Assignments. (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of any Letter of Credit Issuer
that issues any Letter of Credit), except that (i) neither the Borrower nor any
Parent Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by any Parent
Guarantor or the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties

 

139

--------------------------------------------------------------------------------


 

hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Agents, the Related Parties of
each of the Administrative Agent, the Letter of Credit Issuer, the Lenders and
the Agents, and any Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not be unreasonably withheld or delayed) of:

 

(A)                               the Borrower (which consent shall not be
unreasonably withheld or delayed); provided that no consent of the Borrower
shall be required (x) with respect to the Term Facility, for an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, (y) with respect to the
Revolving Credit Facility, for an assignment to a Revolving Credit Lender or
(z) with respect to any Facility, if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing, any other assignee; provided that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; and provided, further, that
the Borrower’s consent shall not be required for assignments of the Term B Loans
by the Agents and their respective Affiliates during the primary syndication of
the Term B Loans, which shall in any event end upon the earlier of (i) the date
the Third Amendment Lead Arranger reasonably determines that the primary
syndication has concluded and (ii) the date that is 60 days after the Third
Amendment Effective Date; and provided, further, that the Borrower’s consent
shall not be required for assignments of the New Term B Loans by the Agents and
their respective Affiliates during the primary syndication of the New Term B
Loans, which shall in any event end upon the earlier of (i) the date the Fifth
Amendment Lead Arrangers reasonably determine that the primary syndication has
concluded and (ii) the date that is 60 days after the Fifth Amendment Effective
Date; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for with respect to the
Term Facility, an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund and, with respect to the Revolving Credit Facility, Credit Suisse
AG, in its capacity as a Letter of Credit Issuer.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than (x) with respect to the Term Facility, $1,000,000, and
increments of $1,000,000 in excess thereof and (y) with respect to the Revolving
Credit Facility, $5,000,000, and increments of $1,000,000 in excess thereof,
unless the Borrower and the Administrative Agent otherwise consent; provided
that no such consent of the Borrower shall be required if an Event of Default
under Section 11.1 or Section 11.5 has occurred and is continuing; provided
further that contemporaneous assignments to a single assignee made by Lenders
that are Affiliates of each other or to assignees that are Affiliates by a
single Lender or group of Lenders that are Affiliates of each other shall be
aggregated for purposes of meeting the minimum assignment amount requirements
stated above;

 

140

--------------------------------------------------------------------------------


 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in a
form approved by the Administrative Agent (the “Administrative Questionnaire”)
and, if required, applicable tax forms;

 

(E)                                at the time any Lender is making purchases of
Loans or Commitments, it shall enter into an Assignment and Assumption Agreement
identifying the Class and tranche of such Loans or Commitments (including,
without limitation, in the case of any assignment of Revolving Credit
Commitments); and

 

(F)                                 no such assignment shall be made to (w) a
natural Person, (x) a Defaulting Lender, (y) an Affiliated Lender, other than
pursuant to Section 13.6(d) or (z) any Parent Guarantor, the Borrower or their
respective Subsidiaries, other than pursuant to Section 13.6(e).

 

For the purpose of this Section 13.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 2.12, 3.5, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the

 

141

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower, the Letter of Credit
Issuer and any Lender (with respect to any entry relating to such Lender’s
Commitment or Loans), at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register.

 

(c)           (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Letter of Credit Issuer, sell participations to one
or more banks or other Persons (other than a natural person or any Parent
Guarantor, the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided, however, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 13.1 that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 5.4 to the
same extent as if it were a Lender (subject to the requirements of those
Sections) and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.8(b) as though it were a Lender;
provided such Participant agrees to be subject to Section 13.8(a) as though it
were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, (x) under Section 2.10 or
5.4, unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld) and (y) under Section 2.11 or 2.12, unless such greater payment arises
by reason of a Change in Law taking place after the date the participation is
entered into.

 

(iii)          Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be

 

142

--------------------------------------------------------------------------------


 

conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(d)           Assignments to Affiliated Lenders. Any Lender may, at any time,
assign all or a portion of its rights and obligation with respect to Loans under
this Agreement to an Affiliated Lender (including Affiliated Investment Funds)
pursuant to this Section 13.6 through (x) Dutch Auctions open to all Lenders of
a particular Class of Term Loans subject to such Dutch Auction on a pro rata
basis or (y) through open market purchases, in each case subject to the
following additional conditions and limitations:

 

(i)            Affiliated Lenders shall not receive information provided solely
to Lenders and the Administrative Agent and their respective advisors by the
Administrative Agent or any Lender and shall not be permitted to attend or
participate in meetings attended solely by Lenders and the Administrative Agent
and their advisors, other than the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article II;
provided that Affiliated Investment Funds shall not be subject to such
limitation;

 

(ii)           notwithstanding anything in Section 13.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Lenders have (1) consented to any amendment, waiver or modification of any
Credit Document (including such modifications pursuant to Section 13.1),
(2) otherwise acted on any matter related to any Credit Document, (3) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Credit Document, or
(4) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in either case does not require the consent of each Lender or
each affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code) is not deemed to have been so voted, then such vote will be
(x) deemed not to be in good faith and (y) “designated” pursuant to
Section 1126(e) of Title 11 of the United States Code such that the vote is not
counted in determining whether the applicable class has accepted or rejected
such plan in accordance with Section 1126(c) of Title 11 of the United States
Code; provided that Affiliated Investment Funds shall not be subject to such
limitation and shall be entitled to vote as any other Lender; provided, further,
that, notwithstanding anything herein to the contrary, Affiliate Investment
Funds may not in the aggregate account for more than 49.9% of the amounts
necessary to constitute Required Lenders, and any amount in excess of such
percentage will be subject to the limitations set forth in this clause (ii);

 

(iii)          no Auction Purchase or assignment of Revolving Credit Loans or
Revolving Credit Commitments may be made to any Affiliated Lender; provided that
such limitation shall not apply to the Revolving Credit Loans and Revolving
Credit Commitments of any Lender that is a Defaulting Lender at the time of such
assignments;

 

(iv)          at the time any Affiliated Lender is making purchases of Loans or
Commitments, it shall enter into an Assignment and Assumption Agreement
identifying itself as an Affiliated Lender to the applicable assignor; and

 

143

--------------------------------------------------------------------------------


 

(v)           the aggregate principal amount of all Term Loans held by
Affiliated Lenders (other than Affiliated Investment Funds) shall in no event
exceed 25% of the aggregate outstanding principal amount of the Term Loans.

 

Notwithstanding anything to the contrary herein, this Section 13.6(d) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(e)           Assignments to Purchasing Borrower Parties. Each Lender
acknowledges that each Purchasing Borrower Party may (x) purchase or acquire
Term Loans hereunder from Lenders from time to time pursuant to a Dutch Auction
in accordance with the terms of this Agreement (including, without limitation,
Section 13.6 hereof), subject to the restrictions set forth in the definition of
“Dutch Auction” and (y) acquire Term Loans hereunder through a contribution from
an Affiliate, in each case, subject to the following additional conditions and
limitations:

 

(i)            Purchasing Borrower Parties shall not receive information
provided solely to Lenders or the Administrative Agent or their respective
advisors by the Administrative Agent or any Lender or their respective advisors
and shall not be permitted to attend or participate in meetings attended solely
by Lenders and the Administrative Agent and their advisors;

 

(ii)           notwithstanding anything herein or in any of the other Credit
Documents to the contrary, with respect to any Auction Purchase or other
assignment to a Purchasing Borrower Party (or contribution from an Affiliate of
the Borrower), under no circumstances, whether or not any Credit Party is
subject to a bankruptcy or other insolvency proceeding, shall any Purchasing
Borrower Party be permitted to exercise any voting rights or other privileges
with respect to any Loans or Commitments, and any Term Loans that are assigned
to a Purchasing Borrower Party, shall have no voting rights or other privileges
under this Agreement and the other Credit Documents and shall not be taken into
account in determining any required vote or consent;

 

(iii)          no Auction Purchase or assignment (or contribution) of Revolving
Credit Loans or Revolving Credit Commitments may be made to any Purchasing
Borrower Parties;

 

(iv)          at the time any Purchasing Borrower Parties is making purchases or
sales of Loans or Commitments, it shall enter into an Assignment and Assumption
Agreement identifying itself as a Purchasing Borrower Parties to the applicable
assignor;

 

(v)           (i) with respect to a Dutch Auction, at the time of such Purchase
Notice and Auction Purchase, and (ii) with respect to any other assignment of
Term Loans, at the time of such assignment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(vi)          no proceeds from any Revolving Credit Loan shall be used, directly
or indirectly, to fund any Auction Purchase or assignment pursuant to this
Section 13.6(e); and

 

(vii)         immediately upon the effectiveness of each Auction Purchase or
assignment to a Purchasing Borrower Party or a contribution of Term Loans from
an Affiliate of the Borrower, a Cancellation (it being understood that such
Cancellation shall not constitute a voluntary repayment of Loans for purposes of
this Agreement) shall be automatically and irrevocably effected with respect to
all of the Loans and related Obligations subject to such Auction Purchase or
assignment for no consideration, with the effect that such Loans and related
Obligations shall for all purposes of this Agreement and the other Credit
Documents no longer be outstanding, and the Credit Parties shall no longer have
any Obligations relating thereto, it being understood that such forgiveness and
cancellation shall result in the Credit Parties being irrevocably and

 

144

--------------------------------------------------------------------------------


 

unconditionally released from all claims and liabilities relating to such
Obligations which have been so cancelled and forgiven, and the Collateral shall
cease to secure any such Obligations which have been so cancelled and forgiven.

 

Notwithstanding anything to the contrary herein, this Section 13.6(e) shall
supersede any provisions in Sections 5.2 or 13.8 to the contrary.

 

(f)            Any Lender may, without the consent of or notice to the Borrower
or the Administrative Agent or any other Person, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such pledge or assignment, the Borrower hereby agrees that,
upon request of any Lender at any time and from time to time after the Borrower
has made its initial borrowing hereunder, the Borrower shall provide to such
Lender, at the Borrower’s own expense, a promissory note, substantially in the
form of Exhibit K-1 or K-2, as the case may be, evidencing the Term Loans and
Revolving Credit Loans, respectively, owing to such Lender.

 

(g)           Subject to Section 13.16, the Borrower authorizes each Lender or
Participant to disclose to any Participant, proposed Participant, secured
creditor of such Lender, assignee or proposed assignee (each, a “Transferee”)
and any prospective Transferee any and all information in such Lender’s
possession concerning the Borrower and its Affiliates that has been delivered to
such Lender by or on behalf of the Borrower and its Affiliates pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of the
Borrower and its Affiliates in connection with such Lender’s credit evaluation
of the Borrower and its Affiliates prior to becoming a party to this Agreement.

 

(h)           In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans hereunder.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(i)            In the event that any Revolving Credit Lender shall become a
Defaulting Lender or S&P, Moody’s and Thompson’s BankWatch (or InsuranceWatch
Ratings Service, in the case of Lenders that are insurance companies (or Best’s
Insurance Reports, if such insurance company is not rated by Insurance Watch
Ratings Service)) shall, after the date that any Lender becomes a Revolving
Credit Lender, downgrade the long term certificate of deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)) (or, with respect to

 

145

--------------------------------------------------------------------------------


 

any Revolving Credit Lender that is not rated by any such ratings service or
provider, any Letter of Credit Issuer shall have reasonably determined that
there has occurred a material adverse change in the financial condition of any
such Lender, or a material impairment of the ability of any such Lender to
perform its obligations hereunder, as compared to such condition or ability as
of the date that any such Lender became a Revolving Credit Lender) then such
Letter of Credit Issuer shall have the right, but not the obligation, at its own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an assignee (in accordance with and subject to the restrictions
contained in paragraph (b) above), and such Lender hereby agrees to transfer and
assign without recourse (in accordance with and subject to the restrictions
contained in paragraph (b) above) all its interests, rights and obligations in
respect of its Revolving Credit Commitment to such assignee; provided, however,
that (i) no such assignment shall conflict with any law, rule and regulation or
order of any Governmental Authority and (ii) such Letter of Credit Issuer or
such assignee, as the case may be, shall pay to such Lender in immediately
available funds on the date of such assignment the principal of, and interest
accrued to the date of payment on, the Loans made by such Lender hereunder and
all other amounts accrued for such Lender’s account or owed to it hereunder.

 

13.7        Replacements of Lenders under Certain Circumstances. If any Lender
requests compensation under Section 2.10(a)(ii) or (iii), 2.11 or Section 3.5,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 5.4 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section 2.13,
or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.6), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.11, Section 3.5 or
Section 5.4) and obligations under this Agreement and the related Credit
Documents to an eligible assignee pursuant to Section 13.6(b) that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 13.6;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Unpaid Drawings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.12 or Section 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 5.4, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment

 

146

--------------------------------------------------------------------------------


 

and delegation cease to apply. Notwithstanding anything to the contrary
contained herein, with respect to a Non-Consenting Lender that has not consented
to a matter which requires the consent of all Lenders of a particular Class,
such assignment (and related payments) may be made, at the election of the
Borrower, solely with respect to Loans and Commitments of such Class. In the
event any such Lender fails to execute an Assignment and Acceptance in
connection with such assignment, such Assignment and Acceptance may be executed
by the Borrower or the Administrative Agent (on behalf of the assigning Lender)
and the Borrower and the Administrative Agent are granted a power of attorney to
execute such an Assignment and Acceptance in the circumstances provided for in
this Section 13.7.

 

13.8        Adjustments; Set-off. (a) If any Lender (a “benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
(i) notify the Administrative Agent of such fact and (ii) purchase for cash at
face value from the other Lenders a participating interest in such portion of
each such other Lender’s Loans, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
(x) if all or any portion of such excess payment or benefits is thereafter
recovered from such benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest, and (y) the provisions of this paragraph shall not be
construed to apply to (A) any payment made or collateral provided by the
Borrower or any other Person pursuant to and in accordance with the express
terms of this Agreement (including, for the avoidance of doubt, any such
provisions added pursuant to any permitted amendment to this Agreement and
including the application of funds arising from the existence of a Defaulting
Lender or assignments made pursuant to Section 13.6(e) or Section 13.7), or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Unpaid Drawings
to any assignee or participant, other than to any Parent Guarantor, the Borrower
or any Subsidiary thereof (as to which the provisions of this paragraph shall
apply except if such assignment or participation is made pursuant to
Section 13.6).

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders or provided by
law each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder or under any other Credit Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower; provided that, in the event that any Defaulting Lender shall exercise
any such right of setoff pursuant to this Section 13.8(b), (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Letter of
Credit Issuers, and the Lenders, and (y) such Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

 

147

--------------------------------------------------------------------------------


 

13.9        Counterparts. (a) This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic image scan transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)           The words “execution”, “signed”, “signature” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

13.10      Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11      Integration. This Agreement, the other Credit Documents and the Fee
Letter represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents or the Fee Letter.

 

13.12      GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND
IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL
CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY
THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

 

13.13      Submission to Jurisdiction; Waivers. Each Parent Guarantor and the
Borrower each hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York

 

148

--------------------------------------------------------------------------------


 

located in the Borough of Manhattan, New York, New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;

 

(b)           consents and agrees that any such action or proceeding arising out
of or relating to this Agreement or any other Credit Document may be brought in
any court referred to in paragraph (a) of this Section 13.13 and waives any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, indirect, exemplary, punitive or consequential
damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document and brought in any court referred to in paragraph (a) of this
Section 13.13 shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, any Letter of
Credit Issuer or any Lender may otherwise have to bring any action or proceeding
relating to enforcement of the Security Documents and the exercise of rights and
remedies with respect to the Collateral against the Borrower or any other Credit
Party or their respective properties in the courts of any jurisdiction.

 

13.14      Acknowledgments. Each Agent, each Letter of Credit Issuer, each
Lender and their respective Affiliates (collectively, solely for purposes of
this Section 13.14, the “Lenders”) may have economic interests that conflict
with those of the Parent Guarantors, the Borrower and their Subsidiaries, their
respective stockholders and/or their respective affiliates (collectively, solely
for purposes of this Section 13.14, the “Credit Parties”). Each Credit Party
hereby acknowledges and agrees that: (a) nothing in the Credit Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other; (b) (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person; and (c) no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Parent Guarantors, the Borrower and the Lenders.
Each Credit Party acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate

 

149

--------------------------------------------------------------------------------


 

and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. Each Credit Party agrees
that it will not claim that any Lender has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

 

13.15      WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.16      Confidentiality. Each of the Administrative Agent, the Lenders and
the Letter of Credit Issuers agree to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.16 or
an agreement containing confidentiality provisions customary in connection with
the syndication or assignment of loans, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement, or (ii) any actual or prospective party (or
its Related Parties) to any swap, derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder; (g) on a confidential basis to (i) any rating
agency in connection with rating the Borrower or its Subsidiaries or the
Facilities or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Facilities; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 13.16, or (y) becomes available to the Administrative Agent, any
Lender, any Letter of Credit Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section 13.16, “Confidential Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Letter of Credit Issuer on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has

 

150

--------------------------------------------------------------------------------


 

exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

 

13.17      USA Patriot Act. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Parent Guarantor and the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Guarantor
and the Borrower, which information includes the name and address of each
Guarantor and the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable to identify each Guarantor and the
Borrower in accordance with the Patriot Act.

 

13.18      Consent to Effectiveness. Each Term Lender, each First Amendment
Revolving Credit Lender and the Administrative Agent consents to and agrees to
the terms of the First Amendment. Each Lender holding a Term B Loan and the
Administrative Agent consents to and agrees to the terms of the Third Amendment
and this Agreement, as amended by the First Amendment, the Second Amendment and
the Third Amendment. Each Lender holding a New Term B Loan and the
Administrative Agent consent to and agree to the terms of the Fifth Amendment
and this Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, the Fourth Amendment and the Fifth Amendment.

 

[remainder of page intentionally left blank]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

RACECAR ACQUISITION, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

WIDEOPENWEST CLEVELAND, INC.

 

WIDEOPENWEST ILLINOIS, INC.

 

WIDEOPENWEST NETWORKS, INC.

 

WIDEOPENWEST OHIO, INC.

 

WOW SIGECOM, INC.

 

WIDEOPENWEST KITE INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent and Letter of Credit Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------